Exhibit 10.1

 

Execution Version

 

 

THIRD AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT AND
ADMINISTRATIVE AGENT RESIGNATION AND APPOINTMENT AGREEMENT

 

This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND ADMINISTRATIVE
AGENT RESIGNATION AND APPOINTMENT AGREEMENT (this “Amendment”) is dated as of
April 30, 2018 and is entered into by and among NRG YIELD OPERATING LLC, a
Delaware limited liability company (the “Borrower”), NRG YIELD LLC, a Delaware
limited liability company (“Holdings”), each other Guarantor party hereto, ROYAL
BANK OF CANADA (“RBC”), in its capacity as resigning administrative agent under
the Credit Agreement (the “Resigning Administrative Agent”), JPMORGAN CHASE
BANK, N.A. (“JPM”), in its capacity as the successor administrative agent under
the Credit Agreement (the “Successor Administrative Agent”), and THE LENDERS AND
L/C ISSUERS party hereto, and is made with reference to that certain Amended and
Restated Credit Agreement dated as of April 25, 2014 (as amended by that certain
First Amendment to Amended & Restated Credit Agreement, dated as of June 26,
2015, and that certain Second Amendment to Amended & Restated Credit Agreement,
dated as of February 6, 2018 (the “Second Amendment”), the “Credit Agreement,”
and as amended by this Amendment and as may be further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Amended
Credit Agreement”), by and among the Borrower, Holdings, the other Guarantors
party thereto, the Lenders and L/C Issuers party thereto and the Resigning
Administrative Agent.  Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Amended Credit Agreement, and
the rules of interpretation set forth in Section 1.02 of the Amended Credit
Agreement shall apply hereto, mutatis mutandis.

 

RECITALS

 

WHEREAS, the Loan Parties have requested that the Lenders and L/C Issuers agree
to amend certain provisions of the Credit Agreement as provided for herein;

 

WHEREAS, subject to the satisfaction of the conditions specified herein, the
undersigned Lenders and L/C Issuers are willing to agree to such amendments to
the Credit Agreement in accordance with Section 11.01 of the Credit Agreement;
and

 

WHEREAS, the Resigning Administrative Agent wishes to resign as “Administrative
Agent” under the Credit Agreement, and the undersigned Lenders, in consultation
with the Borrower, desire to appoint the Successor Administrative Agent as
successor  “Administrative Agent,” and the Successor Administrative Agent
desires to accept such appointment, in each case, in accordance with
Section 9.06 of the Credit Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION I.     AMENDMENTS TO CREDIT AGREEMENT

 

Effective on and as of the date on which each of the conditions set forth in
Section III has been satisfied (or waived by the party or parties entitled to
the benefit thereof):

 

A.        Credit Agreement.  The Credit Agreement is hereby amended pursuant to
Section 11.01 of the Credit Agreement to delete the stricken text (indicted
textually in the same manner as the following example:  stricken text) and to
add the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as shown in the Credit Agreement
attached hereto as Exhibit A.

 

B.        Exhibits and Schedules.  Schedules 2.01, 2.03, 5.06, 5.13, 5.17(a),
5.24, 7.01, 7.02(a), 7.02(d), 7.03(f), 7.09 and 11.02 to the Credit Agreement
are hereby amended and restated, and replaced in their respective entireties,
with the schedules attached hereto as Exhibits B-1, B-2, B-3, B-4, B-5, B-6,
B-7, B-8, B-9, B-10, B-11 and B-12 respectively.  A new Schedule 1.01 to the
Credit Agreement is hereby added in the form of the schedule attached hereto as
Exhibit B-12.  No other Exhibit or Schedule to the Credit Agreement is amended
pursuant to this Amendment, and all such Exhibits and Schedules to the Credit
Agreement shall apply to the Amended Credit Agreement as if attached in
Exhibit A.

 

C.        Effectiveness of Second Amendment.  Notwithstanding the provisions of
Section II of the Second Amendment that provide for all amendments set forth in
the Second Amendment to become effective on the “Second Amendment Effective
Date” (as defined in the Second Amendment), effective as of the Third Amendment
Effective Date the Credit Agreement is hereby amended as shown in the Amended
Credit Agreement attached hereto as Exhibit A; provided that if the Acquisition
Agreement (as defined in the Second Amendment) is validly terminated in
accordance with its terms without the Parent Acquisition having been
consummated, the following amendments set forth in the Amended Credit Agreement
and as reflected in the Second Amendment shall no longer be effective and shall
be removed from the Amended Credit Agreement in all respects:
(a) Section 1.1(A) of the Second Amendment to add the following defined terms to
Section 1.01 of the Credit Agreement (as defined in the Second Amendment):
“Acquisition,” “Acquisition Closing Date,” “Bridge Financing,” “Existing Senior
Notes,” “Sponsor,” and “Sponsor Affiliates;” (b) Section 1.1(E) of the Second
Amendment; (c) Section 1.1(F) of the Second Amendment; and (d) Section 1.3(A),
(B), (C) (but only with respect to the reference to the Bridge Financing (as
defined in the Second Amendment)) and (D).

 

SECTION II.  CONSENT TO RELEASE OF CERTAIN GUARANTORS AND COLLATERAL AND JOINDER
OF GUARANTOR

 

A.        Effective on and as of the date on which each of the conditions set
forth in Section III has been satisfied (or waived by the party or parties
entitled to the benefit thereof), the undersigned Lenders and L/C Issuers hereby
consent to and authorize (a) the release of each of NRG Omaha Energy Center LLC
and NRG Omaha Energy Center Holdings LLC (the “Omaha Parties”) as “Guarantors”
under the Amended Credit Agreement, (b) the release of the Omaha Parties as
“Grantors” under the Security Agreement and the termination and release of the
Liens, security interests, pledges, encumbrances, charges and any other similar
interests in such portion of the Collateral assigned, transferred, pledged and
granted by the Omaha Parties, including

 

2

--------------------------------------------------------------------------------


 

pursuant to the deeds of trust described on Schedule 1 attached hereto (the
“Omaha Mortgages”), and (c) the filing and recording of such UCC termination
statements, releases of the Omaha Mortgages and other termination documents, and
the taking of any other actions, as are reasonably necessary or reasonably
requested by the Borrower to evidence the foregoing releases and terminations,
and (i) the undersigned Lenders and L/C Issuers hereby authorize and direct the
Successor Administrative Agent to execute and deliver such release and
termination documents and take such other actions and (ii) the Successor
Administrative Agent hereby authorizes the Borrower, its counsel or its
representatives or designees to (A) file UCC-3 termination statements in respect
of the UCC financing statements previously filed on behalf of the Successor
Administrative Agent, the Resigning Administrative Agent or any of their
predecessors against the Omaha Parties, (B) file any releases in respect of the
recordation of the security interests in intellectual property previously made
in the applicable intellectual property registries in respect of the Omaha
Parties, (C) record mortgage releases and fixture filing releases in the real
property records, in each case solely in connection with the Loan Documents and
solely in respect of the Omaha Parties, and (D) file any other releases or
instruments of release and discharge of the Omaha Parties in respect of the
foregoing and deliver them to any insurance company, insurance broker, bank,
landlord, tenant, warehouseman or other person to evidence the termination and
release of security interests and liens as aforesaid.  The Loan Parties hereby
agree and confirm that the foregoing releases and terminations shall not have
any effect on the creation, perfection, validity or enforceability of the
security interests and Liens of the Administrative Agent in and on any
Collateral other than the Collateral expressly consented to be released
hereunder or on the validity or enforceability of the Guaranty provided by any
Guarantor other than the Omaha Parties.

 

B.        Joinder of the Additional Guarantor.

 

i.          Pursuant to Section 6.12(d) of the Amended Credit Agreement, by
executing this Third Amendment, effective as of the Third Amendment Effective
Date, Central CA Fuel Cell 1, LLC (the “Additional Guarantor”) hereby agrees
that by the execution and delivery hereof, the Additional Guarantor becomes a
Guarantor under the Credit Agreement and agrees to be bound by all of the terms
thereof.

 

ii.         By executing and delivering this Amendment, the Additional
Guarantor, as provided in Section 9.14 of the Security Agreement, hereby becomes
a party to the Security Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. The information set forth in Exhibit C
hereto is hereby added to the information set forth in Schedules 1, 2, 3, 4, 5,
6 and 7 to the Security Agreement. The Additional Guarantor hereby represents
and warrants that each of the representations and warranties contained in
Section 3 of the Security Agreement is true and correct on and as the date
hereof (after giving effect to this Amendment) as if made on and as of such
date.

 

iii.        By executing and delivering this Amendment, NYLD Fuel Cell Holdings
LLC (“NYLD Fuel Cell”), as provided in Section 6.12 of the Amended Credit
Agreement, hereby adds the information set forth in Exhibit D hereto to the
information set forth in Schedule 2 to the Pledge and Security Agreement. NYLD
Fuel Cell hereby represents and

 

3

--------------------------------------------------------------------------------


 

warrants that each of the representations and warranties contained in Section 3
of the Security Agreement are true and correct on and as the date hereof (after
giving effect to this Amendment) as if made on and as of such date.

 

SECTION III.     CONDITIONS

 

This Amendment shall become effective as of the first date on which each of the
following conditions in this Section III have been satisfied (the date of
satisfaction of such conditions being referred to herein as the “Third Amendment
Effective Date”):

 

A.        Deliverables to Successor Administrative Agent.  The Successor
Administrative Agent’s receipt of the following, each of which shall be
originals or electronically transmitted copies of originals (followed as soon as
reasonably practicable by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Third Amendment Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Third Amendment Effective Date) and each in
form and substance reasonably satisfactory to the Successor Administrative Agent
and each of the Lenders:

 

i.          (a) a counterpart signature page of this Amendment duly executed by
each of the Loan Parties, (b) a counterpart signature page of this Amendment
duly executed by the Resigning Administrative Agent, (c) a counterpart signature
page of this Amendment duly executed by the Successor Administrative Agent and
(d) a counterpart signature page of this Amendment duly executed by each of the
Lenders;

 

ii.         a Note executed by the Borrower in favor of each Lender requesting a
Note;

 

iii.        (a) a certificate of the secretary or assistant secretary of each
Loan Party dated the Third Amendment Effective Date, certifying (x) that
attached thereto is a true and complete copy of each Organization Document of
such Loan Party certified (to the extent applicable) as of a recent date by the
Secretary of State (or equivalent Governmental Authority) of the state or
jurisdiction of its organization, and a certificate as to the good standing of
each Loan Party as of a recent date, from such Secretary of State, (y) that
attached thereto is a true and complete copy of resolutions duly authorizing the
execution, delivery and performance of this Amendment, and (z) as to the
incumbency and specimen signature of each officer executing any Loan Document
and (b) a certificate of another Responsible Officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate pursuant to clause (a) above;

 

iv.        a favorable opinion of Baker Botts L.L.P., counsel to the Loan
Parties, addressed to the Successor Administrative Agent and each Revolving
Credit Lender, in form and substance reasonably satisfactory to the Successor
Administrative Agent;

 

v.         a certificate signed by a Responsible Officer of the Borrower
certifying that as of the Third Amendment Effective Date, (a) there has been no
event or circumstance that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect since
December 31, 2017 and (b) no Default or Event of Default has occurred and is
continuing;

 

4

--------------------------------------------------------------------------------


 

vi.        the projections of Parent and its Subsidiaries for the period of
fiscal year 2018 through and including fiscal year 2022;

 

vii.       certificates attesting to the Solvency of the Loan Parties, taken as
a whole after giving effect to this Amendment, from the chief financial officer
of Holdings;

 

viii.      a completed Collateral Questionnaire dated the Third Amendment
Effective Date and executed by a Responsible Officer of each Loan Party,
together with all attachments contemplated thereby;

 

ix.        copies of (a) UCC-3 financing statement amendments corresponding to
the UCC-1 financing statements filed in respect of each Loan Party other than
the Omaha Parties, each as “debtor,” respectively, and identifying the Resigning
Administrative Agent as “secured party,” amending the identity of the “secured
party” to reflect the Successor Administrative Agent as the Administrative Agent
and (b) UCC-1 financing statements filed in respect of each Loan Party other
than the Omaha Parties, each as “debtor,” respectively, and identifying the
Successor Administrative Agent as “secured party,” in each case in form and
substance reasonably satisfactory to the Successor Administrative Agent;

 

x.         completed results of a search of the UCC filings made with respect to
the Persons in the jurisdictions contemplated by the Collateral Questionnaire
referred to in paragraph (viii) above, dated on or before the Third Amendment
Effective Date, listing all effective financing statements that name any Loan
Party as debtor disclosed by such search and evidence reasonably satisfactory to
the Successor Administrative Agent that the Liens indicated by such financing
statements are permitted by Section 7.01 of the Amended Credit Agreement or have
been or will be contemporaneously released or terminated; and

 

xi.        ACORD certificates of insurance policies maintained by the Loan
Parties pursuant to Section 5.10 of the Credit Agreement identifying the
Successor Administrative Agent as the Administrative Agent, each in form and
substance reasonably satisfactory to the Successor Administrative Agent.

 

B.        Payment of Fees and Expenses.  The Successor Administrative Agent
shall have received all reasonable and documented out-of-pocket fees and
expenses incurred in connection with this Amendment on or prior to the Third
Amendment Effective Date, including, to the extent invoiced, reimbursement or
other payment of all out-of-pocket fees and expenses in each case required to be
reimbursed or paid by the Borrower under the Credit Agreement and the engagement
and fee letters entered into by the Borrower and JPM as Arranger, dated as of
April 11, 2018 and that are due and payable.  The Resigning Administrative Agent
shall have received its fees payable pursuant to Section VI.E.

 

C.        No Material Adverse Effect.  As of the Third Amendment Effective Date,
no event, circumstance or change shall have occurred since December 31, 2017
that has resulted in, or could reasonably be expected to result in, either in
any case or in the aggregate, a Material Adverse Effect or a material adverse
change in, or material adverse effect upon, the operations, business,
properties, liabilities or financial condition of the Project Companies taken as
a whole.

 

5

--------------------------------------------------------------------------------


 

D.        Representations and Warranties.  Each of the representations and
warranties in Section IV shall be true and correct in all material respects on
the Third Amendment Effective Date (unless made solely as of a prior date, in
which case such representation and warranty was true and correct in all material
respects as of such date).

 

SECTION IV.     REPRESENTATIONS AND WARRANTIES

 

Each Loan Party which is a party hereto represents and warrants to each Lender
that the following statements are true and correct in all material respects as
of the Third Amendment Effective Date:

 

A.        Corporate Power and Authority.  Each Loan Party has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to execute, deliver and perform its obligations under
this Amendment and to perform its obligations under the Amended Credit Agreement
and consummate the transactions contemplated by this Amendment and the Amended
Credit Agreement.

 

B.        Authorization of Amendment.  The execution, delivery and performance
by each Loan Party of this Amendment have been duly authorized by all necessary
corporate or other organizational action.

 

C.        No Conflict.  The execution, delivery and performance by each Loan
Party of this Amendment do not and will not (i) contravene the terms of any of
such Person’s Organization Documents; (ii) conflict with or result in any breach
or contravention of, or require any payment to be made under, (a) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries, or (b) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by such Person or any of its Subsidiaries (other than
Liens created under the Collateral Documents); or (iv) violate any material Law.

 

D.        Binding Effect.  This Amendment has been duly executed and delivered
by each Loan Party that is party hereto.  Each of this Amendment and the Amended
Credit Agreement constitute a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party hereto or thereto in
accordance with its terms, except as enforceability hereof or thereof may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other laws now or hereafter in effect relating to creditors’ rights
generally (including specific performance) and (ii) general equitable principles
(whether considered in a proceeding in equity or at law), and to the discretion
of the court before which any proceeding may be brought.

 

E.         Representations and Warranties, Etc.  (x) All representations and
warranties contained in Article V of the Credit Agreement are true and correct
in all material respects (but in all respects if such representation or warranty
is qualified by “materiality” or “Material Adverse Effect”), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects (but in
all respects if such

 

6

--------------------------------------------------------------------------------


 

representation or warranty is qualified by “materiality” or “Material Adverse
Effect”) as of such earlier date, and (y) no Default has occurred and is
continuing.

 

F.         Solvency.  Each Loan Party, and the Loan Parties and their
Subsidiaries taken as a whole, is and are Solvent.

 

SECTION V.     ACKNOWLEDGMENT AND CONSENT OF LOAN PARTIES; REAFFIRMATION OF
GUARANTIES AND LIENS

 

A.        Acknowledgment and Consent.  Each Loan Party hereby acknowledges that
it has reviewed the terms and provisions of the Credit Agreement and this
Amendment and consents to the amendments of the Credit Agreement effected
pursuant to this Amendment.

 

B.        Guaranty and Lien Reaffirmation.  Each Loan Party hereby (i) confirms
that each Loan Document (including the Guaranty), both before and immediately
after giving effect to and, if applicable, as amended by this Amendment, to
which it is a party or otherwise bound, and all Collateral encumbered thereby
(after giving effect to the releases contemplated by Section II) will continue
to guarantee or secure, as the case may be, to the fullest extent possible in
accordance with the Loan Documents, as amended by this Amendment, if applicable,
the payment and performance of the Secured Obligations and (ii) ratifies all
guaranties and Liens (after giving effect to the releases contemplated by
Section II) granted by it pursuant to the Loan Documents.

 

C.        Continuing Effect.  Each Loan Party hereby acknowledges and agrees
that (i) each Loan Document, both before and immediately after giving effect to
and, if applicable, as amended by this Amendment, to which it is a party or
otherwise bound shall continue in full force and effect and (ii) all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment.

 

D.        No Filings Necessary.  Except as otherwise required herein, each Loan
Party hereby confirms that no additional filings or recordings need to be made,
and no other actions need to be taken, by such Loan Party in order to maintain
the perfection, enforceability or validity of the security interests created
pursuant to the Collateral Documents.

 

SECTION VI.     RESIGNATION OF RESIGNING ADMINISTRATIVE AGENT AND APPOINTMENT OF
SUCCESSOR ADMINISTRATIVE AGENT

 

A.        Resignation and Appointment.  As of the Third Amendment Effective
Date:

 

i.          the Resigning Administrative Agent (a) hereby resigns as the
Administrative Agent (including as “collateral agent” under the Loan Documents)
pursuant to Section 9.06 of the Credit Agreement (and this Amendment shall
constitute notice of such resignation to the Lenders, the L/C Issuers and the
Borrower as required pursuant to Section 9.06 of the Credit Agreement) and each
of the Borrower and the undersigned Lenders accepts the resignation of the
Resigning Administrative Agent, (b) except as otherwise provided herein, shall
be discharged from all of its duties and obligations under the Credit Agreement
and under the Loan Documents as Administrative Agent, and (c) 

 

7

--------------------------------------------------------------------------------


 

except as otherwise provided herein, relinquishes its rights, powers, privileges
and duties as Administrative Agent under the Loan Documents;

 

ii.         the undersigned Lenders, in consultation with the Borrower, hereby
appoint the Successor Administrative Agent as the Administrative Agent
(including as “collateral agent” under the Loan Documents) pursuant to
Section 9.06 of the Credit Agreement, and the Successor Administrative Agent
hereby accepts its appointment as Administrative Agent; and

 

iii.        the Borrower consents to the appointment of the Successor
Administrative Agent as the Administrative Agent (including as “collateral
agent” under the Loan Documents).

 

The parties hereto acknowledge and agree that the Successor Administrative Agent
shall bear no responsibility for any actions taken or omitted to be taken by the
Resigning Administrative Agent while it served as Administrative Agent under the
Credit Agreement or any other Loan Document, and the Resigning Administrative
Agent shall bear no responsibility for any actions taken or omitted to be taken
by the Successor Administrative Agent under the Amended Credit Agreement or any
other Loan Document.

 

B.        Rights of Successor Administrative Agent and Resigning Administrative
Agent.  The parties hereto hereby confirm that, from and after the Third
Amendment Effective Date, (i) the Successor Administrative Agent succeeds to the
rights and obligations of the Administrative Agent under the Amended Credit
Agreement and the other Loan Documents and becomes vested with all of the
rights, power, privileges and duties of the Administrative Agent under the
Credit Agreement and each other Loan Document, and (ii) the provisions of
Article IX and Section 11.04 of the Credit Agreement, to the extent applicable
to the Resigning Administrative Agent, continue in effect for the benefit of the
Resigning Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the Resigning Administrative Agent was acting as Administrative Agent
(including in connection with the transitioning of the roles of the Resigning
Administrative Agent to the Successor Administrative Agent and including in its
capacity as “collateral agent” under the Loan Documents).  In addition, the Loan
Parties hereby release the Resigning Administrative Agent, in its capacity as
Administrative Agent, and its affiliates, and their respective affiliates,
subsidiaries, officers, directors, employees, shareholders, agents and
representatives (as well as the successors and assigns of the foregoing) acting
in connection with the Resigning Administrative Agent in its capacity as
Administrative Agent from any and all claims, obligations, rights, causes of
action, and liabilities, of whatever kind or nature, whether known or unknown,
whether foreseen or unforeseen, arising on or before the Third Amendment
Effective Date, the Loan Parties ever had, now have or hereafter can, shall or
may have for, upon or by the reason of any matter, cause or thing whatsoever,
which are based upon, arise under or are related to the Credit Agreement or the
other Loan Documents, other than any such claims, obligations, rights, causes of
action, and liabilities that arise as a result of such released person’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

 

8

--------------------------------------------------------------------------------


 

C.        No Modification of Rights of Administrative Agent.  Notwithstanding
any provision herein to the contrary, nothing in this Section VI shall alter,
modify or amend the rights of the Administrative Agent under the Credit
Agreement and the other Loan Documents (other than the resignation and
appointment effected hereby), including any and all rights to compensation,
reimbursement and indemnification and any and all liens for payments of such
amounts in accordance with the terms of the Credit Agreement and the other Loan
Documents.

 

D.        No Waiver.  This Section VI shall not constitute (i) a waiver by any
Lender of any obligation or liability which the Resigning Administrative Agent
may have incurred in connection with its services as Administrative Agent under
the Credit Agreement or the other Loan Documents, nor (ii) an assumption by the
Successor Administrative Agent of any liability of the Resigning Administrative
Agent arising out of a breach by the Resigning Administrative Agent prior to the
discharge of its duties under the Credit Agreement or the other Loan Documents
to which it was a party immediately prior to giving effect to this Amendment.

 

E.         Successor Administrative Agent’s Fees and Expenses; Accrued Fees of
Resigning Administrative Agent.  Commencing on the Third Amendment Effective
Date, (i) the Successor Administrative Agent shall be entitled to receive the
agency fees as set forth in, and in accordance with, that certain Senior Secured
Credit Facility Fee Letter, dated April 11, 2018, by and among the Borrower,
Holdings and the Successor Administrative Agent and (ii) the Resigning
Administrative Agent shall cease to be entitled to receive any agency fee as
Administrative Agent relating to the Credit Agreement or the other Loan
Documents; provided that the Resigning Administrative Agent shall remain
entitled to receive, and the Borrower shall pay, all accrued and unpaid fees
owing to the Resigning Administrative Agent on the Third Amendment Effective
Date.

 

F.         Covenants of Resigning Administrative Agent; Transfer of Collateral;
Further Assurances.  The Resigning Administrative Agent covenants and agrees
that it shall, in each case, at the Borrower’s expense (in accordance with and
pursuant to Section 11.04(a) of the Credit Agreement, which is incorporated by
reference herein mutatis mutandis) use commercially reasonable efforts to
(i) deliver, or cause to be delivered, promptly to the Successor Administrative
Agent a copy of the Register, as of the Third Amendment Effective Date;
(ii) make available to the Successor Administrative Agent all written notices or
documents, financial statements and other written requests delivered by the
Borrower, in accordance with the notice provisions of Section 11.02 of the
Credit Agreement, to the Resigning Administrative Agent under Sections 6.01 and
6.02 of the Credit Agreement and received by the Resigning Administrative Agent,
in each case, to the extent such notices, documents, statements or requests have
been posted to the Platform; (iii) take all actions reasonably requested by the
Successor Administrative Agent or its representatives to facilitate the transfer
of information to the Successor Administrative Agent in connection with the
Credit Agreement and the other Loan Documents; (iv) have arranged for the
delivery of all Collateral (if any) constituting cash, securities, investments,
financial assets or any other property, including, without limitation, all
certificated debt and equity securities, that is in the possession of the
Resigning Administrative Agent on or prior to the Third Amendment Effective
Date, including without limitation the property set forth on Schedule 9.12 to
the Credit Agreement, to the Successor Administrative Agent; and (v) following
the Third Amendment Effective Date, execute and/or furnish promptly such other
documents, instruments and agreements as may be reasonably requested by the
Successor Administrative Agent from time to time, and shall take such further
action as may be necessary or reasonably requested by the

 

9

--------------------------------------------------------------------------------


 

Successor Administrative Agent, in each case in order to effect the matters
contemplated by this Section VI.  The Borrower hereby consents to all actions
taken by the Resigning Administrative Agent and the Successor Administrative
Agent pursuant to the immediately preceding sentence.

 

G.        Return of Payments.  In the event that, after the Third Amendment
Effective Date, the Resigning Administrative Agent receives any principal,
interest or other amount owing to any Lender or L/C Issuer under the Credit
Agreement, the Amended Credit Agreement or any other Loan Document in its
capacity as Administrative Agent (including as “collateral agent” under the Loan
Documents) on behalf of such Lender or L/C Issuer, the Resigning Administrative
Agent agrees that such payment shall be held in trust for the Successor
Administrative Agent, and the Resigning Administrative Agent shall forward such
payment to the Successor Administrative Agent for payment to the Person entitled
thereto.  In the event that, after the Third Amendment Effective Date, the
Successor Administrative Agent receives any principal, interest or other amount
owing to the Resigning Administrative Agent under the Credit Agreement or any
other Loan Document, the Successor Administrative Agent agrees that such payment
shall be held in trust for the Resigning Administrative Agent, and the Successor
Administrative Agent shall forward such payment to the Resigning Administrative
Agent.

 

SECTION VII.     RESIGNATION AND APPOINTMENT OF L/C ISSUERS

 

A.     Resignation of Goldman Sachs Bank USA as an L/C Issuer and Appointment of
Barclays Bank PLC as an L/C Issuer.  As of the Third Amendment Effective Date,
(i) Goldman Sachs Bank USA hereby resigns in its capacity as an L/C Issuer under
the Loan Documents, and the Borrower hereby accepts such resignation, and
(ii) pursuant to Section 2.03(m) of the Credit Agreement, the Borrower hereby
appoints Barclays Bank PLC as an Additional L/C Issuer under the Loan Documents,
and Barclays Bank PLC hereby accepts such appointment (and this Amendment shall
constitute notice of such resignation as required pursuant to Section 2.03(m) of
the Credit Agreement).

 

B.     Waiver of Section 9.06 of the Credit Agreement.  As of the Third
Amendment Effective Date and pursuant to Section 11.01 of the Credit Agreement,
the undersigned Lenders hereby waive the provisions set forth in Section 9.06 of
the Credit Agreement that would otherwise require the resignation of RBC in its
capacity as an L/C Issuer in connection with the Resigning Administrative
Agent’s resignation as the Administrative Agent pursuant to this Amendment, and
the Borrower hereby consents to such waiver and to RBC’s continuation as an L/C
Issuer under the Loan Documents.

 

SECTION VIII.     MISCELLANEOUS

 

A.     Reference to and Effect on Credit Agreement and Other Loan Documents.

 

(i)     On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment,” “hereunder,” “hereof,” “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement,” “thereunder,” “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

 

10

--------------------------------------------------------------------------------


 

(ii)                              Except as specifically amended by this
Amendment, the Credit Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed.

 

(iii)                          The execution, delivery and performance of this
Amendment shall not constitute either (x) a novation of the Credit Agreement or
any of the other Loan Documents or any obligations thereunder or (y) a waiver of
any provision of, or operate as a waiver of any right, power or remedy of any
Agent, Lender or L/C Issuer under, the Credit Agreement or any of the other Loan
Documents.  The amendments contained herein are limited to the specified
provisions and circumstances described and shall not be deemed to prejudice any
rights not specifically addressed herein which any Agent, Lender or L/C Issuer
may now have or may have in the future under the Amended Credit Agreement or any
other Loan Document.

 

B.                                 Loan Document.  For the avoidance of doubt,
this Amendment constitutes a Loan Document.

 

C.                                Headings.  Section and Subsection headings in
this Amendment are included herein for convenience of reference only and shall
not constitute a part of this Amendment for any other purpose or be given any
substantive effect.

 

D.                                Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

E.                                 Submission to Jurisdiction; Waiver of Venue;
Service of Process; Waiver of Jury Trial.  The provisions of Sections 11.14(b),
(c) and (d) and Section 11.15 of the Amended Credit Agreement are hereby
incorporated by reference, mutatis mutandis, as if set forth in full herein.

 

F.                                  Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

[Remainder of this page intentionally left blank.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:

NRG YIELD OPERATING LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Senior Vice President, Chief Financial Officer & Treasurer

 

 

GUARANTORS:

NRG YIELD LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Senior Vice President, Chief Financial Officer & Treasurer

 

 

 

NRG SOUTH TRENT HOLDINGS LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

 

 

ALTA WIND COMPANY, LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

 

 

ALTA WIND 1-5 HOLDING COMPANY, LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NYLD FUEL CELL HOLDINGS LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

 

 

UB FUEL CELL, LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

 

 

NRG YIELD RPV HOLDING LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

 

 

NRG YIELD DGPV HOLDING LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Senior Vice President, Chief Financial Officer & Treasurer

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PORTFOLIO SOLAR I, LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

 

 

NRG SOLAR LAS VEGAS MB 1 LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

 

 

NRG SOLAR STAR LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

 

 

NRG SOLAR IGUANA LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

 

 

NRG SOLAR TABERNACLE LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

 

 

SOLAR FLAGSTAFF ONE LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SPP ASSET HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

 

SPP FUND II HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

 

SPP FUND III, LLC

 

 

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

 

SPP FUND II, LLC

 

 

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

 

SPP FUND II-B, LLC

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

ADDITIONAL GUARANTOR:

CENTRAL CA FUEL CELL 1, LLC

 

 

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

OMAHA PARTIES:

NRG ENERGY CENTER OMAHA HOLDINGS LLC

 

 

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Treasurer

 

 

 

NRG ENERGY CENTER OMAHA LLC

 

 

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Treasurer

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Successor Administrative Agent

 

 

 

 

 

By:

/s/ Juan J. Javellana

 

 

Name:

Juan J. Javellana

 

 

Title:

Executive Director

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Resigning Administrative Agent

 

 

 

 

 

By:

/s/ Ann, Hurley

 

 

Name:

Ann, Hurley

 

 

Title:

Manager, Agency

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Vice President

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Renee M. Bonnell

 

 

Name:

Renee M. Bonnell

 

 

Title:

Vice President

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Julie Lee

 

 

Name:

Julie Lee

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Remco Jongkind

 

 

Name:

Remco Jongkind

 

 

Title:

M.D.

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Juan J. Javellana

 

 

Name:

Juan J. Javellana

 

 

Title:

Executive Director

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A. f/k/a UNION BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Eric Otieno

 

 

Name:

Eric Otieno

 

 

Title:

Vice President

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Sydney G. Dennis

 

 

Name:

Sydney G. Dennis

 

 

Title:

Director

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name: Mikhail Faybusovich

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Komal Shah

 

 

Name: Komal Shah

 

 

Title: Authorized Signatory

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Annie Carr

 

 

Name: Annie Carr

 

 

Title: Authorized Signatory

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Ashwani Khubani

 

 

Name: Ashwani Khubani

 

 

Title: Vice President / Director

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Frank Lambrinos

 

 

Name: Frank Lambrinos

 

 

Title: Authorized Signatory

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender and L/C Issuer

 

 

 

 

 

 

By:

/s/ Jerry Wells

 

 

Name: Jerry Wells

 

 

Title: Director

 

[Signature Page to Third Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

AMENDED CREDIT AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

Unofficial Conformed Version to include First Amendment to Amended & Restated
Credit

Agreement, dated June 26, 2015 and the Second Amendment to Amended and Restated

Credit Agreement, dated February 6, 2018

--------------------------------------------------------------------------------

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 25, 2014

 

among

 

NRG YIELD OPERATING LLC,

 

as the Borrower,

 

NRG YIELD LLC,

 

as Holdings,

 

ROYALJPMORGAN CHASE BANK OF CANADA, N.A.,
as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A., ROYAL BANK OF CANADA, GOLDMAN SACHS BANK USA and BANK
 OF AMERICA, N.A., and
BARCLAYS BANK PLC
as L/C Issuers

 

and

 

The Lenders Party Hereto

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

RBC CAPITAL MARKETS,1

 

as Sole Left Lead Arranger and Sole Left Lead Book Runner

 

 

 

as amended through April 30, 2018

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

1RBCCM is a brand name for the capital markets businesses of Royal Bank of
Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

23

1.01

Defined Terms

23

1.02

Other Interpretive Provisions

4146

1.03

Accounting Terms

4147

1.04

Rounding

4248

1.05

Times of Day

4248

1.06

Letter of Credit Amounts

4248

1.07

Currency Equivalents Generally

4248

1.08

Limited Condition Transaction

48

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

4349

2.01

The Revolving Credit Borrowings

4349

2.02

Borrowings, Conversions and Continuations of Loans

4349

2.03

Letters of Credit

4551

2.04

Prepayments

5563

2.05

Termination or Reduction of Revolving Credit Commitments

5764

2.06

Repayment of Loans

5865

2.07

Interest

5865

2.08

Fees

5966

2.09

Computation of Interest and Fees

5966

2.10

Evidence of Debt

6067

2.11

Payments Generally; Administrative Agent’s Clawback

6067

2.12

Sharing of Payments by Lenders

6269

2.13

Increase in Revolving Credit Facility

6370

2.14

Defaulting Lenders

6774

2.15

Extensions of Loans

6976

2.16

Pro Rata Shares of Revolving Credit Facilities

7279

2.17

Refinancing Facilities

7380

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

7582

3.01

Taxes

7582

3.02

Illegality

8087

3.03

Inability to Determine Rates

8087

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

8189

3.05

Compensation for Losses

8390

3.06

Mitigation Obligations; Replacement of Lenders

8391

3.07

Survival

8492

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

8492

4.01

Conditions of Initial Credit Extension

8492

4.02

Conditions to all Credit Extensions

8694

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

8795

 

i

--------------------------------------------------------------------------------


 

5.01

Existence, Qualification and Power

8795

5.02

Authorization; No Contravention

8895

5.03

Governmental Authorization

8895

5.04

Binding Effect

8896

5.05

Financial Statements; No Material Adverse Effect

8896

5.06

Litigation

8997

5.07

No Default

8997

5.08

Ownership of Properties

8997

5.09

Environmental Compliance

8997

5.10

Insurance

9198

5.11

Taxes

9198

5.12

ERISA Compliance

9199

5.13

Subsidiaries; Equity Interests; Loan Parties

9199

5.14

Margin Regulations; Investment Company Act

92100

5.15

Disclosure

92100

5.16

Compliance with Laws

93100

5.17

Energy Regulatory Matters

93100

5.18

Intellectual Property; Licenses, Etc.

94102

5.19

Solvency

94102

5.20

Casualty, Etc.

94102

5.21

Labor Matters

94102

5.22

Collateral Documents

95102

5.23

OFAC 95Anti-Corruption Laws and Sanctions

102

5.24

Restricted Payments

95103

5.25

PATRIOT Act, Etc.

95103

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

95103

6.01

Financial Statements

95103

6.02

Certificates; Other Information

96104

6.03

Notices

98106

6.04

Payment of Obligations

99106

6.05

Preservation of Existence, Etc.

99107

6.06

Maintenance of Properties

99107

6.07

Maintenance of Insurance

99107

6.08

Compliance with Laws

99107

6.09

Books and Records

100107

6.10

Inspection Rights

100108

6.11

Use of Proceeds

100108

6.12

Covenant to Give Security

100108

6.13

Compliance with Environmental Law

104112

6.14

Further Assurances

104112

6.15

Maintenance of Energy Regulatory Authorizations and Status

104112

6.16

Post-Closing Obligations

113

 

 

 

ARTICLE VII NEGATIVE COVENANTS

105113

7.01

Liens

105113

 

ii

--------------------------------------------------------------------------------


 

7.02

Indebtedness

107115

7.03

Investments

111119

7.04

Fundamental Changes

113122

7.05

Dispositions

114122

7.06

Restricted Payments

115123

7.07

Change in Nature of Business

116125

7.08

Transactions with Affiliates

116125

7.09

Burdensome Agreements

117126

7.10

Use of Proceeds

118126

7.11

Financial Covenants

118126

7.12

Sanctions

118127

7.13

Amendments of Organization Documents

118127

7.14

Accounting Changes

118127

7.15

Prepayments, Etc. of Indebtedness

118127

7.16

Amendment, Etc. of Indebtedness 119[Reserved]

127

7.17

Holding Company

119127

7.18

Swap Contracts

119128

7.19

Sales and Lease-Backs

119128

7.20

Permitted Tax Equity Credit Support

128

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

119128

8.01

Events of Default

119128

8.02

Remedies upon Event of Default

123132

8.03

Application of Funds

124132

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

125134

9.01

Appointment and Authority

125134

9.02

Rights as a Lender

125134

9.03

Exculpatory Provisions

125134

9.04

Reliance by Administrative Agent 126; Indemnification, Etc

136

9.05

Delegation of Duties

127137

9.06

Resignation of Administrative Agent

127137

9.07

Non-Reliance on Administrative Agent and Other Lenders

128138

9.08

No Other Duties, Etc.

128138

9.09

Administrative Agent May File Proofs of Claim

128139

9.10

Collateral Matters

129139

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

129140

9.12

Effectiveness of Resignation of Administrative Agent 130Certain ERISA Matters

140

.

140

 

 

 

ARTICLE X CONTINUING GUARANTY

131142

10.01

Guarantee of Secured Obligations

131142

10.02

Limitation on Obligations Guaranteed

132143

10.03

Nature of Guarantee; Continuing Guarantee; Waivers of Defenses Etc.

132143

10.04

Rights of Reimbursement, Contribution and Subrogation

135146

 

iii

--------------------------------------------------------------------------------


 

10.05

Payments

136147

10.06

Subordination of Other Obligations

136147

10.07

Financial Condition of Borrower and Guarantors

136147

10.08

Bankruptcy, Etc.

137148

10.09

Duration of Guaranty

137148

10.10

Reinstatement

137148

10.11

Keepwell

137148

 

 

 

ARTICLE XI MISCELLANEOUS

138149

11.01

Amendments, Etc.

138149

11.02

Notices; Effectiveness; Electronic Communications

140151

11.03

No Waiver; Cumulative Remedies; Enforcement

142153

11.04

Expenses; Indemnity; Damage Waiver

142154

11.05

Payments Set Aside

145156

11.06

Successors and Assigns

145156

11.07

Treatment of Certain Information; Confidentiality

150161

11.08

Right of Setoff

151162

11.09

Interest Rate Limitation

151162

11.10

Counterparts; Integration; Effectiveness

151162

11.11

Survival of Representations and Warranties

152163

11.12

Severability

152163

11.13

Replacement of Lenders

152163

11.14

Governing Law; Jurisdiction; Etc.

153164

11.15

Waiver of Jury Trial

154165

11.16

No Advisory or Fiduciary Responsibility

154165

11.17

Electronic Execution of Assignments and Certain Other Documents

155166

11.18

USA PATRIOT Act

155166

11.19

ENTIRE AGREEMENT

155167

11.20

Amended and Restated Credit Agreement

156167

11.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

168

 

 

 

SIGNATURES

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01

Existing Equity Investor Subsidiaries

2.01

Revolving Credit Commitments and Applicable Revolving Credit Percentages

2.03

LC Commitments

5.03

Certain Authorizations

5.06

Litigation

5.13

Subsidiaries and Other Equity Investments; Loan Parties; Project Companies

5.17(a)

Generation Portfolio Companies

5.24

Contractual Obligations Limiting Restricted Payments

6.16

Post-Closing Obligations

7.01

Existing Liens

7.02(a)

Existing Project-Level Indebtedness

7.02(d)

Existing Indebtedness

7.03(f)

Existing Investments

7.09

Burdensome Agreements

9.12

Agency Assignment Actions

11.02

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

 

A

Committed Loan Notice

B-1

Revolving Credit Note

B-2

Incremental Term Loan Note

C

Compliance Certificate

D-1

Assignment and Assumption

D-2

Administrative Questionnaire

E

Amended and Restated Security Agreement

F

Opinion – Counsel to Loan Parties

G

Collateral Questionnaire

H

Subordination Agreement

I

Counterpart Agreement

J

Pari Passu Intercreditor Agreement

K

Second Lien Intercreditor Agreement

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
April 25, 2014, as amended through April 30, 2018, among NRG Yield Operating
LLC, a Delaware limited liability company (the “Borrower”), NRG Yield LLC, a
Delaware limited liability company (“Holdings”), each other Guarantor (as
defined herein) from time to time party hereto, each Lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”),
ROYALJPMORGAN CHASE BANK OF CANADA, N.A., as Administrative Agent and an L/C
Issuer, and ROYAL BANK OF CANADA, GOLDMAN SACHS BANK USA and BANK OF AMERICA,
N.A. and BARCLAYS BANK PLC, as L/C Issuers.

 

PRELIMINARY STATEMENTS:

 

Immediately prior to the effectiveness of this Agreement, the Borrower,
Holdings, the lenders party thereto (including certain of the Lenders), Bank of
America, as administrative agent and as an issuing bank thereunder, and the
other financial institutions party thereto were party to the Credit Agreement,
dated as of July 22, 2013 (as amended, restated, supplemented or otherwise
modified prior to the Closing Date, the “Existing Credit Agreement”), pursuant
to which the lenders party thereto (including certain of the Lenders) agreed,
subject to the terms and conditions thereof, to extend credit to the Borrower
thereunder in the form of a revolving credit facility (including a letter of
credit facility thereunder).

 

The Obligations (as defined in the Existing Credit Agreement) were guaranteed
pursuant to the Guaranty (as defined in the Existing Credit Agreement) and
secured pursuant to the Collateral Documents by a legal, valid, binding and
enforceable security interest and a fully perfected Lien in favor of the
Administrative Agent (as defined in the Existing Credit Agreement), for the
ratable benefit of the Secured Parties (as defined in the Existing Credit
Agreement), in the Collateral and the proceeds thereof.

 

The Borrower has requested that the Revolving Credit Lenders (as defined in the
Existing Credit Agreement) and the other Lenders party hereto agree, and such
Revolving Credit Lenders (as defined in the Existing Credit Agreement) and other
Lenders have agreed, subject to the terms and conditions hereof, to extend
credit to the Borrower hereunder in the form of a revolving credit facility
(including a letter of credit facility hereunder) in an aggregate principal
amount of $450,000,000 as of the date hereof, and the Lenders have indicated
their willingness to lend and the L/C Issuers (as defined herein) have indicated
their willingness to issue letters of credit for the account of the Borrower, in
each case, on the terms and subject to the conditions set forth herein.

 

The revolving credit facility (including the letter of credit facility
thereunder) under the Existing Credit Agreement will, on the terms and subject
to the conditions set forth herein, be replaced on the Closing Date with the
revolving credit facility (including the letter of credit facility hereunder)
under this Agreement in an aggregate principal amount of $450,000,000 as of the
date hereof, on the terms and subject to the conditions set forth herein.  In
addition, on the

 

1

--------------------------------------------------------------------------------


 

Closing Date, the Borrower will pay any fees and other obligations accrued
thereon to the Closing Date.

 

It is the intent of the parties hereto that (i) this Agreement shall be deemed
to be the Credit Agreement for all purposes under the Collateral Documents and
all extensions of credit under this Agreement (including issuances of Letters of
Credit) shall constitute extensions of credit under the Credit Agreement (as
defined in each of the Collateral Documents) for all purposes under the
Collateral Documents and no further designation shall be required to be made so
that the Obligations, including all extensions of credit under this Agreement
(regardless when made or incurred), will be deemed Secured Obligations (as
defined in the Collateral Documents) and (ii) the Obligations under this
Agreement will henceforth be guaranteed pursuant to the Guaranty and secured
pursuant to the Collateral Documents by a legal, valid, binding and enforceable
security interest and a fully perfected Lien in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, in the Collateral and the
proceeds thereof.

 

In addition, as of the Closing Date, Bank of America desires to resignresigned
as Administrative Agent under the Existing Credit Agreement and each of the
other Loan Documents, RBC desires to succeedsucceeded Bank of America as
Administrative Agent under the Credit Agreement and each of the other Loan
Documents, and Bank of America desires to assignassigned its rights (other than
with respect to actions taken or omitted to be taken prior to the effectiveness
of this Agreement), responsibilities, duties and obligations under the Loan
Documents to RBC, in each case as further set forth herein.

 

Furthermore, in connection with the A&R Credit Agreement Third Amendment, RBC
desires to resign as Administrative Agent under this Agreement and each of the
other Loan Documents, JPMorgan desires to succeed RBC as Administrative Agent
under this Agreement and each of the other Loan Documents, and RBC desires to
assign its rights (other than with respect to actions taken or omitted to be
taken prior to the A&R Credit Agreement Third Amendment Effective Date),
responsibilities, duties and obligations under the Loan Documents to JPMorgan,
in each case as further set forth in the A&R Credit Agreement Third Amendment.

 

As of the A&R Credit Agreement Third Amendment Effective Date, the Borrower has
requested that the Lenders party hereto agree, and Lenders have agreed, subject
to the terms and conditions hereof, to extend credit to the Borrower hereunder
in the form of a revolving credit facility (including a letter of credit
facility hereunder) in an aggregate principal amount of $495,000,000 as of the
A&R Credit Agreement Third Amendment Effective Date, and the Lenders have
indicated their willingness to lend and the L/C Issuers have indicated their
willingness to issue letters of credit for the account of the Borrower, in each
case, on the terms and subject to the conditions set forth herein.

 

The Lenders and the Loan Parties (a) desire to acknowledge Bank of
America’sRBC’s resignation as Administrative Agent under the Creditthis
Agreement and each of the other Loan Documents, (b) desire to appoint
RBCJPMorgan as Administrative Agent under the Creditthis Agreement and each of
the other Loan Documents and (c) desire to acknowledge the assignment by Bank of
AmericaRBC of its rights (other than with respect to actions taken or omitted to
be taken prior to the effectiveness of this Agreement), responsibilities, duties
and obligations, to

 

2

--------------------------------------------------------------------------------


 

RBCJPMorgan, in each case as further set forth hereinin the A&R Credit Agreement
Third Amendment.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                    Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“2020 Convertible Senior Notes” has the meaning set forth in the definition of
“Convertible Senior Notes.”

 

“2024 Senior Notes” has the meaning set forth in the definition of “Existing
Senior Notes.”

 

“2026 Senior Notes” has the meaning set forth in the definition of “Existing
Senior Notes.”

 

“A&R Credit Agreement First Amendment” means that certain First Amendment to
Amended and Restated Credit Agreement, dated as of June 26, 2015, among the
Borrower, Holdings, the other Guarantors party thereto, the Administrative Agent
and the financial institutions listed on the signature pages thereto.

 

“A&R Credit Agreement First Amendment Effective Date” means the date of
satisfaction of the conditions referred to in Section III of the A&R Credit
Agreement First Amendment.

 

“A&R Credit Agreement Second Amendment” means that certain Second Amendment to
Amended & Restated Credit Agreement, dated as of February [__]6, 2018, among the
Borrower, Holdings, the other Guarantors party thereto, the Administrative Agent
and the financial institutions listed on the signature pages thereto.

 

“A&R Credit Agreement Second Amendment Effective Date” means the date of
satisfaction of the conditions referred to in Section II of the A&R Credit
Agreement Second Amendment.

 

“A&R Credit Agreement Third Amendment” means that certain Third Amendment to
Amended & Restated Credit Agreement, dated as of April 30, 2018, among the
Borrower, Holdings, the other Guarantors party thereto, RBC, as resigning
administrative agent, JPMorgan, as successor administrative agent, and the
financial institutions listed on the signature pages thereto.

 

“A&R Credit Agreement Third Amendment Effective Date” means the date of
satisfaction of the conditions referred to in Section III of the A&R Credit
Agreement Third Amendment, which date is April 30, 2018.

 

3

--------------------------------------------------------------------------------


 

“Account Control Agreements” means each amended and restated account control
agreement entered into by each applicable Loan Party, the Administrative Agent,
and the applicable depositary bank party thereto.

 

“Acquisition” has the meaning given to the term “Parent Acquisition” in the A&R
Credit Agreement Second Amendment.

 

“Acquisition Closing Date” means the date on which the Acquisition is
consummated.

 

“Acquisition Period” means, upon the Borrower’s election pursuant to
Section 6.02(f), the period beginning with the closing date for a Qualified
Acquisition (a “Qualified Acquisition Closing Date”) and ending on the earlier
of (x) the last day of the first full fiscal quarter following such Qualified
Acquisition Closing Date in which the Borrower Leverage Ratio is equal to or
less than 5.50:1.00, (y) the last day of the third full fiscal quarter following
such Qualified Acquisition Closing Date and (z) the date on which the Borrower
notifies the Administrative Agent that it desires to end the Acquisition Period
for such Qualified Acquisition; provided, however, that (i) no Acquisition
Period may become effective if the Borrower fails to timely elect such
Acquisition Period pursuant to the terms of Section 6.02(f), (ii) no more than
one Acquisition Period may be elected with respect to any particular Qualified
Acquisition, (iii) once any Acquisition Period is in effect, the next
Acquisition Period may not commence until the termination of such Acquisition
Period then in effect and (iv) in no event shall Acquisition Periods for one or
more Qualified Acquisitions extend beyond six (6) consecutive fiscal quarters.

 

“Act” has the meaning specified in Section 11.18.

 

“Additional L/C Issuer” means any one or more Lenders or Affiliates thereof that
have been appointed by the Borrower (and which has accepted its appointment) as
an L/C Issuer pursuant to Section 2.03(m).

 

“Administrative Agent” means RBCJPMorgan in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  For purposes of
Section 7.08, “Affiliate” shall also include any Person that directly or
indirectly owns 10% or more of any class of Equity Interests of the Person
specified.

 

“Agency Assignment” has the meaning specified in Section 9.12.

 

“Agency Rights” has the meaning specified in Section 9.12.

 

4

--------------------------------------------------------------------------------


 

“Agent” means each of (i) the Administrative Agent and (ii)  any other Person
appointed under the Loan Documents to serve in an agent or similar capacity.

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Annual Projections” has the meaning specified in Section 6.01(c).

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and, to the extent applicable to the Borrower or any of its
Subsidiaries, other similar legislation in any other jurisdiction.

 

“Applicable Percentage” means (a) in respect of any Revolving Credit Facility,
with respect to any Revolving Credit Lender at any time, the percentage (carried
out to the ninth decimal place) of such Revolving Credit Facility represented by
such Revolving Credit Lender’s Revolving Credit Commitment at such time, (b) in
respect of the Incremental Term Loans of any Series, with respect to any
Incremental Term Loan Lender at any time, the percentage (carried out to the
ninth decimal place) of the aggregate principal amount of all Incremental Term
Loans of such Series then outstanding represented by such Incremental Term Loan
Lender’s Incremental Term Loans of such Series at such time and (c) in respect
of the Facilities collectively, the percentage (carried out to the ninth decimal
place) of the Facilities represented by such Lender’s outstanding Incremental
Term Loans and Revolving Credit Commitments, taken together, at such time.  If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
under a Revolving Credit Facility and the obligation of each L/C Issuer to make
L/C Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments under a Revolving Credit Facility have expired,
then the Applicable Percentage of each Revolving Credit Lender in respect of
such Revolving Credit Facility shall be determined based on the Applicable
Percentage of such Revolving Credit Lender in respect of such Revolving Credit
Facility most recently in effect, giving effect to any subsequent assignments. 
The initial Applicable Percentage of each Revolving Credit Lender in respect of
the Revolving Credit Facility established on the Closingas of the A&R Credit
Agreement Third Amendment Effective Date is set forth opposite the name of such
Revolving Credit Lender on Schedule 2.01 or in the Assignment and Assumption in
respect of such Revolving Credit Facility pursuant to which such Revolving
Credit Lender becomes a party hereto, as applicable.

 

“Applicable Rate” and “Applicable Fee Rate” means,

 

(a)                              prior to the A&R Credit Agreement Third
Amendment Effective Date, in respect of (i) Revolving Credit Loans under the
Revolving Credit Facility, the percentage per annum determined by reference to
the Borrower Leverage Ratio in effect from time to time as set forth below and
(ii) the Applicable Fee Rate, a percentage per annum determined by reference to
the Borrower Leverage Ratio in effect from time to time as set forth below:

 

5

--------------------------------------------------------------------------------


 

Pricing
Level

Borrower
Leverage
Ratio

Applicable Rate for
Eurodollar Rate Loans
and Letter of Credit
Fees

Applicable Rate for
Base Rate Loans

Applicable Fee Rate

1

<  3.50:1.00

2.25%

1.25%

0.375%

2

>3.50:1.00 but < 4.50:1.00

2.50%

1.50%

0.50%

3

> 4.50:1.00

2.75%

1.75%

0.50%

 

“Applicable Rate” and “Applicable Fee Rate” means(b)  on and after the A&R
Credit Agreement Third Amendment Effective Date, in respect of (x) (i) Revolving
Credit Loans issued under the Revolving Credit Facility established on the
Closing Date, the percentage per annum determined by reference to the Borrower
Leverage Ratio in effect from time to time as set forth below and (ii) Revolving
Credit Loans made under an Incremental Revolving Credit Commitment that
constitute a separate Revolving Credit Facility, the applicable percentages per
annum set forth in the relevant Incremental Amendment, (y) any Series of
Incremental Term Loans or any separate Class of Incremental Revolving Loans, the
applicable percentages per annum set forth in the relevant Incremental Amendment
and (z) the Applicable Fee Rate, a percentage per annum determined by reference
to the Borrower Leverage Ratio in effect from time to time as set forth below.:

 

Pricing
Level

Borrower
Leverage
Ratio

 

Applicable Rate for
Eurodollar Rate Loans
and Letter of Credit
Fees

 

Applicable Rate for
Base Rate Loans

 

Applicable Fee Rate

1

<  3.503.75:1.00

2.251.50%

1.250.50%

0.3750.25%

2

>3.503.75:1.00 but < 4.504.75:1.00

2.501.75%

1.500.75%

0.500.30%

3

> 4.504.75:1.00

2.752.00%

1.751.00%

0.500.35%

 

; and

 

(c)                               in respect of (i) Revolving Credit Loans made
under an Incremental Revolving Credit Commitment that constitute a separate
Revolving Credit Facility,

 

6

--------------------------------------------------------------------------------


 

the applicable percentages per annum set forth in the relevant Incremental
Amendment, and (ii) any Series of Incremental Term Loans or any separate
Class of Incremental Revolving Loans, the applicable percentages per annum set
forth in the relevant Incremental Amendment.

 

Any increase or decrease in the Applicable Rate or the Applicable Fee Rate
resulting from a change in the Borrower Leverage Ratio shall become effective as
of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(a); provided, however, that
(a) if a Compliance Certificate is not delivered when due in accordance with
such Section or (b) while any Event of Default exists, then in each case, upon
the request of the Required Revolving Credit Lenders, Pricing Level 3 shall
apply in respect of clause (x) above as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until the date on which such Compliance Certificate is
delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate or the Applicable Fee Rate for any period
shall be subject to the provisions of Section 2.07(d).

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facilities (considered collectively) at such
time.

 

“Appropriate Lender” means, at any time, (a) with respect to a given Revolving
Credit Facility or any Series of Incremental Term Loans, a Lender that has a
Commitment with respect to such Facility or holds a Revolving Credit Loan or an
Incremental Term Loan, respectively, at such time and (b) with respect to the
Letter of Credit Sublimit, (i) the L/C Issuers and (ii) if any Letters of Credit
have been issued pursuant to Section 2.03(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means RBC Capital Markets,2 JPM, in its capacity as sole lead
arranger and sole book runner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section

 

 

--------------------------------------------------------------------------------

 

2 RBCCM is a brand name for the capital markets businesses of Royal Bank of
Canada and its affiliates.

 

7

--------------------------------------------------------------------------------


 

11.06(b)), and accepted by the Administrative Agent, in substantially the form
of Exhibit D-1 or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its Subsidiaries for the fiscal year ended December 31, 2013, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of Parent and its consolidated Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means, in respect of any Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date of such Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments in respect of such Revolving Credit Facility
pursuant to Section 2.05 and (iii) the date of termination of the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and of the
obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

 

“Available Cash” means, as of any date of determination (a) prior to the A&R
Credit Agreement Third Amendment Effective Date, an amount equal to (ai) the sum
of (ix) the Distributed Cash received by the Borrower after the Closing Date,
(iiy) the aggregate amount of contributions to the common capital of the
Borrower received in cash after the Closing Date (other than as a result of the
exercise of the Cure Right) and (iiiz) $399,000,000, minus (bii) any amounts
thereof used to make Investments pursuant to Section 7.03(c)(iii)(B) prior to
such date and after the Closing Date, minus (ciii) the aggregate amount of
Restricted Payments made by the Borrower prior to such date and after the
Closing Date pursuant to Section 7.06(f) minus (div) prepayments or repayments
of Indebtedness pursuant to Section 7.15(b); or (b) on or following the A&R
Credit Agreement Third Amendment Effective Date, an amount equal to (i) the sum
of (x) the Distributed Cash received by the Borrower after the A&R Credit
Agreement Third Amendment Effective Date, (y) the aggregate amount of
contributions to the common capital of the Borrower received in cash after the
A&R Credit Agreement Third Amendment Effective Date (other than as a result of
the exercise of the Cure Right) and (z) $1,160,000,000, minus (ii) any amounts
thereof used to make Investments pursuant to Section 7.03(c)(iii)(B) prior to
such date and after the A&R Credit Agreement Third Amendment Effective Date,
minus (iii) the aggregate amount of Restricted Payments made by the Borrower
prior to such date and after the A&R Credit Agreement Third Amendment Date
pursuant to Section 7.06(f) minus (iv) prepayments or repayments of Indebtedness
pursuant to Section 7.15(b).

 

8

--------------------------------------------------------------------------------


 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means for any day, a fluctuating rate per annum equal to the
highestgreatest of (a) the Federal FundsPrime Rate plus 1/2 of 1%in effect on
such day, (b) the rate of interestFederal Funds Rate in effect foron such day as
publicly announced from time to time by RBC as its “prime rate” for U.S. Dollars
in the United Statesplus ½ of 1% and (c) the Eurodollar Rate for ana one month
Interest Period of one month as in effect on such day plus 1.00%.  The “prime
rate” is a rate set by RBC based upon various factors including RBC’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by RBC shall take effect
at the opening of business on the day specified in the public announcement of
such change.on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Eurodollar Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Base Rate due to a change in the Prime Rate, the Federal
Funds Rate or the Eurodollar Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Rate or the
Eurodollar Rate, respectively.  If the Base Rate is being used as an alternative
rate of interest pursuant to Section 3.03, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.  For the avoidance of doubt, if the Base Rate as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Base Rate Loan” means a Revolving Credit Loan, an Incremental Revolving Credit
Loan or an Incremental Term Loan that bears interest based on the Base Rate.

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Cash Flow” means, at any date of determination, an amount equal to the
Distributed Cash received by the Borrower during the most recently completed
Measurement Period; provided that if the Borrower has acquired or disposed of
any Equity Interests in a Project

 

9

--------------------------------------------------------------------------------


 

Company or the Borrower or any of its Subsidiaries (including any Project
Company) has acquired or disposed of any property with a value in excess of
$5,000,000 at any time after the first day of such Measurement Period, the
determinations of Borrower Cash Flow shall be made giving pro forma effect to
such acquisition or disposition as if such acquisition or disposition had
occurred on the first day of such Measurement Period.

 

“Borrower Interest Coverage Ratio” means, as of any date of determination, the
ratio of (a) Borrower Cash Flow to (b) Interest Charges, in each case, for the
most recently completed Measurement Period.

 

“Borrower Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Debt as of such date (net of up to $50,000,000100,000,000 of cash that
constitutes Borrower Cash Flow from a Measurement Period other than the most
recently completed Measurement Period) to (b) Borrower Cash Flow for the most
recently completed Measurement Period.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, an Incremental Borrowing, an
Extended Borrowing or a Refinancing Borrowing, as the context may require.

 

“Bridge Financing” means Indebtedness of the Borrower or any other Loan Party
not exceeding an aggregate principal amount of $1,500,000,000 evidenced by any
of, or a combination of, (a) a senior unsecured bridge loan facility, (b) senior
unsecured debt securities issued pursuant to a public offering, Rule 144A or
other private placement, (c) senior unsecured term loans or (d) any other
unsecured Indebtedness incurred or issued by the Borrower or any other Loan
Party, in each case the proceeds of which will be used solely to (i) repay,
redeem, repurchase or otherwise acquire or exchange for value (including in one
or more tender offers, “change of control” offers or “fundamental change” offers
or similarly termed offers) the Convertible Senior Notes (including any cash
payment to be made upon conversion of such Convertible Senior Notes) and the
Existing Senior Notes, (ii) make payments of principal or interest under the
Parent CSN Proceeds Loan in accordance with Section 7.06(j)(i) and (iii) make
dividend payments or other distributions (including any repayment of
intercompany indebtedness) to Holdings to enable Holdings to make dividend
payments or other distributions (including any repayment of intercompany
indebtedness) to the Parent in accordance with Section 7.06(j)(ii).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capitalized Leases” means, with respect to any Person, all leases that have
been or are required to be, in accordance with GAAP (but only as in effect on
the date hereof, and not giving effect to any changes to GAAP occurring after
the date hereof), recorded as capitalized leases on the balance sheet of such
Person.

 

10

--------------------------------------------------------------------------------


 

“Cash Collateralize” has the meaning specified in Section 2.03(g).means, to
deposit in a Controlled Account or to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable L/C Issuer shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of the Company Group Parties:

 

(a)                               readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof having maturities of not more than 360 days
from the date of acquisition thereof; provided that the full faith and credit of
the United States of America is pledged in support thereof;

 

(b)                              time deposits with, or insured certificates of
deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a Lender
or (B) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System and (ii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 90 days from the
date of acquisition thereof;

 

(c)                               commercial paper issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-2” (or the then equivalent grade) by Moody’s or at least “A-2”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 12 months from the date of acquisition thereof;

 

(d)                             Investments in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have one of the two highest ratings obtainable from
either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition; and

 

(e)                               United States dollars, Euros, any other
currency of countries members of the Organization for Economic Co-operation and
Development or, in the case of any foreign Subsidiary, any local currencies held
by it from time to time.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depositary, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

11

--------------------------------------------------------------------------------


 

“Cash Management Bank” means any Person designated by the Borrower as such that,
either (a) on the Closing Date, is a party to a Cash Management Agreement with a
Loan Party and is an Agent, an Arranger, a Lender or an Affiliate of the
foregoing, or (b) at the time it enters into a Cash Management Agreement with a
Loan Party, is an Agent, an Arranger, a Lender or an Affiliate of the foregoing,
in the case of each of clauses (a) and (b), its capacity as a party to such Cash
Management Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a “controlled foreign corporation” under Section 957 of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                               Equity Investor shall cease to own, directly
or indirectly, at least 35% (as measured by voting power rather than number of
shares or other equity securities) of the equity securities of Parent entitled
to vote for members of the board of directors or equivalent governing body of
Parent on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

 

(b)                              [reserved]; or

 

(c)                               Parent and Equity Investor collectively shall
cease to, directly or indirectly, own and control legally and beneficially all
of the Equity Interests in Holdings; or

 

(d)                             Holdings shall cease to directly own and control
legally and beneficially all of the Equity Interests in the Borrower.

 

Notwithstanding anything herein to the contrary or any provision of
Section 13d-3 of the Exchange Act, a Person or group shall not be deemed to
beneficially own Equity Interests subject to a stock or asset purchase
agreement, merger agreement, option agreement, warrant

 

12

--------------------------------------------------------------------------------


 

agreement or similar agreement (or voting or option or similar agreement related
thereto) until the consummation of the acquisition of the Equity Interests in
connection with the transactions contemplated by such agreement.

 

“Class” means (i) with respect to Revolving Credit Lenders, Revolving Credit
Lenders with Revolving Credit Commitments and Revolving Credit Loans that expire
on the same Maturity Date, (ii) with respect to Incremental Term Loan
Lenders, Incremental Term Loan Lenders with Incremental Term Loan Commitments
and Incremental Term Loans that expire on the same Maturity Date, (iii) with
respect to the Lenders under any Extended Facility, Lenders with Extended
Commitments and Extended Loans that expire on the same Maturity Date, (iv) with
respect to Refinancing Lenders, Refinancing Lenders with Refinancing Commitments
and Refinancing Loans that expire on the same Maturity Date, (v) with respect to
Revolving Credit Commitments and Revolving Credit Loans, respectively, Revolving
Credit Commitments and Revolving Credit Loans (as applicable) that mature on the
same Maturity Date, (vi) with respect to Incremental Term Loan Commitments and
Incremental Term Loans, respectively, Incremental Term Loan Commitments and
Incremental Term Loans (as applicable) that mature on the same Maturity Date,
(vii) with respect to Extended Commitments and Extended Loans, respectively,
Extended Commitments and Extended Loans (as applicable) that mature on the same
Maturity Date and (viii) with respect to Refinancing Commitments and Refinancing
Loans, respectively, Refinancing Commitments and Refinancing Loans (as
applicable) that mature on the same Maturity Date.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Closing Date Projections” means the projections of Parent and its Subsidiaries
for the period of fiscal year 2014 through and including fiscal year 2018
delivered to the Administrative Agent prior to the Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended (unless otherwise
provided herein).

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreement, each of the
Security Agreement Supplements, security agreements, pledge agreements, Account
Control Agreements, Securities Account Control Agreements, or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.12, and
each of the other agreements, instruments or documents that creates or purports
to create or perfect a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

“Collateral Questionnaire” means a certificate in the form of Exhibit G that
provides information with respect to the personal or mixed property of each Loan
Party.

 

13

--------------------------------------------------------------------------------


 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

 

“Commitment” means a Revolving Credit Commitment, an Incremental Revolving
Credit Commitment, an Incremental Term Loan Commitment, an Extended Commitment
or a Refinancing Commitment, as the context may require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company Group Parties” means each direct and indirect Subsidiary of the
Borrower, other than any Project Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Contingent Obligations” means indemnities and other contingent Obligations that
pursuant to their express terms survive repayment in full of principal and
interest on the Loans and termination of the Commitments under this Agreement.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contribution Indebtedness” means Indebtedness of the Borrower or Holdings in an
amount equal to the aggregate amount of cash contributions (other than in
respect of Permitted Cure Securities) made after the Closing Date to Borrower
(or, without duplication, to Holdings and contributed to Borrower) in exchange
for Equity Interests (other than Permitted Cure Securities) of Borrower or
Holdings, as applicable.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Account” means each deposit account or securities account that is
subject to an Account Control Agreement or Securities Account Control Agreement
in form and substance reasonably satisfactory to the applicable L/C Issuer.

 

“Convertible Senior Notes” means (a) the unsecured Convertible Senior Notes due
2019 issued by Parent in an aggregate principal amount of US $345,000,000 (the
“Original Convertible Senior Notes”); (b) the unsecured Convertible Senior Notes
due 2020 issued by Parent in an aggregate principal amount of up to US
$350,000,000 (the “2020 Convertible Senior Notes”); and (c) any amendments,
modifications, replacements or refinancings of the Indebtedness described in the
foregoing clause (a) and (b) or any Indebtedness incurred pursuant to this
clause (c) from time to time (the “Permitted Refinancing Convertible Senior
Notes”); provided that (i) the aggregate principal amount (or accreted value, if
applicable) of such Permitted Refinancing Convertible Senior Notes does not
exceed the aggregate outstanding principal amount (or

 

14

--------------------------------------------------------------------------------


 

accreted value, if applicable) of the Indebtedness being amended, modified,
replaced or refinanced (plus all accrued interest and original issue discount in
the nature of interest on such Indebtedness and the amount of all expenses and
premiums, underwriting, issuance, commitment, syndication and other similar
fees, costs and expenses incurred in connection therewith) unless another
available exception under Section 7.02 is then utilized, (ii) such Permitted
Refinancing Convertible Senior Notes have a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of the applicable
Convertible Senior Notes being refinanced, (iii) the Permitted Refinancing
Convertible Senior Notes have a Stated Maturity on or later than the maturity
date of the applicable Convertible Senior Notes being refinanced, (iv) the
obligations in respect of such Permitted Refinancing Convertible Senior Notes
shall continue to be unsecured and (v) the primary obligor in respect of such
Permitted Refinancing Convertible Senior Notes shall be the Parent; provided,
further, that, in the case of each of clauses (a), (b) and (c) above, the net
proceeds shall be loaned to the Borrower as a Parent CSN Proceeds Loan.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit I delivered by a Subsidiary pursuant to Section 6.12(d).

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cure Amount” has the meaning specified in Section 8.01.

 

“Cure Period” has the meaning specified in Section 8.01.

 

“Cure Right” has the meaning specified in Section 8.01.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate or the Eurodollar
Rate (as applicable or, if neither is directly applicable, the Base Rate), plus
(ii) the relevant Applicable Rate, plus (iii) 2% per annum; and (b) when used
with respect to Letter of Credit Fees, a rate equal to the relevant Applicable
Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender (a) that has failed to timely fund any
portion of the Loans or participations in L/C Obligations required to be funded
by it on the terms set forth herein for such payment, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith reasonable determination that one or
more conditions precedent to funding (which conditions precedent, together with
the applicable default, if any, shall be specifically identified in such
writing) has not been satisfied, (b) that has otherwise failed to timely pay
over to the Administrative Agent, any L/C Issuer or any other

 

15

--------------------------------------------------------------------------------


 

Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) on the terms set forth herein
for such payment, unless the subject of a good faith dispute, (c) that has
notified the Borrower, the Administrative Agent or any L/C Issuer in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith reasonable determination that
a condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied), (d) that has failed, within two Business
Days after written request by the Administrative Agent, the Borrower or the
applicable L/C Issuer, to confirm in writing to the Administrative Agent, such
L/C Issuer, and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (d) upon receipt of such written confirmation by
the Administrative Agent, the applicable L/C Issuer and the Borrower), or (e) in
respect of which the Administrative Agent has received notification that such
Lender is, or has a direct or indirect parent company that is, (i) insolvent, or
is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors or (ii) the subject of a bankruptcy,
insolvency, reorganization, liquidation or similar proceeding, or that a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for such Lender or its direct or indirect parent company, or such
Lender or its direct or indirect parent company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment or (iii) the subject of a Bail-In Action; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Discharge of the Secured Obligations” means and shall have occurred when
(i) all Secured Obligations shall have been paid in full in cash and all other
obligations under the Loan Documents shall have been performed (other than
(a) those constituting Contingent Obligations as to which no claim has been
asserted and (b) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made), (ii) no Letters of Credit shall be outstanding (other than Letters
of Credit which have been Cash Collateralized or as to which other arrangements
reasonably satisfactory to the applicable L/C Issuer shall have been made) and
(iii) all Commitments shall have terminated or expired.

 

“Disclosed Litigation” has the meaning set forth in Section 5.06.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option

 

16

--------------------------------------------------------------------------------


 

or other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is 91 days after the Latest Maturity Date of all Classes of Loans and
Commitments.  Notwithstanding the preceding sentence, any Equity Interests that
would constitute Disqualified Equity Interests solely because the holders of the
Equity Interests have the right to require the Borrower to repurchase such
Equity Interests upon the occurrence of a change of control or an asset sale
will not constitute Disqualified Equity Interests if the terms of such Equity
Interests provide that the Borrower may not repurchase or redeem any such Equity
Interests pursuant to such provisions unless such repurchase or redemption
complies with Section 7.06.  The amount of Disqualified Equity Interests deemed
to be outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower may become obligated to pay upon the maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Equity
Interests, exclusive of accrued dividends.

 

“Distributed Cash” means, without duplication, internally generated cash and
Cash Equivalents distributed by the Project Companies and the Guarantors (other
than Holdings and the Borrower), directly or indirectly, to the Borrower in
respect of the Equity Interests of the Project Companies and the Guarantors
(other than Holdings and the Borrower) owned, directly or indirectly, by the
Borrower (other than dividends or other distributions that are funded, directly
or indirectly, with substantially concurrent cash Investments, or cash
Investments that were not intended to be used by a Project Company or a
Guarantor for capital expenditures or for operational purposes, by the Borrower
or any of its Subsidiaries in a Project Company or a Guarantor), excluding
(a) the proceeds of any extraordinary receipts (including cash payments or
proceeds received (i) from any Disposition by the Borrower or any of its
Subsidiaries, (ii) under any casualty insurance policy in respect of a covered
loss thereunder or (iii) as a result of the taking of any assets of the Borrower
or any of its Subsidiaries by any Person pursuant to the power of eminent
domain, condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case in excess
of $2,000,000 and (b) any cash that is derived from (i) cash grants and similar
items to the Project Companies and the Guarantors, (ii) any incurrence of
Indebtedness by Project Companies and the Guarantors, (iii) any issuance of
Equity Interests by Project Companies and the Guarantors or (iv) any capital
contribution to the Project Companies and the Guarantors.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means a Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia, but excluding (i) any direct or indirect subsidiary of
a CFC and (ii) any Foreign Subsidiary Holding Company.

 

17

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

 

“Engagement Letter” means the Senior Secured Credit Facility Engagement Letter,
dated March 19April 11, 20142018, among Holdings, the Borrower and RBC Capital
MarketsJPMorgan.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees, or
governmental regulations relating to pollution and the protection of the
environment, including natural resources such as flora and fauna, or the release
of any materials into the environment, including those related to hazardous
substances or wastes, air emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member

 

18

--------------------------------------------------------------------------------


 

or trust interests therein), whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are outstanding on any
date of determination.

 

“Equity Investor” means (a) prior to the Acquisition Closing Date, NRG
Energy, Inc., a Delaware corporation, and (b) on or after the Acquisition
Closing Date, the Sponsors.

 

“Equity Investor Subsidiary” means the entities listed on Schedule 1.01 and
their respective Subsidiaries as of the A&R Credit Agreement Third Amendment
Effective Date.

 

“Equity Investor Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of July 1, 2011, by and among NRG Energy, Inc., a
Delaware corporation, as borrower, the various financial institutions party
thereto as lenders, issuing banks, arrangers and agents, and Citicorp North
America, Inc., as administrative agent and collateral agent.

 

“Equity Investor Subsidiary” means (i) NRG RPV Holdco 1 LLC and NRG DGPV Holdco
1 LLC, (ii) any Subsidiary of the Borrower that (a) is a “Subsidiary” (as that
term is defined in the Equity Investor Credit Agreement as in effect on the date
hereof) and (b) is a limited partnership, limited liability company or
corporation, if a majority of the limited partnership interests, limited
liability company interests or stock thereof are owned, directly or indirectly,
by the Borrower or one or more Subsidiaries of the Borrower and more than 50% of
the general partnership (with respect to a limited partnership) or limited
liability company interests or stock that directly or indirectly result in the
control of the management of such first Subsidiary are owned by the Equity
Investor or one or more Subsidiaries of the Equity Investor (other than any such
Subsidiary of the Equity Investor that is Parent or a Subsidiary of Parent) (an
“NRG Subsidiary”) and that is designated by the Borrower to be an Equity
Investor Subsidiary in a certificate of a Responsible Officer of the Borrower at
least three (3) Business Days before giving effect to such designation, and
(iii) any Subsidiary of the Equity Investor Subsidiaries described in the
foregoing clauses (i) and (ii); provided that, (1) immediately before and
immediately after giving pro forma effect to any such designation, no Event of
Default shall have occurred and be continuing, (2) immediately before and
immediately after giving effect to such designation, the Borrower and its
Subsidiaries shall be in pro forma compliance with all of the covenants set
forth in Section 7.11, such compliance to be determined on the basis of the
financial statements most recently delivered to the Administrative Agent and the
Lenders pursuant to Section 6.01(a) or (b) as though such designation had been
made as of the first day of the four fiscal quarter period ended on the date of
such financial statements, and the Borrower shall deliver to the Administrative
Agent a certificate of its chief executive officer, chief financial officer,
treasurer or controller demonstrating such compliance calculations for this
clause (2) in reasonable detail and (3), except for such Persons designated in
clause (i) of this definition, the Borrower may not designate any Person
(x) that is a Subsidiary as of the A&R Credit Agreement First Amendment
Effective Date or (y) that is a Project Company or a Guarantor or, in the case
of each of clauses (x) and (y), any of their respective Subsidiaries, as an
Equity Investor Subsidiary.

 

19

--------------------------------------------------------------------------------


 

For the avoidance of doubt, if a Subsidiary shall no longer be an NRG
Subsidiary, such Subsidiary shall cease to be an Equity Investor Subsidiary.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code solely for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan of the Borrower or any ERISA
Affiliate is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; or (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means,

 

(a)  for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the LIBO Screen Rate, expressed on the basis of a year of 360
days, determined by the Administrative Agent at approximately 11:00 a.m. (London
time), on the date that is two Business Days prior to the commencement of such
Interest Period by reference to the rate set by ICE Benchmark Administration for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by ICE Benchmark Administration as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period (“LIBOR”); provided, however, that, to the extent that
an interest rate is not ascertainable pursuant to the foregoing provisions of
this definition, the “Eurodollar Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of that if a LIBO Screen Rate shall
not be available at such time for such Interest Period, the Eurodollar Rate for
such Interest Period shall be the Interpolated Rate; provided, further, that, if
such rate is below zero, Eurodollar Rate will be deemed to be zero for purposes
of this Agreement; and.

 

20

--------------------------------------------------------------------------------


 

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined on such date for U.S. Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day, provided, that, if
such rate is below zero, Eurodollar Rate will be deemed to be zero for purposes
of this Agreement.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Exchange Agreement” means the Amended and Restated Exchange Agreement dated as
of the Original Closing DateMay 14, 2015, by and among Equity InvestorNRG
Energy, Inc. (and its successors), Parent and Holdings, and each of the other
parties thereto from time to time, as amended, supplemented, modified or
otherwise modifiedreplaced from time to time; provided that any, including by
that certain Assignment and Assumption Agreement, to be dated on or about the
Acquisition Closing Date and substantially in the form provided to the
Administrative Agent prior to the A&R Credit Agreement Third Amendment Effective
Date, other than any such amendments or, supplements, modifications or
replacements that would be materially adverse to the interests of the Lenders in
their capacity as such shall require the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned).

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guarantee of such Guarantor would
otherwise have become effective with respect to such related Swap Obligation but
for such Guarantor’s failure to constitute an “eligible contract participant” at
such time.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its net income (however denominated), and franchise taxes imposed on it (in lieu
of net income taxes), by the United States or by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or as a result of any
present or former connection between such Lender or L/C Issuer or the
Administrative Agent and such jurisdiction (other than any connection arising
solely from executing, delivering, being a party to, engaging in any
transactions pursuant to, performing its obligations under, receiving or
perfecting a security

 

21

--------------------------------------------------------------------------------


 

interest under, receiving payments under, and/or enforcing, any Loan Document,
or selling or assigning an interest in any Loan, Commitment or Loan Document),
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction described in clause (a), (c) any backup
withholding tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with clause (A) of Section 3.01(e)(ii),
(d) in the case of a Lender (other than an assignee pursuant to a request by the
Borrower under Section 11.13), any United States federal withholding tax that
(i) is required to be imposed on amounts payable to such Lender pursuant to the
Laws in force at the time such Lender becomes a party hereto (or designates a
new Lending Office) or (ii) in the case of a Foreign Lender, is attributable to
such Foreign Lender’s failure or inability (other than as a result of a Change
in Law) to comply with clause (B) of Section 3.01(e)(ii), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 3.01, (e) any
United States federal withholding taxes imposed under FATCA and (f) any United
States federal withholding tax that is required by the Code to be withheld from
amounts payable to the Administrative Agent attributable to the Administrative
Agent’s failure to comply with Section 3.01(g) (other than amounts payable to
the Administrative Agent that should reasonably be considered, as determined in
good faith by the Borrower, as payments under Treas. Reg.
1.1441-1T(b)(2)(iv)(B)(2)(or any successor provision that is substantively
comparable)).

 

“Existing Class” has the meaning specified in Section 2.15.

 

“Existing Commitments” has the meaning specified in Section 2.15.

 

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

 

“Existing Loans” has the meaning specified in Section 2.15.

 

“Existing Project-Level Indebtedness” means the Indebtedness of the Project
Companies existing on the ClosingA&R Credit Agreement Third Amendment Effective
Date listed on Schedule 7.02(a).

 

“Existing Security Agreement” means the Pledge and Security Agreement, dated as
of the Original Closing Date, among the Borrower, Holdings, Bank of America, as
administrative agent, and the other parties thereto, as amended, restated,
supplemented or otherwise modified prior to the Closing Date.

 

“Existing Senior Notes” means (a) the unsecured Senior Notes due 2024 issued by
the Borrower in an aggregate principal amount of US$500,000,000 (the “2024
Senior Notes”) and (b) the unsecured Senior Notes due 2026 issued by the
Borrower in an aggregate principal amount of US$350,000,000 (the “2026 Senior
Notes”).

 

“Exposure” means, as to any Lender at any time, the aggregate principal amount
at such time of its outstanding Loans and such Lender’s participation in L/C
Obligations at such time.

 

“Extended Borrowing” means a borrowing of Extended Loans.

 

22

--------------------------------------------------------------------------------


 

“Extended Commitments” has the meaning specified in Section 2.15.

 

“Extended Facility” means, at any time, as the context may require, the
aggregate amount of the Lenders’ Extended Commitments and/or Extended Loans of a
given Class at such time and, in each case, but without duplication, the Credit
Extensions made thereunder.

 

“Extended Loans” has the meaning specified in Section 2.15.

 

“Extended Maturity Date” has the meaning specified in Section 2.15.

 

“Extension” has the meaning specified in Section 2.15.

 

“Extension Amendments” has the meaning specified in Section 2.15.

 

“Extension Offer” has the meaning specified in Section 2.15.

 

“Facility” means a Revolving Credit Facility, an Incremental Term Loan Facility,
an Extended Facility or a Refinancing Facility as the context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if suchgreater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to RBC on such day on such transactions as
determined” means the rate for a federal funds transaction quoted at 11:00
a.m. on such day received by the Administrative Agent from a federal funds
broker of recognized standing selected by it; provided, further, that if any of

 

23

--------------------------------------------------------------------------------


 

the aforesaid rates as so determined be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Fee Letter” means the letter agreement, dated March 19April 11, 20142018, among
Holdings, the Borrower, RBC and RBC Capital MarketsJPMorgan.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of January 31, 2014, among the Borrower, Holdings, Bank of America, as
administrative agent, and the financial institutions listed on the signature
pages thereto.

 

“First Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section III of the First Amendment.

 

“Flood Insurance Laws” has the meaning specified in Section 6.12.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Holding Company” means any Subsidiary of the Borrower that
has no material assets other than the equity interests of one or more CFCs.

 

“FPA” means the Federal Power Act of 1935, as amended.

 

“FPA-Jurisdictional Generation Portfolio Companies” has the meaning specified in
Section 5.17.

 

“FPA MBR Authorizations, Exemptions and Waivers” has the meaning specified in
Section 5.17.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Credit Lenders or Cash Collateralized in accordance with the
terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the

 

24

--------------------------------------------------------------------------------


 

accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

 

“Generation Portfolio Companies” means the entities listed on Schedule
5.17(a) and the owner of any other facility that either (i) generates electric
energy and sells electric energy, capacity or ancillary services at wholesale or
(ii) generates thermal energy for sale (in the form of steam, hot water, chilled
water, or other forms), in which the Borrower directly or indirectly owns,
controls or holds the power to vote 10% or more of the outstanding voting
securities in such owner or facility.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Grantor” has the meaning specified in the Security Agreement.

 

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case, in the ordinary course of business,
or customary and reasonable indemnity obligations in effect on the Closing Date
or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability (after giving effect
to any indemnities, rights of contribution, subrogation or other similar rights
in favor of such guarantor) in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.

 

25

--------------------------------------------------------------------------------


 

“Guarantors” means Holdings and each Company Group Party (unless, in the case of
a Company Group Party that is not wholly owned by a Loan Party or Affiliate
thereof, such Company Group Party’s Organization Documents prohibit the
guarantee by such Company Group Party of the Obligations pursuant to the
Guaranty or the granting of a security interest by such Company Group Party to
secure the Obligations), whether owned on the Closing Date or thereafter
acquired, other than any Foreign Subsidiary.

 

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Secured Parties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, and all other substances or wastes of any
nature, in each case regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person designated by the Borrower as such that, at the
time it enters into an interest rate Swap Contract permitted under Article VII,
is an Agent, an Arranger, a Lender or an Affiliate of the foregoing, in its
capacity as a party to such Swap Contract.

 

“Holdings” has the meaning specified in the introductory paragraph hereto.

 

“Holdings Tax Equity Credit Support” means unsecured indemnification, unsecured
guarantee and other unsecured credit support obligations of Holdings entered
into by Holdings in favor of (x) a Tax Equity Partner or (y) the Equity Investor
or an Affiliate of the Equity Investor that has itself indemnified or provided
other credit support to such Tax Equity Partner, in the case of each of clauses
(x) and (y), in connection with a Permitted Tax Equity Financing of a Project
Company (and/or a Company Group Party that is a direct or indirect parent
company of such Project Company).

 

“Holdings Tax Equity Payments” means payments actually made by Holdings pursuant
to Holdings Tax Equity Credit Support.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

“Increase Effective Date” has the meaning specified in Section 2.13.

 

“Incremental Amendment” means an amendment to this Agreement, executed by the
Borrower, each Incremental Revolving Credit Lender or Incremental Term Loan
Lender providing an Incremental Revolving Credit Commitment or an Incremental
Term Loan Commitment, as applicable, and the Administrative Agent.

 

“Incremental Borrowing” means a borrowing of Incremental Revolving Credit Loans
or Incremental Term Loans, as the context requires.

 

“Incremental Commitments” has the meaning specified in Section 2.13.

 

26

--------------------------------------------------------------------------------


 

“Incremental Equivalent Debt” has the meaning specified in Section 7.02(p).

 

“Incremental Facility” means, at any time, as the context may require, the
aggregate amount of the Incremental Revolving Credit Lenders’ Incremental
Revolving Credit Commitments and/or the Incremental Term Loan Lenders’
Incremental Term Loan Commitments at such time and, in each case, but without
duplication, the Credit Extensions made thereunder.

 

“Incremental Facility Amount” has the meaning specified in Section 2.13.

 

“Incremental Loan” means an extension of credit by an Incremental Revolving
Credit Lender or an Incremental Term Loan Lender to the Borrower under
Section 2.13 in the form of an Incremental Revolving Credit Loan or an
Incremental Term Loan.

 

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.13.

 

“Incremental Revolving Credit Lender” has the meaning specified in Section 2.13.

 

“Incremental Revolving Credit Loans” means a Revolving Credit Loan made pursuant
to an increase to the existing Revolving Credit Facility or a Revolving Credit
Loan made pursuant to a separate Class of Revolving Credit Commitments, as the
context requires.

 

“Incremental Term Loan Commitments” has the meaning specified in Section 2.13.

 

“Incremental Term Loan Facility” means, at any time, the aggregate amount of the
Incremental Term Loan Lenders’ Incremental Term Loan Commitments of a given
Series at such time.

 

“Incremental Term Loan Facility Amount” has the meaning specified in
Section 2.13.

 

“Incremental Term Loan Lender” has the meaning specified in Section 2.13.

 

“Incremental Term Loan Maturity Date” means the date on which Incremental Term
Loans of a given Series shall become due and payable in full hereunder, as
specified in the applicable Incremental Amendment (except to the extent extended
pursuant to Section 2.15), including by acceleration or otherwise.

 

“Incremental Term Loans” has the meaning specified in Section 2.14.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                               all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                              the maximum amount of all direct or contingent
obligations of such Person arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

 

27

--------------------------------------------------------------------------------


 

(c)                               net obligations of such Person under any Swap
Contract;

 

(d)                             all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and not past due for more than 180
days after the date on which such trade account was created);

 

(e)                               indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                all Attributable Indebtedness in respect of
Capitalized Leases and Synthetic Lease Obligations of such Person and all
Synthetic Debt of such Person;

 

(g)                              all obligations in respect of any Disqualified
Equity Interests; and

 

(h)                              all Guarantees of such Person in respect of any
of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Charges” means, for any Measurement Period, the excess of (A) the sum
of (a) cash  interest, cash premium payments, cash debt discount and other
similar cash fees and charges in connection with borrowed money or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) cash interest paid or payable with
respect to discontinued operations and (c) the portion of rent expense under
Capitalized Leases that is treated as cash interest in accordance with GAAP, in
each case, of or by the Borrower and the Guarantors on a standalone basis for
the most recently completed Measurement Period over (B) any cash interest income
received by the Borrower and the Guarantors on a standalone basis during such
Measurement Period; provided that, for so long as the Borrower guarantees the
Indebtedness represented by the Convertible Senior Notes, (x) the items referred
to in the preceding clause (A) of the Parent in respect of the Convertible
Senior Notes shall be included in the preceding clause (A) and (y) the items
referred to in the preceding clause (A) of the Borrower in respect of the Parent
CSN Proceeds Loan shall be excluded from the preceding clause (A) to the extent
they do not exceed the amount calculated pursuant to clause (x) of this proviso.

 

28

--------------------------------------------------------------------------------


 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date in respect
thereof; provided, however, that if any Interest Period for a Eurodollar Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date in respect thereof.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, three or six months
thereafter (in each case, subject to availability) (or twelve months or shorter,
if available to all applicable Lenders), as selected by the Borrower in its
Committed Loan Notice; provided that:

 

(a)                               any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                              any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                               no Interest Period shall extend beyond the
Maturity Date applicable to such Loan.

 

“Interpolated  Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than such Interest Period; and (b) the LIBO Screen
Rate for the shortest period (for which the LIBO Screen Rate is available for
the applicable currency) that exceeds such Interest Period, in each case, at
such time.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person,
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or a substantial part of the business of, such Person. Except as otherwise
expressly provided in this Agreement, the amount of an Investment will be the
fair market value of such Investment determined at the time the Investment is
made and without giving effect to subsequent changes in value; provided that, to
the extent, if any, that a Guarantee, other guarantee, and/or credit support
results in an Investment, the amount of such Investment (x) will be the fair
market value thereof determined first as of the time such Investment is made and
thereafter on an annual basis, (y) will be zero

 

29

--------------------------------------------------------------------------------


 

upon such Guarantee, other guarantee and/or credit support being released or
terminated and (z) will be the fair market value of such Guarantee, other
guarantee and/or credit support determined as of the time of any modification
thereof, if modified or amended. Notwithstanding anything to the contrary
herein, in the case of any Investment made by the Borrower or a Company Group
Party in a Person substantially concurrently with a cash distribution by such
Person to the Borrower or such Company Group Party, as the case may be (a
“Concurrent Cash Distribution”), then the amount of such Investment shall be
deemed to be the fair market value of the Investment, less the amount of the
Concurrent Cash Distribution.

 

“IP Rights” means Intellectual Property (as defined in the Security Agreement).

 

“IPO” means the initial public offering and distribution of certain of the
Equity Interests of Parent pursuant to an effective registration statement under
the Securities Act of 1933.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower or in favor of such L/C Issuer and
relating to such Letter of Credit.

 

“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

 

“Kennedy Project Companies” means PESD Energy, LLC, a Delaware limited liability
company, FUSD Energy, LLC, a Delaware limited liability company, Wildcat Energy,
LLC, a Delaware limited liability company, Continental Energy, LLC, a Delaware
limited liability company, Longhorn Energy, LLC, a Delaware limited liability
company, El Mirage Energy, LLC, a Delaware limited liability company, Vail
Energy, LLC, a Delaware limited liability company, Monster Energy, LLC, a
Delaware limited liability company, and SCWFD Energy, LLC, a Delaware limited
liability company.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
in each case as extended in accordance with this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or binding judicial precedents or authorities, including the
binding interpretation or administration thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

30

--------------------------------------------------------------------------------


 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Commitment” means, as to each L/C Issuer, its obligation to issue Letters
of Credit for the account of the Borrower pursuant to Section 2.03, in an
aggregate face amount at any one time outstanding not to exceed the amount set
forth opposite such L/C Issuer’s name on Schedule 2.03 under the caption “L/C
Commitment”, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means each of RBC, Goldman Sachs Bank USA, Bank of America,
JPMorgan Chase Bank, National Association, Barclays Bank PLC and any Additional
L/C Issuers, each in its capacity as an issuer of Letters of Credit hereunder,
or any successor issuer(s) of Letters of Credit hereunder. Any reference to “L/C
Issuer” herein shall be to the applicable L/C issuer, as appropriate.

 

“L/C Obligations” means, as at any date of determination (determined without
duplication), the aggregate amount available to be drawn under all outstanding
Letters of Credit plus the aggregate of all Unreimbursed Amounts, including all
L/C Borrowings.  For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

“LCT Election” has the meaning set forth in Section 1.08(a).

 

“LCT Test Date” has the meaning set forth in Section 1.08(a).

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.

 

31

--------------------------------------------------------------------------------


 

“Letter of Credit Expiration Date” means the day that is seven Business Days
prior to the fifth anniversary of the ClosingA&R Credit Agreement Third
Amendment Effective Date (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $450,000,000495,000,000. 
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

 

“LIBO Screen Rate”  means, for any day and time, with respect to any Eurodollar
Rate Loans for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to zero for the purposes of this
Agreement.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Limited Condition Transaction” means (a) any acquisition or other Investment
not prohibited hereunder by the Borrower or one or more of its Company Group
Parties of any assets, business or Person that the Borrower or one or more of
its Company Group Parties is contractually committed to consummate (it being
understood that such commitment may be subject to conditions precedent, which
conditions precedent may be amended, satisfied or waived in accordance with the
terms of the applicable agreement), or (b) repayment, repurchase or refinancing
of Indebtedness not prohibited hereunder with respect to which an irrevocable
notice of repayment (or similar irrevocable notice) is delivered, in each case
whose consummation is not conditioned on the availability of, or on obtaining,
third party financing (or, if such a condition does exist, the Borrower or any
Company Group Party, as applicable, would be required to pay any fee, liquidated
damages or other amount or be subject to any indemnity, claim or other liability
as a result of such third party financing not having been available or
obtained).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Revolving Credit Loan, an Incremental Revolving Loan, an
Incremental Term Loan, an Extended Loan or a Refinancing Loan.

 

32

--------------------------------------------------------------------------------


 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Fee Letter, (e) each Issuer Document and (f) any
subordination agreement entered into pursuant to Section 7.02(n).

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Management Services Agreement” means (a) prior to the Acquisition Closing Date,
the Management Services Agreement dated as of the Original Closing Date by and
among Equity InvestorNRG Energy, Inc. (and its successors), Parent, Holdings and
the Borrower, and (b) on and after the Acquisition Closing Date, the Master
Services Agreement, to be dated on or about the Acquisition Closing Date and
substantially in the form provided to the Administrative Agent prior to the A&R
Credit Agreement Third Amendment Effective Date, by and among Parent, Holdings,
the Borrower and a Sponsor Affiliate (and its successors), in each case as
amended, supplemented, modified or otherwise modifiedreplaced from time to time;
provided that any, other than any such amendments or, supplements, modifications
or replacements that would be materially adverse to the interestinterests of the
Lenders in their capacity as such shall require the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, properties, liabilities or
financial condition of the Loan Parties and their respective Subsidiaries taken
as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any material Loan Document, or of the
ability of any Loan Party to perform its material obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any material Loan Document to which it is a party.

 

“Material Company Group Party” means as of any date, any Company Group Party
that would be a “significant subsidiary” as defined in Article 1, Rule 1-02 of
Regulation S-X, as such Regulation is in effect on the A&R Credit Agreement
Third Amendment Effective Date.

 

“Material Project Companies” has the meaning specified in Section 8.01(e).

 

“Maturity Date” means, (i) with respect to the Revolving Credit Facility
established on the date hereofClosing Date, except to the extent extended
pursuant to Section 2.15, the date that is five (5) years following the
ClosingA&R Credit Agreement Third Amendment Effective Date (ii) with respect to
any other Revolving Credit Facility established pursuant to Section 2.13, except
to the extent extended pursuant to Section 2.15, the maturity date with respect
thereto set forth in the Incremental Amendment pursuant to which such Revolving
Credit Facility is established, (iii) with respect to any Incremental Term
Loans, each Incremental Term Loan Maturity Date applicable thereto, (iv) with
respect to any Extended Loans, the final maturity date as specified in the
applicable Extension Amendment and (v) with respect to any Refinancing Loans,
the final maturity date as specified in the applicable Refinancing Amendment;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

 

33

--------------------------------------------------------------------------------


 

“Maximum Rate” has the meaning specified in Section 11.09.

 

“Measurement Period” means, at any date of determination, the period of the most
recently completed four fiscal quarters of the Borrower ended on or prior to
such date or, if fewer than four consecutive fiscal quarters of the Borrower
have been completed since the Original Closing Date, the fiscal quarters of the
Borrower that have been completed since the Original Closing Date; provided that
(a) for purposes of determining an amount of any item included in the
calculation of a financial ratio or financial covenant for the fiscal quarter
ended March 31, 2014, such amount for the Measurement Period then ended shall
equal such item for the two fiscal quarters then ended multiplied by two and
(b) for purposes of determining an amount of any item included in the
calculation of a financial ratio or financial covenant for the fiscal quarter
ended June 30, 2014, such amount for the Measurement Period then ended shall
equal such item for the three fiscal quarters then ended multiplied by 4/3.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure when any Revolving Credit Lender is a Defaulting
Lender, an amount equal to 100% of the Fronting Exposure at such time (provided
that if such amount is insufficient to cover any other amounts due in respect of
Letters of Credit hereunder, an additional amount equal to such deficiency),
(ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.03(g)(i)(A) or
(B), an amount equal to 100% of the Outstanding Amount of all L/C Obligations
and, with respect to Cash Collateral provided in accordance with the provisions
of Section 2.03(g)(i)(C), the amount required pursuant to
Section 8.02(c) (provided that if such amount is insufficient to cover any other
amounts due in respect of Letters of Credit hereunder, an additional amount
equal to such deficiency) and (iii) otherwise, an amount determined by the
Administrative Agent and the applicable L/C Issuer in their reasonable judgment
exercised in good faith.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning specified in Section 6.12.

 

“Mortgaged Property” has the meaning specified in Section 6.12.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which the Borrower makes or is obligated to make
contributions or during the preceding five plan years has made or been obligated
to make contributions or with respect to which the Borrower has current or
contingent liability as a result of being considered a single employer with any
ERISA Affiliate.

 

“Net Cash Proceeds” means, with respect to the incurrence or issuance of any
Indebtedness by any Loan Party or any Company Group Party, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the fees, underwriting discounts and commissions, taxes,
and other reasonable and customary out-of-pocket costs and expenses incurred by
such Loan Party or such Company Group Party in connection therewith.

 

34

--------------------------------------------------------------------------------


 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” has the meaning specified in Section 11.01.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-FPA-Jurisdictional Generation Portfolio Companies” has the meaning
specified in Section 5.17.

 

“Non-FPA Sales Authorizations” has the meaning specified in Section 5.17.

 

“Non-Refinanced Commitments” has the meaning specified in Section 2.17.

 

“Non-Refinanced Loans” has the meaning specified in Section 2.17.

 

“Note” means a promissory note made by the Borrower (x) in favor of a Revolving
Credit Lender evidencing Revolving Credit Loans or Incremental Revolving Credit
Loans made by such Revolving Credit Lender, substantially in the form of
Exhibit B-1 or (y) in favor of an Incremental Term Loan Lender, evidencing
Incremental Term Loans made by such Incremental Term Loan Lender, substantially
in the form of Exhibit B-2.

 

“NPL” means the National Priorities List under CERCLA.

 

“NRG Subsidiary” has the meaning specified in the definition of “Equity Investor
Subsidiary”.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“O&M Obligations” has the meaning set forth in the definition of “Permitted
Operating Guarantees”.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case (including those acquired by
assumption), whether absolute or contingent, due or to become due, now existing
or hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that “Obligations” shall exclude all Excluded Swap Obligations.

 

“Obligee Guarantor” has the meaning specified in Section 10.06.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect

 

35

--------------------------------------------------------------------------------


 

to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Closing Date” means July 22, 2013.

 

“Original Convertible Senior Notes” has the meaning set forth in the definition
of “Convertible Senior Notes”.

 

“Other Permitted Guarantees” means unsecured guarantees and/or other credit
support by the Loan PartiesHoldings, the Borrower or any Company Group Party of
(1a) obligations of Project Companies that do not constitute Permitted Operating
Guarantees, which obligations were incurred in the ordinary course of business
of the Project Companies, and (2b) any indemnification obligations (or similar
obligations and guarantees) made by a Project Company or a Company Group Party
that is a direct or indirect parent company of such Project Company that has
entered into a Permitted Tax Equity Financing in favor of (xi) its Tax Equity
Partner or (yii) the Equity Investor or an Affiliate of the Equity Investor that
has itself indemnified or provided other credit support to such Tax Equity
Partner in respect of such Project Company or Company Group Party, in the case
of each of clauses (xi) and (yii), in respect of representations and warranties
and/or other obligations not covered by clause (B) of the definition of
“Permitted Operating Guarantees”; provided that the aggregate amount guaranteed
pursuant to Other Permitted Guarantees shall not, at any one time, exceed the
sum of, solely in the case of Other Permitted Guarantees entered into after the
A&R Credit Agreement First Amendment Effective Date, (a) $55,000,000110,000,000
and (b) the amount of unrestricted cash that is held by the Borrower (which cash
shall be held by the Borrower for so long as such guarantee is in place) and
subject to a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document.

 

“Outstanding Amount” means (in each case, determined without duplication)
(a) with respect to Revolving Credit Loans, Incremental Revolving Credit Loans
and Incremental Term Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Credit Loans, Incremental Revolving Credit Loans and
Incremental Term Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

36

--------------------------------------------------------------------------------


 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Parent” means NRG Yield, Inc., a Delaware corporation.

 

“Parent CSN Proceeds Loan” means unsecured Indebtedness incurred by the Borrower
and owed to the Parent in an aggregate principal amount not to exceed the net
proceeds of any Convertible Senior Notes issued by the Parent, the payment terms
in respect of which shall be substantially similar to (or more favorable to the
Borrower than) the payment obligations of the Parent under such Convertible
Senior Notes.

 

“Pari Passu Intercreditor Agreement” means a Pari Passu Intercreditor Agreement
substantially in the form of Exhibit J.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PATRIOT Act” has the meaning specified in Section 4.01(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
to which the Borrower contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years, or with respect to which the Borrower has current or contingent liability
as a result of being considered a single employer with any ERISA Affiliate.

 

“Permitted Cure Security” means Equity Interests issued by Holdings having no
mandatory redemption, repurchase or similar requirements prior to 91 days after
the Latest Maturity Date of all Classes of Loans or Commitments then in effect,
and upon which all dividends or distributions (if any) shall be payable solely
in additional shares of such equity security.

 

“Permitted Guarantees” means Permitted Operating Guarantees and Other Permitted
Guarantees.

 

“Permitted Operating Guarantees” means (A) unsecured guarantees and/or other
unsecured credit support by the Loan PartiesHoldings, the Borrower or any
Company Group Party of (i) customary contractual obligations of the Project
Companies which have been incurred in the ordinary course of business on fair
and reasonable terms substantially as favorable to such Person as would be
obtained at the time in a comparable arm’s length transaction in respect of the
operation and maintenance of the energy generating, transmission or distribution
assets, and assets related thereto, owned or leased by such Person
(collectively, “O&M Obligations”), but excluding (a) obligations constituting
Indebtedness (unless such obligations which otherwise

 

37

--------------------------------------------------------------------------------


 

would have constituted O&M Obligations are Indebtedness solely due to clause
(d) of the definition of Indebtedness), and (b) obligations in respect of fuel
procurement and financial obligations which are not reasonably related to the
daily operations and maintenance of such energy generating, transmission or
distribution assets, or assets related thereto and (c) obligations to acquire,
construct or remediate assets (including obligations in respect of capital
expenditures and other capital improvements) (clauses (a) throughand (cb),
“Excluded Obligations”) and (ii) obligations of Project Companies in respect of
surety bonds and performance guarantees incurred in the ordinary course of
business with respect to O&M Obligations or remediation obligations in respect
of the energy generating, transmission and distribution assets, and assets
related thereto, owned or leased by such Person and (B) indemnification
obligations (or similar obligations and guarantees) made by a Project Company or
a Company Group Party that is a direct or indirect parent company of such
Project Company that has entered into a Permitted Tax Equity Financing in favor
of (x) its Tax Equity Partner or (y) the Equity Investor or an Affiliate of the
Equity Investor that has itself indemnified or provided other credit support to
such Tax Equity Partner in respect of such Project Company or Company Group
Party, in the case of each of clauses (x) and (y), in respect of representations
and warranties with respect to (1) O&M Obligations of such Project Company
(other than Excluded Obligations) and (2) upstream transfers that adversely
affect the tax status of such Project Company, in each case made by (x) such
Project Company or (y) a Company Group Party that is a direct or indirect parent
company of such Project Company, in each case pursuant to any definitive
documentation in respect of the applicable Permitted Tax Equity Financing.

 

“Permitted Prior Liens” means (a) in the case of Equity Interests, the Liens
described in clauses (b) and (i) of Section 7.01 and (b) in the case of all
other Collateral, the Liens described in clauses (b), (d), (e), (f), (g), (i),
(j), (n) and (p) of Section 7.01.

 

“Permitted Project Company Indebtedness” means, with respect to any Project
Company, (a) intercompany Indebtedness of such Project Company with any Loan
Party to the extent such Loan Party is permitted to make an Investment in such
Project Company hereunder in the amount of such Indebtedness and (b) Existing
Project-Level Indebtedness and other Project-Level Indebtedness owed to an
unrelated Person with respect to which the creditor has no recourse (including
by virtue of a Lien, guarantee or otherwise) to any Loan Party (it being
understood that such restriction on recourse to a Loan Party shall not restrict 
(i) any acquisition or contribution agreement (including any equity contribution
agreement) with respect to any Investment permitted hereunder entered into by
such Loan Party, (ii) rights of such Project Company under a Project Obligation
collaterally assigned to such creditor, which rights may be exercised pursuant
to such Project Obligation against any Loan Party that is party to such Project
Obligation, or (iii) Permitted Guarantees or other Guarantees permitted under
Section 7.02).

 

“Permitted Refinancing Convertible Senior Notes” has the meaning set forth in
the definition of “Convertible Senior Notes”.

 

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any Company Group Party issued in exchange for, or the net proceeds of which are
used to refund, refinance, replace, defease or discharge, other Indebtedness of
such Person (other than intercompany Indebtedness); provided that (a) the
principal amount (or accreted value, if applicable) of such

 

38

--------------------------------------------------------------------------------


 

Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest on such
Indebtedness and the amount of all expenses and premiums, underwriting,
issuance, commitment, syndication and other similar fees, costs and expenses
incurred in connection therewith); (b) such Permitted Refinancing Indebtedness
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded; (c) if the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded is subordinated in right of
payment to the Obligations, such Permitted Refinancing Indebtedness is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; (d)(i) if the Stated Maturity of the Indebtedness being refinanced is
earlier than the Latest Maturity Date, the Permitted Refinancing Indebtedness
has a Stated Maturity no earlier than the Stated Maturity of the Indebtedness
being refinanced or (ii) if the Stated Maturity of the Indebtedness being
refinanced is on or later than the Latest Maturity Date, the Permitted
Refinancing Indebtedness has a Stated Maturity at least 91 days later than the
Latest Maturity Date; (e) (i) if such Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded is secured, the terms of the security
documents of such Permitted Refinancing Indebtedness shall be no more favorable
to the secured parties in respect of such Permitted Refinancing Indebtedness
than the terms of the security documents of such Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded or (ii) if such Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded is
unsecured, the obligations in respect of such Permitted Refinancing Debt shall
be unsecured; and (f) (x) if such Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded constitutes Indebtedness of (i) the
Borrower, such Permitted Refinancing Indebtedness shall constitute Indebtedness
of the Borrower and (ii) any Company Group Party, such Permitted Refinancing
Indebtedness shall constitute Indebtedness of such Company Group Party and
(y) no additional obligors or guarantors shall be added in respect of such
Permitted Refinancing Indebtedness that were not obligors or guarantors of the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded.

 

“Permitted Tax Equity Financing” means a tax equity financing entered into
solely in connection with the acquisition, expansion, upgrade or refurbishment
(or refinancing of any of the foregoing or of any Indebtedness incurred in
connection therewith) of or by a Project Company (and/or a Company Group Party
that is a direct or indirect parent company of such Project Company) of energy
generating, transmission or distribution assets, or of any other energy or power
facility or any assets related to any of the foregoing that are eligible for
renewable energy production tax credits available under Section 45 of the Code
or renewable energy investment tax credits available under Section 48 of the
Code, as applicable, on an arm’s-length basis.

 

“Permitted Tax Equity Financing Documents” means each of the agreements,
instruments, undertakings and other documents evidencing Permitted Tax Equity
Financing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

39

--------------------------------------------------------------------------------


 

“PGC” has the meaning specified in Section 5.17(e).

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, but for the avoidance of doubt, excluding any Multiemployer Plan.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Possessory Collateral” has the meaning specified in Section 9.12.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“Project Companies” means:

 

(a)                                     “Project Companies” means (a)(i) each
entity listed on Part (e) of Schedule 5.13 (x) that, other than with respect to
the Kennedy Project Companies (solely to the extent that such Kennedy Project
Companies collectively shall have total assets of less than $20,000,000), is
subject to the applicable terms of and any applicable covenants contained in
(which shall, at a minimum, include limitations on debt and liens of such
entities) any Project-Level Indebtedness or Permitted Tax Equity Financing
binding upon such Person and (y) that is not Holdings or the Borrower and
(ii) each entity listed on Part (f) of Schedule 5.13 that;

 

(b)                                   (w) is not Holdings or the Borrower,
(x) owns an entity listed on Part (e) of such Schedule, (y) is subject to the
applicable terms of and any applicable covenants contained in (which shall, at a
minimum, include limitations on debt and liens of such entities) any
Project-Level Indebtedness or Permitted Tax Equity Financing binding upon such
Person and (z) together with all other entities listed on such Part (f), has no
Indebtedness other than up to $7,000,000 of unsecured Indebtedness, (b) any new
direct or indirect Subsidiary of any Loan Party which, after the Closing
Date,that (i) is created or acquired by any Loan Party in accordance with the
terms hereof, (ii) is the direct owner or, lessee or developer or is intended to
become the direct owner, lessee or developer of energy generating, transmission
or distribution assets, or assets related thereto, or of any other power or
energy facility, or any assets relating to

 

40

--------------------------------------------------------------------------------


 

any of the foregoing and is subject to the applicable terms of and any
applicable covenants contained in (which shall, at a minimum, include
limitations on debt and liens of such entities) any Project-Level Indebtedness
or Permitted Tax Equity Financing binding upon such Person or expected to become
binding upon such Person within one hundred eighty (180) days (or such longer
period not to exceed 270 days as is reasonably acceptable to the Administrative
Agent) following its formation or acquisition by any Loan Party, (c) if so
elected by the Borrower by written notice to the Administrative Agent, any
direct parent (other than Holdings or the Borrower) of any Subsidiary described
in the foregoing clause (b) which is subject to the applicable terms of and any
applicable covenants contained in (which shall, at a minimum, include
limitations on debt and liens of such entities) (or if not subject to such terms
and covenants, where certain actions or omissions by such parent would cause a
default of its Subsidiary’s Project-Level Indebtedness or Permitted Tax Equity
Financing) any Project-Level Indebtedness or Permitted Tax Equity Financing
binding upon such Person or expected to become binding upon such Person within
one hundred eighty (180) days (or such longer period not to exceed 270 days as
is reasonably acceptable to the Administrative Agent) following its formation or
acquisition by any Loan Party, (d) any Subsidiary of the Project Companies
described in the foregoing clauses (a), (b) and (c), (e) NRG Solar Apple LLC,
(f) any holding company that is the direct or indirect parent company of one or
more Project Companies, which holding company (x) is formed after the A&R Credit
Agreement First Amendment Effective Date or acquired by a Loan Party pursuant to
a transaction or acquisition permitted by Section 7.03(g) and (y) is the obligor
in respect of Indebtedness or Permitted Tax Equity Financing that is outstanding
at the time of such acquisition, which Indebtedness or Permitted Tax Equity
Financing prohibits such holding company from becoming a Guarantor under the
Loan Documents and (g) any holding company that (1) is the direct or indirect
parent company of one or more Project Companies, (2) is formed after the A&R
Credit Agreement First Amendment Effective Date or acquired by a Loan Party
pursuant to a transaction or acquisition permitted by Section 7.03(g),
(3) provides operations or maintenance services or guarantees thereof in respect
of such Project Companies and (4) is not created or formed, and did not begin
providing such services, in contemplation of or in connection with such
acquisition permitted by Section 7.03(g); provided, that (x) in each such case,
the Indebtedness or Permitted Tax Equity Financing (if any) referred to in such
clause shall prohibit such person from becoming a Guarantor under the Loan
Documents and (y) in the case of each of the foregoing clauses other than clause
(f), any Liens or Indebtedness or obligation under any Permitted Tax Equity
Financing incurred by such Persons shall be in favor of the applicable secured
parties under the Project-Level Indebtedness or Permitted Tax Equity Financing
binding upon such Person or its Subsidiary which is the borrower under the
applicable Project-Level Indebtedness or Permitted Tax Equity Financing;
provided further that in each such case, in no event shall Holdings or the
Borrower constitute a Project Company and all Project Companies shall be
Subsidiaries of the Borrower., (iii) has no Subsidiaries and owns no material
assets other than those assets necessary for the ownership, leasing,
development, construction or operation of the relevant assets described in
clause (ii)

 

41

--------------------------------------------------------------------------------


 

above, or any activities reasonably related or ancillary thereto, and (iv) has
no Indebtedness other than Permitted Project Company Indebtedness; and

 

(c)                                     any direct or indirect parent of any
Subsidiary described in clause (b) above that (i) has no Subsidiaries other than
Subsidiaries that meet the qualifications set forth in clause (b) above or this
clause (c), (ii) owns no material assets other than those assets of the type
described in clause (b)(ii) above, (iii) has no Indebtedness other than
Permitted Project Company Indebtedness and (iv) is not a direct Subsidiary of
the Borrower;

 

provided that, notwithstanding the foregoing, (x) in no event shall any Loan
Party constitute a Project Company and (y) all Project Companies shall be
Subsidiaries of the Borrower.

 

“Projections” means the Annual Projections and the Closing Date Projections.

 

“Project-Level Indebtedness” means (a) Existing Project-Level Indebtedness,
(b) any additional Indebtedness (including, for purposes of this definition
solely when used in clauses (b) and (c) of the definition of “Permitted Project
Companies,Company Indebtedness,” trade accounts payable created in the ordinary
course of business and not past due for more than 180 days after the date on
which such trade account was created), and including any Indebtedness incurred
by any Project Company that is the direct parent of another Project Company to
finance its equity ownership interest in such Project Company) of any Project
Companies incurred after the Closing Date and (c) any of the foregoing that is
extended, renewed, replaced or refinanced from time to time.

 

“Project-Level Indebtedness Documents” means each of the agreements,
instruments, undertakings and other documents evidencing Project-Level
Indebtedness.

 

“Project Obligation” means, as to Holdings or any of its Subsidiaries, any
Contractual Obligations of such Person under power purchase agreements;
agreements for the purchase and sale of energy and renewable energy credits,
climate change levy exemption certificates, embedded benefits and other
environmental attributes; decommissioning agreements; Tax indemnities; operation
and maintenance agreements; leases; development contracts; construction
contracts; management services contracts; share retention agreements;
warranties; bylaws, operating agreements, joint development agreements and other
organizational documents; and other similar ordinary course contracts entered
into in connection with owning, operating, developing or constructing energy
generating, transmission or distribution assets, or assets related thereto, or
any other power or energy facility, or any assets relating to any of the
foregoing.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“PUCT” has the meaning specified in Section 5.17(e).

 

42

--------------------------------------------------------------------------------


 

“PUHCA” means the Public Utility Holding Company Act of 2005.

 

“PURPA” means the Public Utility Regulatory Policies Act of 1978, as amended.

 

“Qualified Acquisition” means any one or more transactions (i) pursuant to which
the Borrower acquires, for an aggregate purchase price of not less than
$200,000,000, a controlling interest (or, if it shall already own a controlling
interest in such Person, an additional interest) in excess of 50% of, or
property or assets of, or of an operating division or business unit of, any
other Person and (ii) which is designated by the Borrower by written notice to
the Administrative Agent as a Qualified Acquisition in accordance with
Section 6.02(f).

 

“Qualified Acquisition Closing Date” has the meaning set forth in the definition
of “Acquisition Period”.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“RBC” means Royal Bank of Canada and its successors.

 

“Reduction Amount” has the meaning set forth in Section 2.04(b)(iv).

 

“Refinancing Amendment” has the meaning specified in Section 2.17.

 

“Refinancing Borrowing” means a borrowing of Refinancing Loans.

 

“Refinancing Commitments” has the meaning specified in Section 2.17.

 

“Refinancing Effective Date” has the meaning specified in Section 2.17.

 

“Refinancing Facility” means, at any time, as the context may require, the
aggregate amount of the Refinancing Lenders’ Refinancing Commitments and/or
Refinancing Loans at such time and, in each case, but without duplication, the
Credit Extensions made thereunder.

 

“Refinancing Lender” has the meaning specified in Section 2.17.

 

“Refinancing Loans” has the meaning specified in Section 2.17.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Regulation T” means Regulation T of the Board of Governors as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

43

--------------------------------------------------------------------------------


 

“Regulation U” means Regulation U of the Board of Governors as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board of Governors as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, advisors,
controlling persons, members, successors and assigns of such Person and of such
Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing or
conversion or continuation of Loans, a Committed Loan Notice and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application.

 

“Required Incremental Term Loan Lenders” means, as of any date of determination,
with respect to each Series of Incremental Term Loans, Incremental Term Loan
Lenders holding more than 50% of such Series on such date; provided that the
portion of such Series of Incremental Term Loans held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Incremental Term Loan Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition) and
(b) aggregate unused Commitments; provided that the unused Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

 

44

--------------------------------------------------------------------------------


 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest.

 

“Retained Rights” has the meaning specified in Section 9.12.

 

“Revolving Credit Borrowing” means a borrowing consisting of one or more
simultaneous Revolving Credit Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01.

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01 and (b) purchase participations in L/C Obligations, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Revolving Credit Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption, Incremental Amendment, Extension Amendment or Refinancing Amendment
pursuant to which such Revolving Credit Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments of a given Class at such
time. For the avoidance of doubt, any Incremental Revolving Credit Commitments
may constitute part of an existing Class of Revolving Credit Commitments
constituting a Revolving Credit Facility or may constitute a new Revolving
Credit Facility,; provided that there may be no more than two Revolving Credit
Facilities in effect at any time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or that has Revolving Credit Loans or risk
participations in L/C Obligations outstanding at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01.

 

45

--------------------------------------------------------------------------------


 

“RoFo Agreement” means (a) prior to the Acquisition Closing Date, the Right of
First Offer Agreement dated as of the Original Closing Date by and between
Equity Investor and Parent,NRG Energy, Inc. (and its successors) and Parent and
(b) on and after the Acquisition Closing Date, the Right of First Offer
Agreement, to be dated on or about the Acquisition Closing Date and
substantially in the form provided to the Administrative Agent prior to the A&R
Credit Agreement Third Amendment Effective Date, among Parent and certain
Sponsor Affiliates, in each case as amended, supplemented, modified or otherwise
modifiedreplaced from time to time; provided that any, other than any such
amendments or, supplements, modifications or replacements that would be
materially adverse to the interest of the Lenders in their capacity as such
shall require the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld, delayed or conditioned).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject of comprehensive Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person  listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person operating, organized or resident in a Sanctioned Country, or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).

 

“Sanctions” means any internationalall economic sanctionor financial sanctions
or trade embargoes imposed, administered or enforced from time to time by
(a) the United States Government (U.S. government, including, without
limitation, those administered by the Office of Foreign Assets Control), of the
U.S. Department of the Treasury or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority or the United Kingdom.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Intercreditor Agreement” means a Second Lien Intercreditor
Agreement substantially in the form of Exhibit K.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower and any Cash Management Bank and that
is designated by the Borrower as such.

 

46

--------------------------------------------------------------------------------


 

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VII that is entered into by and between the Borrower and any Hedge Bank
and that is designated by the Borrower as such.

 

“Secured Obligations” has the meaning specified in the Security Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each Indemnitee,
and each co-agent or sub-agent appointed by the Administrative Agent from time
to time pursuant to Section 9.05.

 

“Securities Account Control Agreements” means each amended and restated
securities account control agreement entered into by a Loan Party, the
Administrative Agent, and the applicable securities intermediary party thereto.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Series” has the meaning specified in Section 2.13.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts and liabilities as they mature in the
ordinary course of business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, and after taking into
account any indemnification, contribution, subrogation and other similar rights.

 

“South Trent” has the meaning specified in Section 5.17(b).

 

“Sponsor” means any of (i) Global Infrastructure Management, LLC, (ii) one or
more Sponsor Affiliates and (iii) any funds or partnerships or co-investment
vehicles managed or advised or controlled by any of the foregoing.

 

“Sponsor Affiliates” means each Affiliate of the Sponsor that is not a portfolio
company.

 

“Stated Maturity” means, with respect to the final installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness, and will not include any contingent

 

47

--------------------------------------------------------------------------------


 

obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings and shall exclude all Equity Investor Subsidiaries.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, foreign exchange and/or currency hedges,
swaps, collars, caps or other similar currency derivatives, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, (b) swaps, caps,
collars, puts, calls, floors, futures, options, spots, forwards, power purchase
or sale agreements, emissions credit purchase or sales agreements, power
transmission agreements, netting agreements, commercial or trading agreements,
each with respect to, or involving the purchase, transmission, distribution,
sale, lease or hedge of, any energy, generation capacity or fuel, or any other
energy commodity, service or risk, price or price indices for any such
commodities and (c) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

48

--------------------------------------------------------------------------------


 

“SWIFT” has the meaning specified in Section 2.03(f).

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tax Equity Partner” means any tax equity partner that (x) has entered into a
joint venture agreement, limited liability company agreement or similar
arrangement with a Project Company (and/or a Company Group Party that is a
direct or indirect parent company of such Project Company) in connection with
the consummation of a Permitted Tax Equity Financing and (y) is not an Affiliate
of such Project Company or Company Group Party.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Thermal Utilities” means Generation Portfolio Companies, Project Companies, or
Company Group Parties that are regulated as public utilities by state public
utility commissions, but only with regard to their production and sale of
thermal energy in the form of steam and chilled water.

 

“Threshold Amount” means $50,000,000100,000,000.

 

“Total Assets” means, as at any date of determination, the tangible assets of
the Loan Parties determined on a consolidated basis and without duplication.

 

“Total Debt” means, as of any date of determination, for the Borrower and the
Guarantors, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder constituting indebtedness for borrowed money) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments constituting Indebtedness, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services constituting Indebtedness, (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower and the Guarantors and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or any Guarantor is a general

 

49

--------------------------------------------------------------------------------


 

partner or joint venturer, unless such Indebtedness is expressly made non-
recourse or limited recourse to the Borrower and the Guarantors (it being
understood that, in respect of limited recourse Indebtedness, Total Debt will be
limited to the extent of such recourse). Notwithstanding anything herein to the
contrary, (i) the undrawn amount of any Letters of Credit that are outstanding
shall be excluded and not be given any effect in the calculation of Total Debt,
(ii) the amount of any surety bonds that are outstanding and that are not
subject to an outstanding claim shall be excluded and not be given any effect in
the calculation of Total Debt, and (iii) for so long as the Borrower guarantees
the Indebtedness represented by the Convertible Senior Notes, the Parent CSN
Proceeds Loan shall not constitute Total Debt, except to the extent the
aggregate principal amount of the Parent CSN Proceeds Loan exceeds the aggregate
principal amount guaranteed by the Borrower in respect of the Indebtedness
represented by the Convertible Senior Notes (in which case the amount of such
excess shall constitute Total Debt in addition to the amount guaranteed by the
Borrower in respect of the Indebtedness represented by the Convertible Senior
Notes).

 

“Total Outstandings” means (without duplication) the aggregate Outstanding
Amount of all Loans and L/C Obligations.

 

“Total Revolving Credit Outstandings” means (without duplication) the aggregate
Outstanding Amount of all Revolving Credit Loans and L/C Obligations.

 

“Transaction” means, collectively, (a) the entering into by the Loan Parties of
the Loan Documents to which they are or are intended to be a party, (b) the
replacement of the revolving credit facility (including the letter of credit
facility thereunder) under the Existing Credit Agreement with the Revolving
Credit Facility established on the date hereof (including the letter of credit
facility hereunder) under this Agreement and the amendment and restatement of
the Existing Credit Agreement in the form of this Agreement and (c) the payment
of the fees and expenses incurred in connection with the consummation of the
foregoing.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unencumbered Company Group Parties” means Company Group Parties that have not
issued Guarantees pursuant to Section 7.02(j) hereof.

 

50

--------------------------------------------------------------------------------


 

“Unencumbered Total Assets” means, as at any date of determination, the assets
of the Loan Parties which are not subject to Liens (other than, for the
avoidance of doubt, Liens granted in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to Section 7.01(a) and Liens permitted
by Sections 7.01(c), (g), (j), (l) and (o)), determined on a consolidated basis
and without duplication.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Voidable Transfer” has the meaning specified in Section 10.10.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect of the Indebtedness, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02     Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory

 

51

--------------------------------------------------------------------------------


 

provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03     Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied in a manner consistent with that used
in preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of Parent or
any Subsidiary thereof at “fair value”, as defined therein.

 

(b)        Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

(c)        Consolidation of Variable Interest Entities.  All references herein
to consolidated financial statements of Parent and its Subsidiaries or to the
determination of any amount for Parent and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Parent is required to consolidate pursuant to FASB
Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

 

52

--------------------------------------------------------------------------------


 

1.04           Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05           Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06           Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time.

 

1.07           Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars.  For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

 

1.08     Limited Condition Transaction.

 

(a)        In connection with any action being taken solely in connection with a
Limited Condition Transaction, for purposes of (i) determining compliance with
any provision of this Agreement which requires the calculation of the Borrower
Leverage Ratio or the Borrower Interest Coverage Ratio, (ii) determining the
accuracy of representations and warranties in the Loan Documents or whether a
Default or Event of Default shall have occurred and be continuing under
Section 8.01 (including in connection with the incurrence of Incremental
Equivalent Debt to finance an Investment permitted hereunder) or (iii) testing
availability under baskets set forth in this Agreement (including baskets
measured as a percentage of Total Assets or Unencumbered Total Assets), in each
case, at the option of the Borrower (the Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
the date of determination of whether any such action is not prohibited hereunder
shall be deemed to be the date the definitive agreements for such Limited
Condition Transaction are entered into or the date of delivery of any relevant
notices of prepayment or redemption, as applicable (the “LCT Test Date”), and
if, after giving pro forma effect to the Limited Condition Transaction and the
other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof not prohibited
hereunder) as if they had occurred at the beginning of the most recently
completed Measurement Period ending

 

53

--------------------------------------------------------------------------------


 

prior to the LCT Test Date, the Borrower could have taken such action on the
relevant LCT Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with (provided that, if the
Borrower has made an LCT Election, such ratio or basket may be recalculated, at
the Borrower’s option, at the time of consummation of the relevant transaction
or action).  For the avoidance of doubt, if the Borrower has made an LCT
Election and any of the ratios or baskets for which compliance was determined or
tested as of the LCT Test Date are exceeded as a result of fluctuations in any
such ratio or basket at or prior to the consummation of the relevant transaction
or action, such baskets or ratios will not be deemed to have been exceeded as a
result of such fluctuations solely for purposes of determining whether the
relevant transaction or action is permitted to be consummated or taken.

 

(b)       If the Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio or
basket availability with respect to the incurrence of Indebtedness or Liens, or
the making of Restricted Payments, mergers, the conveyance, lease or other
transfer of the assets of the Borrower or any of its Company Group Parties, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness on or following the relevant LCT Test Date and prior to the earlier
of (i) the date on which such Limited Condition Transaction is consummated or
(ii) the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, any such ratio or basket shall be calculated on a pro
forma basis assuming such Limited Condition Transaction and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01     The Revolving Credit Borrowings.  Subject to the terms and conditions
set forth herein, each Revolving Credit Lender with Commitments in respect of a
particular Revolving Credit Facility severally agrees to make loans in Dollars
(each such loan, a “Revolving Credit Loan”) to the Borrower from time to time,
on any Business Day during the Availability Period for such Revolving Credit
Facility, in an aggregate amount not to exceed at any time outstanding the
amount of such Revolving Credit Lender’s Revolving Credit Commitment in respect
of such Revolving Credit Facility; provided, however, that after giving effect
to any Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Lenders’ Revolving Credit Commitments at
such time and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender, plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, shall
not exceed such Revolving Credit Lender’s Revolving Credit Commitment.  Within
the limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.04, and reborrow under this
Section 2.01.  Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.  Each Borrowing of Revolving Credit Loans

 

54

--------------------------------------------------------------------------------


 

shall be made on a pro rata basis as among the Revolving Credit Commitments
under each of the Revolving Credit Facilities then in effect, considered
collectively.

 

2.02     Borrowings, Conversions and Continuations of Loans.  (a)  Each
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s notice
(which notice may, subject to Section 3.05 hereof, be revoked by the Borrower) 
to the Administrative Agent, which may be given by telephone.  Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans and (ii) one Business Day prior to the requested date
of any Borrowing of Base Rate Loans.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof. 
Except as provided in Section 2.03(c), each Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof.  Each Committed Loan Notice  (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Revolving Credit
Borrowing, an Incremental Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Revolving
Credit Loans, Incremental Revolving Credit Loans or Incremental Term Loans are
to be converted and (v) if applicable, the duration of the applicable Interest
Period with respect thereto.  If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

 

(b)        Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage under the applicable Facility in respect of the applicable Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a).  In the
case of a Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 12:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of RBCJPMorgan with the amount of

 

55

--------------------------------------------------------------------------------


 

such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

 

(c)        Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(d)       The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in RBC’sJPMorgan’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)        After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than five (5) Interest Periods in effect at any one time.

 

(f)        Any Refinancing Loans shall be borrowed pursuant to and in accordance
with Section 2.17.

 

2.03     Letters of Credit.  (a)  The Letter of Credit Commitment.  (i) Subject
to the terms and conditions set forth herein, (A) each L/C Issuer agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until thirty days prior to the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of the Borrower, Holdings or
any of their respective Subsidiaries that are Guarantors hereunder (and
otherwise, subject to the approval of the applicable Subsidiary by the
applicable L/C Issuer) and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 2.03(b) and (2) to honor complying
presentations under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (w) the Total
Revolving Credit Outstandings shall not exceed the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time, (x) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment, (y) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit and
(z) the Outstanding Amount of the L/C Obligations in respect of Letters of
Credit issued by any given L/C Issuer shall not exceed such L/C Issuer’s L/C
Commitment.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so

 

56

--------------------------------------------------------------------------------


 

requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and fully reimbursed.  Notwithstanding anything in this
Section 2.03, or otherwise herein to the contrary, Goldman Sachs Bank USA shall
not be required to have outstanding more than ten Letters of Credit.

 

(ii)        No L/C Issuer shall issue any Letter of Credit if:

 

(A)       subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Credit Lenders and the
applicable L/C Issuer have approved such expiry date; or

 

(B)       the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Credit Lenders
and the applicable L/C Issuer have approved such expiry date.

 

(iii)       No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

 

(A)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular;

 

(B)       the issuance of such Letter of Creditproceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions, (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement or (iii) in any
manner that would violate one or more policies of such L/C Issuer applicable to
letters of credit generally;

 

(C)       except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;

 

(D)       such Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)       such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

57

--------------------------------------------------------------------------------


 

(F)       a default of any Revolving Credit Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Credit Lender is at such time a
Defaulting Lender hereunder, unless such L/C Issuer has entered into reasonably
satisfactory arrangements with the Borrower or such Revolving Credit Lender to
eliminate such L/C Issuer’s risk with respect to such Revolving Credit Lender.

 

(iv)       No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(b)        Procedures for Issuance and Amendment of Letters of Credit; Auto
Extension Letters of Credit.  (i) Subject to Section 4.02, each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to the applicable L/C Issuer during the period specified in
Section 2.03(a) (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by such L/C Issuer, by personal delivery
or by any other means acceptable to such L/C Issuer.  Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least three Business Days (or such later date
and time as the Administrative Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer:  (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof (including a
final expiration date in the case of an Auto-Extension Letter of Credit);
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the form of
such letter of credit (which shall be in compliance with the requirements of
this Section 2.03) and the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as such L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
such L/C Issuer may require.  Additionally, (x) the Borrower shall furnish to
each L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may require and (y) each L/C Issuer shall furnish to the Administrative Agent
periodic reports and reconciliation statements with respect to outstanding
Letters of Credit and such other documents and information pertaining thereto,
as the Administrative Agent may reasonably require.

 

(ii)        Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit

 

58

--------------------------------------------------------------------------------


 

Application from the Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless such L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of an L/C
Credit Extension, that one or more applicable conditions contained in Article IV
shall not then be satisfied, then, subject to the terms and conditions hereof,
such L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower or enter into the applicable amendment constituting an
L/C Credit Extension, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices, and notify the
Administrative Agent thereof on the same day of each such issuance or
amendment.  The satisfaction of the conditions contained in Section 4.02 is not
applicable to amendments to Letters of Credit not constituting an L/C Credit
Extension.  Immediately upon the issuance of each Letter of Credit and
notification thereof by such L/C Issuer to the Administrative Agent, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, regardless of whether the conditions set forth in
Section 4.02 have been satisfied, purchase from such L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

 

(iii)       If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by any L/C Issuer in its sole discretion, the Borrower shall
not be required to make a specific request to the applicable L/C Issuer for any
such extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Credit Lenders
have elected not to permit such extension or (2) from the Administrative Agent,
any Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.

 

59

--------------------------------------------------------------------------------


 

(iv)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(c)        Drawings and Reimbursements; Funding of Participations.  (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the applicable L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than 1:00 p.m. on the Business
Day immediately following any payment by such L/C Issuer under a Letter of
Credit, provided that the Borrower received notice of such payment from such L/C
Issuer or the Administrative Agent on or prior to 4:00 p.m. on the date of such
payment, and if not, on the second succeeding Business Day (each such date, an
“Honor Date”), the Borrower shall reimburse such L/C Issuer in an amount equal
to the amount of such drawing.  Interest shall be payable on any such amounts
from the date on which the relevant drawing is made until reimbursement in full
at a rate equal to (i) until the second succeeding Business Day following the
date of the relevant notice, the greater of (A) the rate applicable to Base Rate
Loans under the Revolving Credit Facility set forth in clause (x) of the
definition of Applicable Rate and (B) the rate applicable to Base Rate Loans
under any other Revolving Credit Facility then in effect and (ii) thereafter,
the rate set forth in Section 2.07(b).  If the Borrower fails to so reimburse
such L/C Issuer by such time, such L/C Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitment and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice); provided, however, that no Default or Event of Default shall
result as a result of the Borrower failing to reimburse the relevant L/C Issuer
to the extent of Revolving Credit Loans available to be provided pursuant to
this Section 2.03(c) (and actually so provided).  Any notice given by any L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(ii)        Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Revolving Credit Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to such L/C Issuer.

 

60

--------------------------------------------------------------------------------


 

(iii)       With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice)
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Credit Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)       Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of such
amount shall be solely for the account of such L/C Issuer.

 

(v)        Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse any L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender may have against such L/C Issuer, the Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing, including without limitation, any of the events
specified in Section 2.03(e); provided, however, that each Revolving Credit
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice).  For the avoidance of
doubt, each Revolving Credit Lender’s obligation to fund its participation in
any L/C Borrowing shall not be subject to the conditions set forth in
Section 4.02.  The making of an L/C Advance shall satisfy the obligation of the
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit to the extent of such L/C
Advance so made and received by the L/C Issuer.

 

(vi)       If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C
Issuer (acting through the Administrative Agent) shall be entitled to recover
from such Revolving Credit Lender, on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by such L/C Issuer
in accordance with banking industry rules on interbank

 

61

--------------------------------------------------------------------------------


 

compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing.  If such Revolving
Credit Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Revolving Credit Lender’s Revolving Credit Loan
included in the relevant Revolving Credit Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be.  A certificate of such L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
prima facie evidence thereof.

 

(d)       Repayment of Participations.  (i) At any time after any L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Revolving Credit Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of such L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such
Revolving Credit Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Administrative Agent.

 

(ii)        If any payment received by the Administrative Agent for the account
of any L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Applicable Revolving Credit Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)        Obligations Absolute.  The obligation of the Borrower to reimburse
each L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)         any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)        the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any of its Subsidiaries may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), any L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

62

--------------------------------------------------------------------------------


 

(iii)       any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)       any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)        waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by any
L/C Issuer which does not in fact materially prejudice the Borrower;

 

(vi)       honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vii)      any payment made by any L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, as applicable;
or

 

(viii)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries, other than payment of the applicable Obligations in
full in cash.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against any L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

(f)        Role of L/C Issuer.  Each Revolving Credit Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, no L/C Issuer shall
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Revolving Credit Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful

 

63

--------------------------------------------------------------------------------


 

misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(vii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against any L/C
Issuer, and each L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of all documents specified in such Letter of Credit strictly
complying with the terms and conditions of a Letter of Credit.  In furtherance
and not in limitation of the foregoing, each L/C Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
Each L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

(g)        Cash Collateral.

 

(i)         Certain Credit Support Events.  If (A) any L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (B) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (C) the Borrower
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(D) any Revolving Credit Lender shall be a Defaulting Lender, the Borrower shall
immediately (in the case of clause (C) above) or within one Business Day (in all
other cases) following any request by the Administrative Agent or any L/C
Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined, in the case of Cash Collateral provided
pursuant to clause (D) above, after giving effect to Section 2.14(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).  Additionally, if the
Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds the Letter of Credit Sublimit
then in effect, then, within two Business Days after receipt of such notice, the
Borrower shall provide Cash Collateral for the Outstanding Amount of the L/C
Obligations in an amount not less than the amount by which the Outstanding
Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

 

64

--------------------------------------------------------------------------------


 

(ii)        Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.03(g)(iii).  If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent, the Lenders or any L/C Issuer as herein provided or the
depositary or intermediary institution in respect of such Cash Collateral and
the relevant Controlled Accounts, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.  All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
Controlled Accounts at RBCJPMorgan.  The Borrower shall pay promptly upon
written demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

 

(iii)       Application.  Notwithstanding anything to the contrary contained in
this Agreement or any other Loan Document, Cash Collateral provided under any of
this Section 2.03 or Sections 2.04, 2.14 or 8.02 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

 

(iv)       Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly (i) following the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) if there
exists excess Cash Collateral; provided, however, the Borrower and the
applicable L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

(h)        Applicability of ISP; Limitation of Liability.  Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued or when it is amended with the consent of the beneficiary
thereof, the rules of the ISP shall apply to such Letter of Credit and as to all
matters not governed thereby, the law of the State of New York.  Notwithstanding
the foregoing, no L/C Issuer shall be responsible to the Borrower for, and no
L/C Issuer’s rights and remedies against the Borrower shall be impaired by, any
action or inaction of such L/C Issuer required or permitted under any law,
order, or practice that is

 

65

--------------------------------------------------------------------------------


 

required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where such L/C Issuer or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

(i)         Letter of Credit Fees.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate in respect
of its Revolving Credit Facility times the daily amount available to be drawn
under such Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, while any Event of Default under Sections
8.01(a), (f) or (g) exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(j)         Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it, at the rate
per annum specified in the Fee Letter or such other fee letter as may be entered
into by the Borrower and such L/C Issuer in respect thereof, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  In addition, the Borrower
shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

(k)        Conflict with Issuer Documents.  In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(l)         Letters of Credit Issued for Holdings and its Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of Holdings or any of its Subsidiaries, each of the
Borrower, Holdings and the Subsidiary parties that are Guarantors hereunder,
shall be obligated to reimburse the applicable

 

66

--------------------------------------------------------------------------------


 

L/C Issuer for any and all drawings under such Letter of Credit.  Each of the
Borrower and the Guarantors hereunder hereby acknowledges that the issuance of
Letters of Credit in support of Holdings or any of its Subsidiaries inures to
the benefit of the Borrower, Holdings and the Guarantors, and that each of the
Borrower’s, Holdings’ and the Guarantors’ business derives substantial benefits
from the businesses of Holdings or such Subsidiaries.

 

(m)       Additional L/C Issuers.  The Borrower may, at any time and from time
to time, add one or more Additional L/C Issuers as an L/C Issuer without
replacing a current L/C Issuer, in each instance, upon 5 Business Days prior
written notice to the current L/C Issuer(s) and the Administrative Agent.  The
appointment by the Borrower of an Additional L/C Issuer as L/C Issuer and such
Additional L/C Issuer’s acceptance of such appointment shall be evidenced by a
written agreement among the Borrower, the Administrative Agent, the current L/C
Issuer(s) and such Additional L/C Issuer, which agreement shall be reasonably
satisfactory to such parties.  The Administrative Agent shall notify the
Revolving Credit Lenders of the appointment of any Additional L/C Issuer.  From
and after the effective date of the appointment of an Additional L/C Issuer,
(i) such Additional L/C Issuer shall have all the rights and obligations of an
L/C Issuer under this Agreement with respect to Letters of Credit to be issued
by it thereafter, (ii) references herein to the term “L/C Issuer” shall be
deemed to refer to such Additional L/C Issuer or to any previous L/C Issuer or
to such Additional L/C Issuer and all previous L/C Issuers or to any or all
current L/C Issuers or to any or all current L/C Issuers and previous L/C
Issuers, as the context shall require and (iii) to the extent the context shall
require, references herein to the term “Letter of Credit” or “Letters of Credit”
shall be deemed to refer to a Letter of Credit or Letters of Credit issued or to
be issued by the applicable L/C Issuer.  In the event that at any time the
Borrower desires the issuance of a Letter of Credit and there shall be more than
one L/C Issuer (other than an L/C Issuer not required to issue additional
Letters of Credit pursuant to Section 2.03(a)), then the Borrower may select
which such L/C Issuer will issue such Letter of Credit.  The Lenders and the L/C
Issuers hereby irrevocably authorize the Administrative Agent to enter into
technical or immaterial (in the reasonable view of the Administrative Agent)
amendments to this Agreement and the other Loans Documents with the applicable
Loan Parties and the L/C Issuers as may be necessary or advisable in order to
effectuate the inclusion of an Additional L/C Issuer as an L/C Issuer (including
amendments to Schedule 2.03 to change the amount of the L/C Commitment of any
L/C Issuer).  All such amendments entered into with the applicable Loan Parties
by the Administrative Agent and the L/C Issuers hereunder shall be binding and
conclusive on all Lenders.

 

(n)       Replacement and Resignation of L/C Issuers.

 

(i)         Replacement.  An L/C Issuer may be replaced at any time by written
agreement among the Borrower, the Administrative Agent, the replaced L/C Issuer
and the successor L/C Issuer.  The Administrative Agent shall notify the Lenders
of any such replacement of an L/C Issuer.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced L/C Issuer pursuant to Section 2.08(b) and any
applicable fee letter.  From and after the effective date of any such
replacement, (x) the successor L/C Issuer shall have all the rights and
obligations of L/C Issuers under this Agreement with respect to Letters of
Credit to be issued thereafter and (y) references herein to the term “L/C
Issuer” shall be deemed to refer to such

 

67

--------------------------------------------------------------------------------


 

successor or to any previous L/C Issuers, or to such successor and all previous
L/C Issuers, as the context shall require.  After the replacement of an L/C
Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(ii)        Resignation.  Subject to the appointment and acceptance of a
successor L/C Issuer, any L/C Issuer may resign as an L/C Issuer at any time
upon thirty days’ prior written notice to the Administrative Agent, the Borrower
and the Lenders, in which case, such L/C Issuer shall be replaced in accordance
with Section 2.03(n)(i).

 

2.04     Prepayments.  (a)  Optional.  The Borrower may, upon notice (which
notice, subject to Section 3.05, may state that such prepayment is conditioned
upon the effectiveness of other credit facilities or any other event, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified prepayment date) if such condition is not
satisfied) to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty (other
than, in the case of any Incremental Term Loans, any premium contained in the
applicable Incremental Amendment); provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) one Business Day prior to any date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
applicable Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility).  Prepayments of Revolving
Credit Loans shall be made on a pro rata basis across all Revolving Credit
Facilities.  Subject to the first sentence in this Section 2.04(a), if such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided, that a notice of termination of the Revolving
Credit Commitments and prepayment of Revolving Credit Loans delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05
and any prepayment of a Base Rate Loan shall be accompanied by all accrued
interest on the amount prepaid if such prepayment is accompanied by a
termination of the Revolving Credit Commitments (in the case of a prepayment of
Revolving Credit Loans) or if such prepayment is of all outstanding Incremental

 

68

--------------------------------------------------------------------------------


 

Term Loans (in the case of a prepayment of Incremental Term Loans).  All
payments made pursuant to this Section 2.04(a) shall be applied (i) on a pro
rata basis to each Lender holding Loans of the applicable Facility (or, in the
case of Revolving Credit Loans, the Revolving Credit Facilities collectively)
being prepaid and (ii) in the case of any Incremental Term Loans, in direct
order of maturity of installments thereof required pursuant to the applicable
Incremental Amendment.

 

(b)        Mandatory.  (i) Upon the incurrence or issuance by any Loan Party or
any Company Group Party of any Indebtedness (other than Indebtedness not
prohibited to be incurred or issued pursuant to Section 7.02), the Borrower
shall prepay an aggregate principal amount of Loans (and, to the extent provided
herein, Cash Collateralize L/C Obligations) in an amount equal to 100% of all
Net Cash Proceeds received by any Loan Party or Company Group Party therefrom,
immediately upon receipt thereof by such Loan Party or such Company Group Party
(such prepayments to be applied as set forth in clause (iii) below).

 

(ii)        If for any reason the Total Revolving Credit Outstandings at any
time exceed the Revolving Credit Commitments at such time, the Borrower shall
immediately prepay Revolving Credit Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.

 

(iii)       Prepayments made pursuant to Section 2.04(b) shall be applied first,
to the Incremental Term Loans held by all Incremental Term Loan Lenders in
accordance with their Applicable Percentages (allocated to principal repayment
installments thereof as set forth in the applicable Incremental Amendment)
(other than in the case of a prepayment pursuant to Section 2.04(b)(ii), in
which such prepayment will be applied first to the following clause second (and
shall not be applied to clause first)), second to the L/C Borrowings, third,
ratably to the outstanding Revolving Credit Loans and Incremental Revolving
Credit Loans held by all Revolving Credit Lenders and Incremental Revolving
Credit Lenders, respectively, in accordance with their Applicable Revolving
Credit Percentages, and, fourth, to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i) of this Section 2.04(b), the amount remaining,
if any, after the prepayment in full of all L/C Borrowings, Revolving Credit
Loans and Incremental Revolving Credit Loans outstanding at such time and the
Cash Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, cash collateralization amounts and remaining amount being,
collectively, the “Reduction Amount”) may be retained by the Borrower for use in
the ordinary course of its business, and the Revolving Credit Commitments shall
be automatically and permanently reduced on a pro rata basis as among the
Revolving Credit Facilities by the Reduction Amount as set forth in
Section 2.05(b)(i).  Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the applicable L/C Issuer or the Revolving Credit Lenders, as
applicable.  Amounts to be applied pursuant to this Section 2.04(b) to the
mandatory prepayment of Incremental Term Loans, Incremental Revolving Credit
Loans, Extended Loans, Refinancing Loans and Revolving Credit Loans shall be
applied, as applicable, first to

 

69

--------------------------------------------------------------------------------


 

reduce outstanding Base Rate Loans and any amounts remaining after such
application shall be applied to prepay Eurodollar Rate Loans.

 

2.05     Termination or Reduction of Revolving Credit Commitments.  (a) 
Optional.  The Borrower may, upon notice to the Administrative Agent, terminate
the Revolving Credit Facility or the Letter of Credit Sublimit, or from time to
time permanently reduce the Revolving Credit Commitments on a pro rata basis as
among the Revolving Credit Facilities or the Letter of Credit Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit
Commitments or (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit.

 

(b)        Mandatory.  (i) The Revolving Credit Commitments shall be
automatically and permanently reduced on a pro rata basis as among the Revolving
Credit Facilities on each date on which the prepayment of Revolving Credit Loans
outstanding thereunder is required to be made pursuant to Section 2.04(b)(i) by
an amount equal to the applicable Reduction Amount.

 

(ii)        If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.05, the Letter of Credit Sublimit
exceeds the Revolving Credit Facility at such time, the Letter of Credit
Sublimit shall be automatically reduced by the amount of such excess.

 

(c)        Application of Revolving Credit Commitment Reductions; Payment of
Fees.  The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit or the Revolving
Credit Commitments under this Section 2.05.  Upon any reduction of the Revolving
Credit Commitments, the Revolving Credit Commitment of each Revolving Credit
Lender shall be reduced by such Revolving Credit Lender’s Applicable Percentage
of such reduction amount.  All fees in respect of the Revolving Credit Facility
accrued until the effective date of any termination of the Revolving Credit
Commitments shall be paid on the effective date of such termination.

 

2.06     Repayment of Loans.

 

(a)        In the event any Incremental Term Loans are made, such Incremental
Term Loans shall be repaid as set forth in the applicable Incremental Amendment.

 

(b)        The Borrower shall repay to the Lenders on the Maturity Date for the
applicable Facility the aggregate principal amount of all Loans under such
Facility outstanding on such date.

 

2.07     Interest.  (a)  Subject to the provisions of Section 2.07(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable

 

70

--------------------------------------------------------------------------------


 

Rate; and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

 

(b)        (i)  While any Event of Default under Sections 8.01(a), 8.01(f) or
8.01(g) exists, the Borrower shall pay interest on all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)        Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(d)       If, as a result of any restatement of or other adjustment to the
financial statements of Parent, Holdings or the Borrower or for any other
reason, the Borrower, Holdings or the Lenders determine that (i) the Borrower
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Borrower Leverage Ratio would
have resulted in higher pricing for such period, the Borrower shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders or any L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or any L/C Issuer, as the case may be, under Sections 2.03(c)(iv),
2.03(j) or 2.07(b) or under Article VIII.  The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

2.08     Fees.  In addition to certain fees described in Sections 2.03(i) and
(j):

 

(a)        Commitment Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee equal to the Applicable
Fee Rate times the actual daily amount by which the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments exceeds the sum of
(i) the Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding
Amount of L/C Obligations.  The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fee shall

 

71

--------------------------------------------------------------------------------


 

be calculated quarterly in arrears, and if there is any change in the Applicable
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Fee Rate separately for each period during such
quarter that such Applicable Fee Rate was in effect.

 

(b)        Other Fees.  The Borrower shall pay to the applicable Lenders and
Arrangers and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Fee Letter and in the Engagement
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever, except as expressly set forth in the Fee Letter.

 

2.09     Computation of Interest and Fees.  All computations of interest for
Base Rate Loans when the Base Rate is determined by RBC’sJPM’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid,; provided that any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be prima facie evidence thereof for all
purposes.

 

2.10     Evidence of Debt.  (a)  The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)        In addition to the accounts and records referred to in
Section 2.10(a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

 

72

--------------------------------------------------------------------------------


 

2.11                    Payments Generally; Administrative Agent’s Clawback. 
(a)  General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)                              (i) Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                              Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or any L/C Issuer hereunder
that the Borrower will not make such payment, the

 

73

--------------------------------------------------------------------------------


 

Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders or the applicable L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall prima facie evidence
thereof.

 

(c)                               Failure to Satisfy Conditions Precedent.  If
any Lender makes available to the Administrative Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)                             Obligations of Lenders Several.  The obligations
of the Lenders hereunder to make Loans, to fund participations in Letters of
Credit and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

(e)                               Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner; provided, however, that the Loan Parties will not be liable for
increased costs under Sections 3.02 or 3.04 of this Agreement as a result of any
Lender changing the place from, or the manner in which, it obtains funds.

 

(f)                                Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

74

--------------------------------------------------------------------------------


 

2.12                    Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any of the Facilities due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Facilities due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of any of
the Facilities owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payment on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations in respect of the Facilities then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may
be,; provided that:

 

(i)                                  if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest;

 

(ii)                              the provisions of this Section shall not be
construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations to any assignee or
participant; and

 

(iii)                          for the avoidance of doubt, the provisions of
this Section will not apply to payments made under Sections 2.08, 2.13, 3.01,
3.02, 3.04, 3.05, 11.04, 11.06, and pursuant to any other terms or conditions in
any Loan Document expressly providing for payments to specific Lenders, Agents
or other Persons.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.  Notwithstanding anything herein to the contrary,
the sharing provisions referred to herein shall not apply to any payments
received in connection with the

 

75

--------------------------------------------------------------------------------


 

purchase of Incremental Term Loans by the Borrower in accordance with the
provisions providing for the purchase thereof as set forth in the applicable
Incremental Amendment.

 

2.13                    Increase in Revolving Credit Facility.

 

(a)                               Provided there exists no Event of Default at
such time, upon written notice to the Administrative Agent, the Borrower may
from time to time elect to request, prior to the Maturity Date, an increase in
the existing Revolving Credit Facility or the establishment of a new Revolving
Credit Facility (provided that there shall be no more than two Revolving Credit
Facilities in effect at any time) (the “Incremental Revolving Credit
Commitments”) and/or to incur new term loan commitments (the “Incremental Term
Loan Commitments” and, together with the Increment Revolving Credit Commitments,
the “Incremental Commitments”), by an aggregate principal amount determined by
the Borrower (for all such requests taken together) not exceeding $1,000,000,000
(i) in the case of“Incremental Revolving Credit Commitments, $200,000,000 and
(ii) in the case of Incremental Term Loan Commitments, the greater of
(x) $230,000,000 and (y) the Borrower Cash Flow for the most recently ended
Measurement Period multiplied by twoFacility Amount”) minus (z) the aggregate
principal amount of any Incremental Equivalent Debt incurred pursuant to
Section 7.02(p); provided that the amount incurred pursuant to clause (y) shall
not exceed $500,000,000 in the aggregate (the “ on or prior to the date of the
incurrence of such Incremental Term Loan Facility Amount”)Commitments; provided
that any such request for Incremental Commitments shall be in a minimum amount
of $10,000,000.

 

(b)                              Each such notice shall specify (i) the date
(each, an “Increase Effective Date”) on which the Borrower proposes that the
Incremental Revolving Credit Commitments or Incremental Term Loan Commitments,
as applicable, shall be effective, which shall be a date not less than five
(5) Business Days after the date on which such notice is delivered to the
Administrative Agent (unless the Administrative Agent otherwise agrees to a
shorter period) and (ii) the identity of each Lender or other Person (which
shall be an Eligible Assignee) (each, an “Incremental Revolving Credit Lender”
or “Incremental Term Loan Lender,” as applicable) to whom the Borrower proposes
any portion of such Incremental Revolving Credit Commitments or Incremental Term
Loan Commitments, as applicable, be allocated and the amounts of such
allocations; provided that any Lender approached to provide all or a portion of
the Incremental Revolving Credit Commitments or Incremental Term Loan
Commitments, as applicable, may elect or decline, in its sole discretion, to
provide an Incremental Revolving Credit Commitment or Incremental Term Loan
Commitment.  Any Incremental Term Loans made on an Increase Effective Date shall
be designated as a separate series (a “Series”) of Incremental Term Loans for
all purposes of this Agreement or, if made on terms identical to any existing
Series of Incremental Term Loans, may constitute a part of such Series of
Incremental Term Loans.  The Borrower may designate any Incremental Revolving
Credit Commitments made on an Increase Effective Date as a separate Revolving
Credit Facility for all purposes of this Agreement or, if made on terms
identical to an existing Revolving Credit Facility, such Incremental Revolving
Credit Commitments may constitute a part of such Revolving Credit Facility;
provided that there shall be no more than two Revolving Credit Facilities in
effect at any time.

 

(c)                               The Administrative Agent shall promptly notify
the Borrower and the Lenders of (x) the Incremental Revolving Credit Commitments
and the Incremental Revolving

 

76

--------------------------------------------------------------------------------


 

Credit Lenders or the Incremental Term Loan Commitments and the Incremental Term
Loan Lenders, as applicable and (y) in the case of each notice to any Revolving
Credit Lender, the respective interests in such Revolving Credit Lender’s
Revolving Credit Loans, in each case subject to the assignments contemplated by
this Section 2.13.  Each Incremental Revolving Credit Lender and Incremental
Term Loan Lender shall be subject to the requirements set forth in Section 3.01.

 

(d)                             On any Increase Effective Date on which
Incremental Revolving Credit Commitments are effected pursuant to an increase to
the existing Revolving Credit Facility, subject to the satisfaction of the terms
and conditions in this Section 2.13, (i) each of the existing Revolving Credit
Lenders shall assign to each of the Incremental Revolving Credit Lenders, and
each of the Incremental Revolving Credit Lenders shall purchase from each of the
existing Revolving Credit Lenders, at the principal amount thereof (together
with accrued interest), such interests in the Revolving Credit Loans outstanding
on such Increase Effective Date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Revolving Credit Loans
will be held by existing Revolving Credit Lenders and such Incremental Revolving
Credit Lenders ratably in accordance with their Revolving Credit Commitments
after giving effect to the addition of such Incremental Revolving Credit
Commitments to the Revolving Credit Commitments, (ii) each Incremental Revolving
Credit Commitment shall be deemed for all purposes a Revolving Credit Commitment
and each Incremental Revolving Credit Loan made thereunder shall be deemed, for
all purposes, a Revolving Credit Loan and (iii) each Incremental Revolving
Credit Lender shall become a Revolving Credit Lender with respect to the
Incremental Revolving Credit Commitment and all matters relating thereto.  The
Incremental Revolving Credit Commitments shall become Revolving Credit
Commitments under this Agreement pursuant to an Incremental Amendment and, as
appropriate, amendments to the other Loan Documents.  Such amendment may,
without the consent of any other Revolving Credit Lender, effect such amendments
to this Agreement and the other Loan Documents as may be necessary, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.13.

 

(e)                               On any Increase Effective Date on which a
separate Class of Incremental Revolving Credit Loans shall become effective,
(i) all outstanding Revolving Credit Loans then outstanding under any Revolving
Credit Facility on such date shall be prepaid on such date (and may, subject to
the satisfaction of the condition set forth herein, be reborrowed on such date
(provided that such Borrowing shall be made on a ratable basis across all
Revolving Credit Facilities)) and (ii) subject to the satisfaction of terms and
conditions to be mutually agreed between the Administrative Agent and the
Incremental Revolving Credit Lenders providing such Incremental Revolving Credit
Commitments (and including the terms and conditions in this Section 2.13),
(x) each Incremental Revolving Credit Lender of such Class shall agree to make
Incremental Revolving Credit Loans to the Borrower from time to time in an
amount equal to its Incremental Revolving Credit Commitment and (y) each
Incremental Revolving Credit Lender of such Class shall become a Lender
hereunder with respect to its Incremental Revolving Credit Commitment of such
Class and the Incremental Revolving Credit Loans made pursuant thereto.

 

(f)                                On any Increase Effective Date on which any
Incremental Term Loan Commitments of any Series are effective, subject to the
satisfaction of terms and conditions to be mutually agreed between the
Administrative Agent and the Incremental Term Loan Lenders

 

77

--------------------------------------------------------------------------------


 

providing such Incremental Term Loans (and including the terms and conditions in
this Section 2.13), (i) each Incremental Term Loan Lender of such Series shall
make a Loan to the Borrower (an “Incremental Term Loan”) in an amount equal to
its Incremental Term Loan Commitment of such Series and (ii) each Incremental
Term Loan Lender of such Series shall become a Lender hereunder with respect to
its Incremental Term Loan Commitment and the Incremental Term Loans of such
Series made pursuant thereto.

 

(g)                              The terms and provisions of the Incremental
Revolving Credit Loans, Incremental Revolving Credit Commitments, Incremental
Term Loans and Incremental Term Loan Commitments of any Series shall be,
(i) except as otherwise set forth herein, as agreed in the Incremental Amendment
and, as appropriate, any necessary amendments to the other Loan Documents,
executed by the Borrower, the applicable Incremental Revolving Credit Lenders
and Incremental Term Loan Lenders providing such Incremental Revolving Credit
Commitments and Incremental Term Loan Commitments, respectively, and the
Administrative Agent and (ii) subject to the limitations in clauses (A) and
(B) below, not more restrictive, taken as a whole, to the Borrower and the other
Loan Parties than those applicable to any other Facility at the time of
incurrence of such Incremental Facility, unless such other terms (1) apply only
after the Latest Maturity Date of each other Facility at the time of incurrence
of such Incremental Facility, (2) shall also apply to the existing Revolving
Credit Facility (which such application shall not require the consent of the
Revolving Credit Lenders or the Administrative Agent if so reasonably determined
by the Borrower) or (3) in the case of Incremental Term Loans and Incremental
Term Loan Commitments, relate only to mandatory prepayments, premiums (including
make-whole provisions), interest, fees or (subject to the foregoing) maturity or
amortization.  In any event, (A) the Weighted Average Life to Maturity of all
Incremental Loans of any Class or Series shall be no shorter than 75% of the
remaining time to the Latest Maturity Date of the Revolving Credit Facility in
effect at the time of incurrence thereof, (B) the applicable Maturity Date for
any such Incremental Facility shall be no shorter than the Latest Maturity Date
of the existing Revolving Credit Facility at the time of incurrence of such
Incremental Loans, (C) any Incremental Revolving Credit Commitments (and the
Revolving Credit Loans made thereunder) included in an existing Revolving Credit
Facility shall have the same terms as the Revolving Credit Commitments and
Revolving Credit Loans of such Revolving Credit Facility, (D) any Incremental
Revolving Credit Commitments and Incremental Revolving Credit Loans that will
constitute a separate Revolving Credit Facility may have different terms than
the existing Revolving Credit Facility and (E) the establishment of a Revolving
Credit Facility with a later Maturity Date than the existing Revolving Credit
Facility shall not affect the Letter of Credit Expiration Date unless expressly
agreed in writing by the applicable L/C Issuer and the Incremental Revolving
Credit Lenders providing such Incremental Revolving Credit Commitments.

 

(h)                              Each Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, the Borrower and the lenders providing the relevant
Incremental Facility, to effect the provisions of this Section 2.13 (including,
in the case of any Incremental Term Loans or Incremental Term Loan Commitments,
to provide for additional mandatory prepayments not already included herein and
debt buyback provisions on customary terms).

 

78

--------------------------------------------------------------------------------


 

(i)                                  As a condition precedent to such increase,
the Borrower shall deliver to the Administrative Agent (x) reaffirmation
agreements of the Loan Parties which reaffirm the Guaranty and Liens provided
pursuant to the Loan Documents and (y) a certificate of each Loan Party dated as
of the Increase Effective Date (in sufficient copies for each Lender) signed by
a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects (except to the extent any such representation and warranty itself is
qualified by “materiality”, “Material Adverse Effect” or any similar qualifier,
in which case, it shall be true and correct in all respects) on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.13, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; provided that to the extent that such Incremental Term Commitments
will be used concurrently with the initial provision of such commitment to
finance any Investment permitted pursuant to Section 7.03(g), then such
representations and warranties shall be limited to customary “SunGard”
representations and warranties (including those with respect to the target
contained in the acquisition or merger agreement to the extent failure of such
representations and warranties to be true and correct permits the Borrower or
relevant Affiliate thereof not to consummate the transactions contemplated
thereby) and (B) no Event of Default (except in the case of any Incremental Term
Loan Commitments used concurrently with the initial provision of such commitment
to finance any Investment permitted pursuant to Section 7.03(g), in which case
no Event of Default shall exist at the time of entering into a binding agreement
in respect of such Investment)has occurred and is continuing.  The Borrower
shall deliver or cause to be delivered legal opinions which are similar to those
delivered on the Closing Date pursuant to Section 4.01(a)(v) (or otherwise in
form and substance reasonably satisfactory to the Administrative Agent) and any
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.

 

(j)                                  This Section 2.13 shall supersede any
provisions in Section 2.12 or 11.01 to the contrary.

 

2.14                    Defaulting Lenders.

 

(a)                               Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)                                  Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
“Required Lenders”, “Required Revolving Credit Lenders” and “Required
Incremental Term Loan Lenders” and Section 11.01.

 

79

--------------------------------------------------------------------------------


 

(ii)                              Defaulting Lender Waterfall.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the L/C Issuers; third,
to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.03(g); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.03(g); sixth, to the payment of any amounts owing to the Lenders
or the L/C Issuers as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any L/C Issuer against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans under a given
Facility or L/C Borrowings in respect of which such Defaulting Lender has not
fully funded its appropriate share and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders under
such Facility on a pro rata basis prior to being applied to the payment of any
Loans of, or L/C Obligations owed to, such Defaulting Lender until such time as
all Loans and funded and unfunded participations in L/C Obligations are held by
the Lenders under such Facility pro rata in accordance with the Commitments
under such Facility without giving effect to Section 2.14(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                          Certain Fees.

 

(A)                          No Defaulting Lender shall be entitled to receive
any fee payable under Section 2.08(a) for any period during which such Revolving
Credit

 

80

--------------------------------------------------------------------------------


 

Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                           Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which such Revolving Credit
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Revolving Credit Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 2.03(g).

 

(C)                           With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C
Issuer the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                          Reallocation of Applicable Percentages to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Revolving Credit Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time) and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment.  Subject to
Section 11.21, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from such
Revolving Credit Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(b)                              Defaulting Lender Cure.  If the Borrower, the
Administrative Agent and the L/C Issuers agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit to be held on a pro rata basis by the Revolving Credit Lenders in
accordance with their Applicable Revolving Credit Percentages (without giving
effect to Section 2.14(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees

 

81

--------------------------------------------------------------------------------


 

accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

2.15                    Extensions of Loans.

 

(a)                               The Borrower may from time to time, pursuant
to the provisions of this Section 2.15, agree with one or more Lenders holding
Loans and Commitments of any Class (“Existing Class”) to extend the maturity
date and to provide for other terms consistent with this Section 2.15 (each such
modification, an “Extension”) pursuant to one or more written offers (each an
“Extension Offer”) made from time to time by the Borrower to all Lenders under
any Class that is proposed to be extended under this Section 2.15, in each case
on a pro rata basis (based on the relative outstanding Commitments of each
Lender in such Class (or if no such Commitments are outstanding, the amount of
Loans of each Lender in such Class)) and on the same terms to each such Lender. 
In connection with each Extension, the Borrower will provide notification to the
Administrative Agent (for distribution to the Lenders of the applicable Class),
no later than 30 days prior to the maturity of the applicable Class or Classes
to be extended of the requested new maturity date for the extended Loans and
Commitments of each such Class (each an “Extended Maturity Date”) and the due
date for Lender responses.  In connection with any Extension, each Lender of the
applicable Class wishing to participate in such Extension shall, prior to such
due date, provide the Administrative Agent with a written notice thereof in a
form reasonably satisfactory to the Administrative Agent.  Any Lender that does
not respond to an Extension Offer by the applicable due date shall be deemed to
have rejected such Extension.  In connection with any Extension, the Borrower
shall agree to such procedures, if any, as may be reasonably established by, or
acceptable to, the Administrative Agent to accomplish the purposes of this
Section 2.15.

 

(b)                              After giving effect to any Extension, the
Commitments so extended shall cease to be a part of the Class that they were a
part of immediately prior to the Extension and shall be a new Class hereunder;
provided that at no time shall there be more than six (6) different classes of
Commitments; provided, further, that, (i) all borrowings and all prepayments of
Revolving Credit Loans shall continue to be made on a ratable basis among all
Revolving Credit Lenders, based on the relative amounts of their Revolving
Credit Commitments, until the repayment of the Revolving Credit Loans
attributable to the non-extended Revolving Credit Commitments on the relevant
Maturity Date, (ii) all prepayments of Incremental Term Loans shall continue to
be made on a ratable basis among all Incremental Term Loan Lenders, based on the
relative amounts of their Incremental Term Loan Commitments, until the repayment
of the Incremental Term Loans attributable to the non-extended Incremental Term
Loans on the relevant Maturity Date, (iii) the allocation of the participation
exposure with respect to any then-existing or subsequently issued or made Letter
of Credit as between the Revolving Credit Commitments of such new “Class” and
the remaining Revolving Credit Commitments shall be made on a ratable basis in
accordance with the relative amounts thereof until the Maturity Date relating to
such non-extended Revolving Credit Commitments has occurred, (iv) no termination
of Extended Revolving Credit Commitments and no repayment of Extended Revolving
Credit Loans accompanied by a corresponding permanent reduction in Extended
Revolving Credit

 

82

--------------------------------------------------------------------------------


 

Commitments shall be permitted unless such termination or repayment (and
corresponding reduction) is accompanied by at least a pro rata termination or
permanent repayment (and corresponding pro rata permanent reduction), as
applicable, of all other Classes of Revolving Credit Loans and Revolving Credit
Commitments with an earlier Maturity Date (or all such Revolving Credit
Commitments and related Revolving Credit Loans shall have otherwise been
terminated and repaid in full) and (v) with respect to Letters of Credit, the
Maturity Date with respect to the Revolving Credit Commitments cannot be
extended without the prior written consent of the L/C Issuers, and the
availability of the L/C Commitments cannot be extended without the prior written
consent of the applicable L/C Issuer.  If the Outstanding Amount exceeds the
Revolving Credit Commitment as a result of the occurrence of the Maturity Date
with respect to any Class of Revolving Credit Commitments while an extended
Class of Revolving Credit Commitments remains outstanding, the Borrower shall
make such payments as are necessary in order to eliminate such excess on such
Maturity Date.

 

(c)                               The consummation and effectiveness of each
Extension shall be subject to the following both before and after giving effect
thereto:

 

(i)                                  the Commitments of any Lender extended
pursuant to any Extension (“Extended Commitments” and the loans thereunder,
“Extended Loans”) shall have the same terms as the Class of Commitments subject
to the related Extension Amendment (“Existing Commitments” and the loans
thereunder, “Existing Loans”); except (A) the final maturity date of any
Extended Commitments and Extended Loans of a Class to be extended pursuant to an
Extension shall be later than the Maturity Date of the Class of Existing
Commitments and Existing Loans subject to the related Extension Amendment, and
the Weighted Average Life to Maturity of any Extended Commitments and Extended
Loans of a Class to be extended pursuant to an Extension shall be no shorter
than the Weighted Average Life to Maturity of the Class of Existing Commitments
and Existing Loans subject to the related Extension Amendment; (B) the all-in
pricing (including, without limitation, with respect to margins, fees and
premiums) with respect to the Extended Commitments and Extended Loans may be
higher or lower than the all-in pricing (including, without limitation, margins,
fees and premiums) for the Existing Commitments and Existing Loans; (C) the
revolving credit Commitment fee rate with respect to the Extended Revolving
Credit Commitments may be higher or lower than the revolving credit Commitment
fee rate for Existing Revolving Credit Commitments; (D) no repayment of any
Extended Revolving Credit Loans and no cancellation of any Extended Revolving
Credit Commitments shall be permitted unless such repayment or cancellation, as
applicable, is accompanied by an at least pro rata repayment or cancellation, as
applicable, of all earlier maturing Revolving Credit Loans and Revolving Credit
Commitments (including previously extended Revolving Credit Loans and Revolving
Credit Commitments) (or all earlier maturing Revolving Credit Loans and
Revolving Credit Commitments (including previously extended Revolving Credit
Loans and Revolving Credit Commitments) shall otherwise be or have been
terminated and repaid in full); (E) no repayment of any Extended Term Loans
shall be permitted unless such repayment is accompanied by an at least pro rata
repayment of all earlier maturing Incremental Term Loans (including previously
extended Incremental Term Loans) (or all earlier maturing Incremental Term Loans
(including previously

 

83

--------------------------------------------------------------------------------


 

extended Incremental Term Loans) shall otherwise be or have been terminated and
repaid in full), (F) the Extended Commitments may contain a “most favored
nation” provision for the benefit of Lenders holding Extended Commitments; and
(G) the other terms and conditions applicable to Extended Commitments and
Extended Loans may be different than those with respect to the Existing
Commitments and Existing Loans, so long as such terms and conditions only apply
after the Latest Maturity Date in effect at the time of the Extension; provided
further, each Extension Amendment may, without the consent of any Lender other
than the applicable extending Lenders, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the opinion
of the Administrative Agent and the Borrower, to give effect to the provisions
of this Section 2.15, including any amendments necessary to treat the applicable
Loans and/or Commitments of the extending Lenders as a new “Class” of loans
and/or commitments hereunder; provided however, no Extension Amendment may
provide for any Class of Extended Commitments and Extended Loans to be secured
by any Collateral or other assets of any Loan Party that does not also secure
the Existing Commitments and Existing Loans;

 

(ii)                              all documentation in respect of such Extension
shall be consistent with the foregoing; and

 

(iii)                          a minimum amount in respect of such Extension (to
be determined in the Borrower’s discretion and specified in the relevant
Extension Offer, but in no event less than $25,000,000, unless another amount is
agreed to by the Administrative Agent) shall be satisfied.

 

Any Lender that does not elect to participate in an Extension shall be deemed to
be a Non-Extending Lender and subject to being replaced pursuant to
Section 11.13.

 

(d)                             For the avoidance of doubt, it is understood and
agreed that the provisions of Section 2.12 and Section 11.01 will not apply to
Extensions of Commitments and Loans pursuant to Extension Offers made pursuant
to and in accordance with the provisions of this Section 2.15, including to any
payment of interest or fees in respect of any Extended Commitments and Extended
Loans that have been extended pursuant to an Extension at a rate or rates
different from those paid or payable in respect of Loans of any other Class, in
each case as is set forth in the relevant Extension Offer.

 

(e)                               The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments (collectively, “Extension
Amendments”) to this Agreement and the other Loan Documents as may be necessary
in order to establish new Classes of Commitments and Loans created pursuant to
an Extension, in each case on terms consistent with this Section 2.15.  Without
limiting the foregoing, in connection with any Extension, (i) the appropriate
Loan Parties shall (at their expense) amend (and the Administrative Agent is
hereby directed to amend) any Loan Document that the Administrative Agent
reasonably requests to be amended to reflect an Extension that has a maturity
date prior to the latest Extended Maturity Date so that such maturity date is
extended to the then latest Extended Maturity Date (or such later date as may be
advised by counsel to the Administrative Agent) and (ii) the Borrower shall
deliver board resolutions, secretary’s certificates and officer’s certificates
as reasonably be requested by the

 

84

--------------------------------------------------------------------------------


 

Administrative Agent in connection therewith and a legal opinion of counsel
reasonably acceptable to the Administrative Agent (x) as to the enforceability
of such Extension Amendment and (y) as to such other matters reasonably
requested by the Administrative Agent.

 

(f)                                Promptly following the consummation and
effectiveness of any Extension, the Borrower will furnish to the Administrative
Agent (who shall promptly furnish to each Lender) written notice setting forth
the Extended Maturity Date and material economic terms of the Extension and the
aggregate principal amount of each Class of Loans and Commitments after giving
effect to the Extension and attaching a copy of the fully executed Extension
Amendment.

 

2.16                    Pro Rata Shares of Revolving Credit Facilities.  All
Revolving Credit Loans shall be made, and all participations in Letters of
Credit purchased, by Revolving Credit Lenders simultaneously and proportionately
to their respective Revolving Credit Commitments in respect of all Revolving
Credit Facilities then in effect (considered collectively), it being understood
that no Revolving Credit Lender shall be responsible for any default by any
other Revolving Credit Lender in such other Revolving Credit Lender’s obligation
to make a Revolving Credit Loan requested hereunder or to purchase a
participation required hereby nor shall any Revolving Commitment of any
Revolving Credit Lender be increased or decreased as a result of a default by
any other Revolving Credit Lender in such other Revolving Credit Lender’s
obligation to make a Revolving Credit Loan requested hereunder or purchase a
participation required hereby. All prepayments of Revolving Credit Loans shall
be made and applied on a pro rata basis to the Revolving Credit Lenders across
all Revolving Credit Facilities.  No termination of Revolving Credit Commitments
and no repayment of Revolving Credit Loans accompanied by a corresponding
permanent reduction in Revolving Credit Commitments shall be permitted unless
such termination or repayment (and corresponding reduction) is accompanied by at
least a pro rata termination or permanent repayment (and corresponding pro rata
permanent reduction), as applicable, of all other Classes of Revolving Credit
Loans and Revolving Credit Commitments (or all such Revolving Credit Commitments
and related Revolving Credit Loans shall have otherwise been terminated and
repaid in full), in each case other than with respect to any termination of
Revolving Credit Commitments or repayment of Revolving Credit Loans accompanied
by a corresponding permanent reduction in Revolving Commitments on the Maturity
Date of the relevant Revolving Credit Facility.

 

2.17                    Refinancing Facilities.

 

(a)                               Notwithstanding anything to the contrary in
this Agreement, so long as no Default or Event of Default has occurred and is
continuing, the Borrower may at any time and from time to time by written notice
to the Administrative Agent elect to establish one or more additional Classes of
Incremental Term Loans, Revolving Credit Loans and/or unused Revolving Credit
Commitments under this Agreement (“Refinancing Loans” and/or “Refinancing
Commitments”), which Refinancing Loans and Refinancing Commitments will
refinance, pursuant to a voluntary prepayment in accordance with
Section 2.04(a), all or any portion of any Class of Loans and Commitments,
respectively, then outstanding under this Agreement (any portion thereof that is
not so refinanced, the “Non-Refinanced Loans” and “Non-Refinanced
Commitments”).  Each such notice shall specify the date (each, a “Refinancing
Effective Date”) on which the Borrower proposes that the Refinancing Loans
and/or Refinancing Commitments shall be made, which shall be a date not less
than five (5) Business Days after the date on which

 

85

--------------------------------------------------------------------------------


 

such notice is delivered to the Administrative Agent (or such shorter period as
may be agreed to by the Administrative Agent in its sole discretion); provided
that:

 

(i)                                  before and after giving effect to the
borrowing of such Refinancing Loans and/or the incurrence of such Refinancing
Commitments on the Refinancing Effective Date, each of the conditions set forth
in Section 4.02 shall be satisfied to the extent required by the relevant
Refinancing Amendment governing such Refinancing Loans and/or Refinancing
Commitments;

 

(ii)                              the Refinancing Loans may have different
amortization payments and maturity dates than the other Loans and the
Refinancing Commitments may have longer (but not shorter) availability periods
than the Availability Period; provided that the final maturity date and weighted
average life to maturity of such Refinancing Loans shall not be prior to or
shorter than that applicable to the Loans being refinanced thereby;

 

(iii)                          all other terms applicable to such Refinancing
Loans and Refinancing Commitments (other than provisions relating to original
issue discount, upfront fees and interest rates, which shall be as agreed
between the Borrower and the Refinancing Lenders providing such Refinancing
Loans and Refinancing Commitments) shall be identical to the terms applicable to
the Loans and Commitments, respectively, being refinanced thereby (except to the
extent such covenants and other terms (a) apply solely to any period after the
latest stated final maturity of the Loans in effect on the Refinancing Effective
Date immediately prior to the borrowing of such Refinancing Loans and the
incurrence of such Refinancing Commitments or (b) are otherwise added for the
benefit of the other Lenders hereunder);

 

(iv)                          the Borrower shall deliver or cause to be
delivered legal opinions which are similar to those delivered on the Closing
Date pursuant to Section 4.01(a)(v) (or otherwise in form and substance
reasonably satisfactory to the Administrative Agent) and any other customary
documents reasonably requested by the Administrative Agent in connection with
any such transaction;

 

(v)                              the Loan Parties and the Administrative Agent
shall enter into such amendments to the Collateral Documents as may be requested
by the Administrative Agent (which shall not require any consent from any
Lender) in order to ensure that the Refinancing Loans and the Refinancing
Commitments are provided with the benefit of the applicable Collateral Documents
on a pari passu basis with the other Obligations and shall deliver such other
customary documents and certificates in connection therewith as may be
reasonably requested by the Administrative Agent;

 

(vi)                          the proceeds of Refinancing Loans and the
Refinancing Commitments shall be applied, substantially concurrently with the
incurrence thereof, to the refinancing of the outstanding Loans and Commitments
so refinanced;

 

(vii)                      the principal amount of Refinancing Loans and the
Refinancing Commitments does not exceed the principal amount of Loans and
Commitments,

 

86

--------------------------------------------------------------------------------


 

respectively, being refinanced thereby except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts owing or unpaid related
to such Loans and Commitments being refinanced and fees and expenses incurred in
connection with such refinancing (including, underwriting, commitment,
syndication and similar fees);

 

(viii)                  there shall be no obligor in respect of such Refinancing
Loans and Refinancing Commitments that is not a Loan Party, and the Borrower
shall be the borrower of such Refinancing Loans; and

 

(ix)                          Refinancing Loans that are term loans may
participate on a pro rata basis or a less than pro rata basis (but not a greater
than pro rata basis) than the other term loans hereunder in any prepayment
hereunder and Refinancing Loans that are revolving credit loans shall
participate on a pro rata basis with all other revolving credit loans hereunder
in any prepayment hereunder.

 

(b)                              The Borrower may approach any Lender or any
other Person that would be an Eligible Assignee pursuant to Section 11.06 to
provide all or a portion of the Refinancing Loans or Refinancing Commitments (a
“Refinancing Lender”); provided that any Lender offered or approached to provide
all or a portion of the Refinancing Loans or Refinancing Commitments may elect
or decline, in its sole discretion, to provide a Refinancing Loan and/or
Refinancing Commitment.  Any Refinancing Loans and Refinancing Commitments with
the same terms made on any Refinancing Effective Date shall be designated a
Class of Refinancing Loans and Refinancing Commitments for all purposes of this
Agreement; provided that any Refinancing Loans and any Refinancing Commitments
may, to the extent provided in the applicable Refinancing Amendment, be
designated as an increase in any previously established Class of Loans and/or
Commitments if it has the same terms as such previously established Class of
Loans and/or Commitments in all respects.

 

(c)                               The Refinancing Loans and Refinancing
Commitments shall be established pursuant to an amendment to this Agreement
among the Loan Parties, the Administrative Agent and the Refinancing Lenders
providing such Refinancing Loans and Refinancing Commitments (a “Refinancing
Amendment”) which shall be consistent with the provisions set forth in this
Section 2.17 (but which shall not require the consent of any other Lender).

 

(d)                             The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the applicable Loan Parties as may be necessary or advisable
in order to effectuate the transactions contemplated by this Section 2.17.  Each
Refinancing Amendment shall be binding on the Lenders, the Loan Parties and the
other parties hereto.  In addition to any other terms and changes required or
permitted by this Section 2.17, each Refinancing Amendment establishing a
Class of Refinancing Loans and/or Refinancing Commitments to refinance
Incremental Term Loans shall amend the scheduled amortization payments provided
under any Incremental Amendment with respect to the related Non-Refinanced Loans
and/or Non-Refinanced Commitments to reduce each scheduled installment for such
Non-Refinanced Loans and Non-Refinanced Commitments to an aggregate amount equal
to the product of (1) the original aggregate amount of such installment with
respect to the corresponding Loans and Commitments being refinanced thereby,
multiplied by (2) a fraction, the numerator of which is the aggregate

 

87

--------------------------------------------------------------------------------


 

principal amount of such related Non-Refinanced Loans and Non-Refinanced
Commitments and (y) the denominator of which is the aggregate principal amount
of such Loans and Commitments being refinanced thereby prior to the
effectiveness of such Refinancing Amendment (it being understood that the amount
of any installment payable with respect to any individual Non-Refinanced Loan or
Non-Refinanced Commitment shall not be reduced as a result thereof without the
consent of the holder of such individual Non-Refinanced Loan or Non-Refinanced
Commitment).  This Section 2.17(d) shall supersede any provisions in
Section 11.01 to the contrary.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                    Taxes.  (a)  Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  (i) Any and all payments by or on
account of any obligation of the Borrower or any other Loan Party hereunder or
under any other Loan Document shall to the extent permitted by applicable Laws
be made free and clear of and without deduction or withholding for any Taxes. 
If, however, applicable Laws require the Borrower, any other Loan Party or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower, such
other Loan Party or the Administrative Agent, as the case may be, upon the basis
of the information and documentation to be delivered pursuant to subsection
(e) below.

 

(ii)                              If the Borrower, any other Loan Party or the
Administrative Agent shall be required by applicable Law to withhold or deduct
any Taxes, including United States Federal withholding Taxes, from any payment
under any Loan Document, then (A) it shall withhold or make such deductions as
are determined by it to be required based upon the information and documentation
received pursuant to subsection (e) below, (B) it shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable Law and (C) to the extent that the withholding or deduction is
made on account of Indemnified Taxes or Other Taxes, the sum payable by the
Borrower or other Loan Party, as the case may be, shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                              Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                               Tax Indemnifications.  (i) Without limiting
the provisions of subsection (a) or (b) above, the Loan Parties shall, and do
hereby, jointly indemnify the Administrative Agent, each Lender and each L/C
Issuer, and shall make payment in respect thereof within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes and Other Taxes
(including Indemnified Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower, any other Loan Party or the

 

88

--------------------------------------------------------------------------------


 

Administrative Agent or paid by the Administrative Agent, such Lender or such
L/C Issuer, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that if the Loan Parties
reasonably believe that such Taxes were not correctly or legally asserted, the
Administrative Agent, such Lender or such L/C Issuer, as applicable, will use
reasonable efforts to cooperate with the Loan Parties to obtain a refund of such
Taxes so long as such efforts would not, in the sole good faith determination of
the Administrative Agent, such Lender or such L/C Issuer, as applicable, result
in any additional costs, expenses or risks or be otherwise disadvantageous to
it; provided further that the Loan Parties shall not be required to compensate
the Administrative Agent, any Lender or any L/C Issuer pursuant to this
Section 3.01(c) for any interest and penalties that would not have arisen but
for the failure of the Administrative Agent, such Lender or such L/C Issuer, as
applicable, to furnish written notice of the applicable claim for Indemnified
Taxes or Other Taxes within 180 days after the date the Administrative Agent,
such Lender or such L/C Issuer first receives written notice thereof.  A
certificate as to the amount of any such payment or liability delivered to the
Borrower or any other Loan Party by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.

 

(ii)                              Without limiting the provisions of subsection
(a), (b) or (c)(i) above, each Lender and each L/C Issuer shall, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or such
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or such L/C Issuer, as the case may be, pursuant to this Section 3.01. 
Each Lender and each L/C Issuer hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or such
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).  The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or an L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

(d)                             Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower (or any other Loan Party) or the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

 

89

--------------------------------------------------------------------------------


 

(e)                               Status of Lenders; Tax Documentation. 
(i) Each Lender and L/C Issuer shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by applicable Laws and
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Loan Parties or the Administrative Agent, as the
case may be, to determine (A) whether or not payments made hereunder or under
any other Loan Document are subject to Taxes, (B) if applicable, the required
rate of withholding or deduction and (C) such Lender’s  or such L/C Issuer’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to it pursuant to the Loan Documents or
otherwise to establish such Lender’s or such L/C Issuer’s status for withholding
Tax purposes in the applicable jurisdiction.  Notwithstanding anything to the
contrary in the preceding sentence, the completion, execution and submission of
such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), Section 3.01(e)(ii)(B)(I), Section 3.01(e)(ii)(B)(II),
Section 3.01(e)(ii)(B)(III), Section 3.01(e)(ii)(B)(IV) and
Section 3.01(e)(iv) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                              Without limiting the generality of the
foregoing,

 

(A)                          any Lender and L/C Issuer that is a U.S. Person
shall deliver to the Borrower and the Administrative Agent, on or prior to the
date it becomes a party to this Agreement, two accurate and complete originally
executed copies of Internal Revenue Service Form W-9 (or successor form) or such
other documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to establish an
exemption from United States federal backup withholding; and

 

(B)                           each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of United States
federal withholding tax with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower and the Administrative Agent, on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

 

(I)                                two accurate and complete originally executed
copies of Internal Revenue Service Form W-8BEN (or successor form) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

90

--------------------------------------------------------------------------------


 

(II)                          two accurate and complete originally executed
copies of Internal Revenue Service Form W-8ECI or W-8EXP (or successor form),

 

(III)                    two accurate and complete originally executed copies of
Internal Revenue Service Form W-8IMY (or successor form) and all required
supporting documentation,

 

(IV)                    in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10-percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) two accurate and complete originally executed copies of  Internal
Revenue Service Form W-8BEN (or successor form), or

 

(V)                          executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.

 

(iii)                          Each Lender shall promptly (A) update any form or
certification previously delivered pursuant to this Section 3.01(e) that expires
or becomes obsolete or inaccurate in any respect or notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(iv)                          If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

91

--------------------------------------------------------------------------------


 

Solely for purposes of this Section 3.01(e)(iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(f)                                Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or an L/C
Issuer, or have any obligation to pay to any Lender or any L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or such L/C Issuer, as the case may be.  If the Administrative Agent, any
Lender or any L/C Issuer determines, in its sole discretion,  exercised in good
faith, that it has received a refund of any Indemnified Taxes or Other Taxes as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund),; provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or any L/C Issuer to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.  Notwithstanding
anything to the contrary in this Section 3.01(f), in no event will the
Administrative Agent, any Lender or any L/C Issuer be required to pay any amount
to the Borrower pursuant to this Section 3.01(f) the payment of which would
place the Administrative Agent, such Lender or such L/C Issuer, as the case may
be, in a less favorable net after-Tax position than it would have been in if the
Tax subject to indemnification (or with respect to which additional amounts were
paid) and giving rise to such refund had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

 

(g)                              Status of Administrative Agent; Tax
Documentation.  RBCJPM, as the Administrative Agent, and, if legally entitled to
do so, any successor or supplemental Administrative Agent that is not a United
States person under Section 7701(a)(30) of the Code and which is acting as
Administrative Agent through a U.S. branch described in Treasury Regulation
Section 1.1441-1(b)(2)(iv)(A), shall deliver to the Borrower two duly completed
copies of Internal Revenue Service Form W-8IMY certifying that it is a “U.S.
branch” and that the payments it receives for the account of others are not
effectively connected with the conduct of a trade or business in the United
States and that it is using such form as evidence of its agreement with the
Borrower to be treated as a United States person with respect to such payments
(and the Borrower and the Administrative Agent agree to so treat the
Administrative Agent as a United States person with respect to such payments as
contemplated by Treasury Regulation Section 1.1441-1(b)(2)(iv)(A)), with the
effect that the Borrower can make payments

 

92

--------------------------------------------------------------------------------


 

to the Administrative Agent without deduction or withholding of any Taxes
imposed by the United States.

 

3.02                    Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted in writing
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurodollar Rate Loans, or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on written
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such written
notice, the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent) convert all Eurodollar Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

3.03                    Inability to Determine Rates.  If in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof, 
(a) the Administrative Agent determines that (i) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan (in
each case with respect to clause (a) above, “Impacted Loans”), or (b) the
Administrative Agent or the Required Lenders determine that for any reason  the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
in writing the Borrower and each Lender.  Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice.  Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this section, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the

 

93

--------------------------------------------------------------------------------


 

Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof;
provided that nothing in this paragraph shall affect any right that the Borrower
may otherwise have to revoke any pending request for a Borrowing of, conversion
to or continuation of Eurodollar Rate Loans (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), or convert such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein, in
each case in accordance with and subject to the terms of this Agreement, it
being understood and agreed that the Administrative Agent may not establish an
alternative interest rate pursuant to this Section 3.03 in respect of Base Rate
Loans, or Eurodollar Rate Loans to be converted into Base Rate Loans pursuant to
the last sentence of the preceding paragraph of this Section 3.03.

 

In addition, if at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a) of the first sentence of this Section have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a) of the first sentence of this Section have
not arisen but the supervisor for the administrator of LIBOR or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the Eurodollar Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Rate). 
Notwithstanding anything to the contrary in Section 11.01, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this paragraph, (x) any
request to convert any Loan to, or continue any Loan as, a Eurodollar Rate Loan
shall be ineffective, and (y) if any Committed Loan Notice requests a Eurodollar
Rate Loan, such Loan shall be made as a Base Rate Loan; provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

 

3.04                    Increased Costs; Reserves on Eurodollar Rate Loans. 
(a)  Increased Costs Generally.  If any Change in Law shall:

 

94

--------------------------------------------------------------------------------


 

(i)                                  impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or any L/C Issuer;

 

(ii)                              subject any Lender or any L/C Issuer to any
Tax of any kind whatsoever with respect to this Agreement, any Letter of Credit,
any participation in a Letter of Credit or any Eurodollar Rate Loan made by it,
or change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such L/C Issuer); or

 

(iii)                          impose on any Lender or any L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurodollar Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                              Capital Requirements.  If any Lender or any L/C
Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such L/C Issuer’s capital or on the capital of such Lender’s or such L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.

 

(c)                               Certificates for Reimbursement.  A certificate
of a Lender or an L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or such L/C Issuer or its holding company, as the case
may be, and describing in reasonable detail the calculation thereof, and
providing reasonable documentation to support the request as specified in
subsection (a), (b) or (e) of this Section and delivered to the Borrower shall
be conclusive absent manifest

 

95

--------------------------------------------------------------------------------


 

error.  The Borrower shall pay such Lender or such L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 30 days after receipt
thereof.

 

(d)                             Delay in Requests.  Failure or delay on the part
of any Lender or any L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or
such L/C Issuer’s right to demand such compensation,; provided that the Borrower
shall not be required to compensate a Lender or an L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)                               Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 30 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

 

3.05                    Compensation for Losses.  Upon written demand of any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(a)                               any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                              any failure by the Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower; or

 

(c)                               any assignment of a Eurodollar Rate Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate

 

96

--------------------------------------------------------------------------------


 

the deposits from which such funds were obtained.  The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                    Mitigation Obligations; Replacement of Lenders.  (a)  If
any Lender requests compensation under Section 3.04, or the Borrower is required
to pay any additional amount to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a written notice pursuant to Section 3.02,
then such Lender or such L/C Issuer shall, as applicable, use reasonable efforts
(which shall not require such Lender or such L/C Issuer to incur an unreimbursed
loss or unreimbursed cost or expense or otherwise take any action inconsistent
with its internal policies or legal or regulatory restrictions or suffer any
disadvantage or burden reasonably deemed by it to be significant) to mitigate or
reduce the additional amounts payable, which reasonable efforts may include
designating a different Lending Office for funding or booking its Loans
hereunder or assigning its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such L/C
Issuer, such change or other measure (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

 

(b)                              Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 11.13.

 

3.07                    Survival.  All of the Loan Parties’ obligations and all
of the Lenders’, L/C Issuers’ and Administrative Agent’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, any assignment of rights by (or the replacement
of) a Lender and resignation of the Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                    Conditions of Initial Credit Extension.  The
effectiveness of this Agreement and the obligation of each L/C Issuer and each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
or waiver in accordance with Section 11.01 of the following conditions
precedent, in addition to each of the conditions set forth in Section 4.02, on
or prior to April 25, 2014:

 

97

--------------------------------------------------------------------------------


 

(a)                               The Administrative Agent’s receipt of the
following, each of which shall be originals or electronically transmitted copies
of originals (followed as soon as reasonably practicable by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:

 

(i)                                  executed counterparts of this Agreement;

 

(ii)                              a Note executed by the Borrower in favor of
each Lender requesting a Note;

 

(iii)                          an amended and restated pledge and security
agreement, in substantially the form of Exhibit E (the “Security Agreement”),
duly executed by each Loan Party, together with:

 

(A)                          certificates representing the Pledged Equity
referred to therein accompanied by undated stock or other transfer powers
executed in blank and instruments evidencing the Pledged Debt endorsed in blank,

 

(B)                           proper financing statements in form appropriate
for filing under the Uniform Commercial Code of all jurisdictions required to
perfect the Liens created under the Security Agreement, covering the Collateral
described in the Security Agreement,

 

(C)                           completed results of a search of the UCC  filings
made with respect to the Persons in the jurisdictions contemplated by the
Collateral Questionnaire, dated on or before the Closing Date, listing all
effective financing statements that name any Loan Party as debtor disclosed by
such search and evidence reasonably satisfactory to the Administrative Agent
that the Liens indicated by such financing statements are permitted by
Section 7.01 or have been or will be contemporaneously released or terminated,
and

 

(D)                          evidence of the completion of all other actions,
recordings and filings of or with respect to the Security Agreement required to
perfect (subject to Section 4.7(b) of the Security Agreement, in the case of IP
Rights) the Liens created under the Security Agreement (including receipt of
duly executed payoff letters and UCC-3 termination statements);

 

(iv)                          (A) a certificate of the secretary or assistant
secretary of each Loan Party dated the Closing Date, certifying (I) that
attached thereto is a true and complete copy of each Organization Document of
such Loan Party certified (to the extent applicable) as of a recent date by the
Secretary of State (or equivalent Governmental Authority) of the state or
jurisdiction of its organization, and a certificate as to the good standing of
each Loan Party and each Company Group Party as of a recent date, from such
Secretary of State, (II) that attached thereto is a true and complete copy of
resolutions duly authorizing the execution, delivery and performance

 

98

--------------------------------------------------------------------------------


 

of the Loan Documents to which such person is a party, (III) as to the
incumbency and specimen signature of each officer executing any Loan Document
and (B) a certificate of another Responsible Officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate pursuant to clause (A) above;

 

(v)                              a favorable opinion of Kirkland & Ellis LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Revolving Credit lender, in form and substance reasonably satisfactory to the
Administrative Agent;

 

(vi)                          a certificate signed by a Responsible Officer of
the Borrower certifying (A) that the conditions specified in Sections
4.02(a) and (b) have been satisfied and (B) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

(vii)                      the Closing Date Projections;

 

(viii)                  certificates attesting to the Solvency of the Loan
Parties, taken as a whole after giving effect to the Transaction, from the chief
financial officer of Holdings; and

 

(ix)                          a completed Collateral Questionnaire dated the
Closing Date and executed by a Responsible Officer of each Loan Party, together
with all attachments contemplated thereby.

 

(b)                              (i) All fees required to be paid to the
Administrative Agent and the Arrangers on or before the Closing Date shall have
been paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date, including pursuant to the Engagement Letter and the Fee Letter,
shall have been paid.

 

(c)                               The Borrower shall have paid all reasonable
and documented fees, charges and disbursements of counsel to the Administrative
Agent directly to such counsel to the extent invoiced within two Business Days
prior to the Closing Date.

 

(d)                             At least three (3) Business Days prior to the
Closing Date, the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) the “PATRIOT Act”) that has been requested at least ten
(10) days prior to the Closing Date.

 

(e)                               The Administrative Agent and the Arrangers
shall have received from Parent the Audited Financial Statements referred to in
Section 5.05(a) and the unaudited financial statements referred to in
Section 5.05(b) (it being understood that the audited financial statements filed
on Form 10-K with the SEC shall satisfy the condition set forth in this clause
(e)).

 

99

--------------------------------------------------------------------------------


 

(f)                                No event, circumstance or change shall have
occurred since the date of the Audited Financial Statements that has resulted,
or could reasonably be expected to result in, either in any case or in the
aggregate, a Material Adverse Effect or a material adverse change in, or
material adverse effect upon, the operations, business, properties, liabilities
or financial condition of the Project Companies taken as a whole.

 

Without limiting the generality of the provisions of clause (f) of Section 9.03,
for purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02                    Conditions to all Credit Extensions.  The obligation of
each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                               The representations and warranties of the Loan
Parties contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (except to the
extent any such representation and warranty itself is qualified by
“materiality”, “Material Adverse Effect” or any similar qualifier, in which
case, it shall be true and correct in all respects) on and as of the date of
such Credit Extension (except as may otherwise be limited in connection with an
Incremental Term Loan Commitment pursuant to Section 2.13(i)), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively and the representations and warranties contained in
Section 5.05(c) shall be deemed to refer to the statements furnished pursuant to
Section 6.01(a) with respect to the fiscal year ended December 31, 2017.

 

(b)                              No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof
(except as may otherwise be limited in connection with an Incremental Term Loan
Commitment pursuant to Section 2.13(i)).

 

(c)                               The Administrative Agent and, if applicable,
the applicable L/C Issuer shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

100

--------------------------------------------------------------------------------


 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each of the Loan Parties represents and warrants to the Administrative Agent and
the Lenders that:

 

5.01                    Existence, Qualification and Power.  Each Loan Party and
each of their respective Subsidiaries (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party and consummate the Transaction and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

5.02                    Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or require any payment to be made
under, (i) any material Contractual Obligation to which such Person is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries, or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(c) result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by such Person or any of its
Subsidiaries (other than Liens created under the Collateral Documents); or
(d) violate any material Law.

 

5.03                    Governmental Authorization.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection (subject
to Section 4.7(b) of the Security Agreement in the case of IP Rights) or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) the
authorizations, approvals, actions, notices and filings listed on Schedule 5.03,
which will be sought, (ii) any immaterial actions, consents, approvals,
registrations or filings, (iii) any additional filings in connection with any IP
Rights acquired after the date hereof and (iv) approvals, consents, exemptions,
authorizations, or other actions by, or notices to, or filings with, FERC or
state regulatory authorities under the FPA or state laws respecting the rates
of, or the financial or

 

101

--------------------------------------------------------------------------------


 

organizational regulation of, public utilities that may be required in
connection with the exercise of certain foreclosure remedies allowed under the
Loan Documents.

 

5.04                    Binding Effect.  This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as the enforceability
hereof or thereof may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other laws now or hereafter in effect
relating to creditors’ rights generally (including specific performance) and
(b) general equitable principles (whether considered in a proceeding in equity
or at law), and to the discretion of the court before which any proceeding may
be brought.

 

5.05                    Financial Statements; No Material Adverse Effect.  (a) 
The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present, in all material respects, the
financial condition of Parent and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

 

(b)                              The unaudited consolidated balance sheets of
Parent and its Subsidiaries dated September 30, 2013, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present, in all material
respects, the financial condition of Parent and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

 

(c)                               Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)                             The Projections were prepared in good faith upon
accounting principles consistent with the Audited Financial Statements and upon
assumptions that are reasonable at the time made and at the time the related
Projections are made available to the Administrative Agent and the Arrangers, it
being understood that the Projections are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control (and that may be material) and that no assurance can be
given that any Projection will be realized.

 

5.06                    Litigation.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Loan Parties, threatened
in writing, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement, any other Loan Document or the consummation of the Transaction
or (b) except as specifically disclosed in Schedule 5.06 or in SEC filings made
prior to the ClosingA&R Credit Agreement

 

102

--------------------------------------------------------------------------------


 

Third Amendment Effective Date (the “Disclosed Litigation”), either individually
or in the aggregate, if there is a reasonable possibility of an adverse
determination and if determined adversely, could reasonably be expected to have
a Material Adverse Effect.

 

5.07                    No Default.  No Default has occurred and is continuing
or would result from the consummation of the Transactions.

 

5.08                    Ownership of Properties.  Each Loan Party and each of
their respective Subsidiaries has good record and marketable title in all
property used in the ordinary conduct of its business, except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.09                    Environmental Compliance.

 

(a)                               Each Loan Party and their respective
Subsidiaries is in compliance in all material respects with the requirements of
all Environmental Laws and all orders, writs, injunctions and decrees applicable
to it or to its material properties under Environmental Law, except in such
instances in which (a) such requirement of Environmental Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

(b)                              Each of the Loan Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(c)                               (i) None of the properties currently or
formerly owned or operated by any Loan Party or any of their respective
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
(ii) there are no and never have been any underground or above-ground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party, any of their respective
Subsidiaries or, to the knowledge of the Loan Parties, on any property formerly
owned or operated by any Loan Party or any of their respective Subsidiaries;
(iii) there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Loan Party or any of their respective
Subsidiaries; and (iv) Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of their respective Subsidiaries that in each case referred to in
clauses (i) through (iv) above individually or in the aggregate has had, or
could reasonably be expected to have, a Material Adverse Effect.

 

(d)                             Neither any Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened

 

103

--------------------------------------------------------------------------------


 

release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law, in each case that
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect; and all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of their respective
Subsidiaries have been disposed of in a manner not reasonably expected to result
in liability to any Loan Party or any of their respective Subsidiaries that
could reasonably be expected to have a Material Adverse Effect.

 

(e)                               There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Loan Parties, threatened
in writing, at law, in equity, in arbitration or before any Governmental
Authority under any Environmental Law, by or against any Loan Party or any of
its Subsidiaries or against any of their properties, either individually or in
the aggregate, in respect of which there is a reasonable possibility of an
adverse determination and which, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

 

Notwithstanding anything set forth in this Agreement or any other Loan Document
to the contrary, the representations and warranties set forth in this
Section 5.09 are the sole representations and warranties in any Loan Document
with respect to environmental matters, including those relating to Environmental
Laws or Hazardous Materials.

 

5.10                    Insurance.  The properties of the Loan Parties and their
respective Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Loan Party or its applicable Subsidiary operates.

 

5.11                    Taxes.  Except as would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
the Loan Parties and each of their respective Subsidiaries have filed all
Federal, state and other Tax returns and reports required to be filed, and have
paid all Federal, state and other Taxes levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. 
There is no proposed Tax assessment against the Loan Parties or any of their
respective Subsidiaries that would, if made, have a Material Adverse Effect. 
Neither any Loan Party nor any Subsidiary thereof is party to any Tax sharing
agreement.  No Tax liability with respect to any of the Loan Parties or their
respective Subsidiaries could reasonably be expected to result in, either in any
case or in the aggregate, a Material Adverse Effect.

 

5.12                    ERISA Compliance.  (a)  Except as could not reasonably
be expected to have a Material Adverse Effect: (i) each Plan is in compliance
with the applicable provisions of ERISA, the Code and other Federal or state
Laws; (ii) each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of,

 

104

--------------------------------------------------------------------------------


 

such qualification; and (iii) the Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code.

 

(b)                              There are no pending or, to the knowledge of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                               Except as could not reasonably be expected to
have a Material Adverse Effect: (i) no ERISA Event has occurred or is reasonably
expected to occur; (ii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iii) neither the Borrower nor any ERISA Affiliate
has incurred any liability that remains outstanding (and no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such liability) under Section 4201 of ERISA with respect to a Multiemployer
Plan; and (iv) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Section 4069 or
4212(c) of ERISA.

 

5.13                    Subsidiaries; Equity Interests; Loan Parties; Project
Companies.  As of the ClosingA&R Credit Agreement Third Amendment Effective
Date, no Loan Party has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and to the extent
constituting shares in a corporation, if any, are non-assessable and are owned
by a Loan Party in the amounts specified on Part (a) of Schedule 5.13, in the
case of Pledged Equity, free and clear of all Liens except Permitted Prior
Liens.  As of the ClosingA&R Credit Agreement Third Amendment Effective Date, no
Loan Party has any equity investments in any other Person other than those
specifically disclosed in Part (b) of Schedule 5.13.  All of the outstanding
Equity Interests in the Borrower have been validly issued, are fully paid and
are owned by Holdings in the amounts specified on Part (c) of Schedule 5.13 free
and clear of all Liens (other than Liens set forth in Sections 7.01(a) and (c))
except those created under the Collateral Documents.  Set forth on Part (d) of
Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as of
the ClosingA&R Credit Agreement Third Amendment Effective Date its jurisdiction
of its incorporation, the address of its principal place of business and its
U.S. taxpayer identification number.   Set forth on Part (e) of Schedule 5.13 is
a complete and accurate list of each Project Company as of the A&R Credit
Agreement Third Amendment Effective Date.  Set forth on Part (f) of Schedule
5.13 is a complete and accurate list of each Company Group Party that is not a
Loan Party as of the A&R Credit Agreement Third Amendment Effective Date.

 

As of the Closing Date, each entity listed on Part (e) of Schedule 5.13 (other
than the Kennedy Project Companies) is subject to the applicable terms of and
any applicable covenants contained in (which shall, at a minimum, include
limitations on debt and liens of such entities) Project-Level Indebtedness
binding on such Person.

 

105

--------------------------------------------------------------------------------


 

5.14                    Margin Regulations; Investment Company Act.  (a)  None
of the Loan Parties is engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  No portion of the proceeds
of any Credit Extension shall be used in any manner, whether directly or
indirectly, that causes or could reasonably be expected to cause, such Credit
Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.

 

(b)                              None of the Loan Parties, or any of the Loan
Parties’ Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.15                    Disclosure.  Neither this Agreement nor any other
document, certificate or written statement, in each case concerning any Loan
Party or any Subsidiary thereof (expressly excluding projections and other
forward-looking statements and, to the extent not prepared by Parent or its
Subsidiaries, general market data and information of a general economic or
industry specific nature), furnished to the Administrative Agent by or on behalf
of any Loan Party in connection herewith contains, as of the date prepared and
taken as a whole, any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements contained herein and
therein not materially misleading, in light of the circumstances under which
they were made; provided that, to the extent any such other document,
certificate or statement constitutes a forecast or projection, the Loan Parties
represent only that they acted in good faith and utilized assumptions believed
by them to be reasonable at the time made and furnished (it being understood
that forecasts and projections are subject to significant contingencies and
assumptions, many of which are beyond the control of the Loan Parties and their
respective Subsidiaries, and that no assurance can be given that the projections
or forecasts will be realized).

 

5.16                    Compliance with Laws.  Each Loan Party and each of their
respective Subsidiaries is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its material properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.17                    Energy Regulatory Matters.

 

(a)                               Each of the Generation Portfolio Companies
meets the requirements for, and has been determined by FERC to be, either an
“Exempt Wholesale Generator” within the meaning of PUHCA or its generating
facility meets the requirement of a Qualifying Facility under PURPA. The Loan
Parties, the Company Group Parties and the Generation Portfolio Companies are
not subject to or are exempt from regulation under PUHCA (other than, with
respect to the Generation Portfolio Companies, maintaining status as a
Qualifying Facility under PURPA or an Exempt Wholesale Generator within the
meaning of PUHCA).

 

106

--------------------------------------------------------------------------------


 

(b)                              Each of (i) the Generation Portfolio Companies
that are a “public utility” within the meaning of the FPA and not otherwise
exempt from regulation under Sections 205 and 206 of the FPA
(“FPA-Jurisdictional Generation Portfolio Companies”) have a validly-issued
order from FERC, not subject to any pending challenge or investigation:
(x) authorizing it to engage in wholesale sales of electricity and, to the
extent permitted under its market-based rate tariff, other products and services
at market-based rates; and (y) granting such waivers and authorizations as are
customarily granted to power marketers by FERC, including blanket authorizations
to issue securities and assume liabilities pursuant to Section 204 of the FPA
(together, “FPA MBR Authorizations, Exemptions and Waivers”).  As of the Closing
Date, FERC had not issued any orders imposing a rate cap, mitigation measure, or
other limitation on the FPA MBR Authorizations, Exemptions and Waivers of the
FPA-Jurisdictional Generation Portfolio Companies or any of the
FPA-Jurisdictional Generation Portfolio Companies’ authority to engage in sales
of electricity at market-based rates, other than rate caps and mitigation
measures generally applicable to wholesale suppliers participating in the
applicable FERC-jurisdictional electric market (although, to the knowledge of
the Loan Parties, there are no generally applicable challenges currently pending
before FERC to the market-based rate authorization of wholesale suppliers in the
electric markets in which the Generation Portfolio Companies make wholesale
sales under their market-based rate tariffs).

 

(c)                               Each of the Generation Portfolio Companies
that are not a FPA-Jurisdictional Generation Portfolio Company
(“Non-FPA-Jurisdictional Generation Portfolio Companies”) have made all filings
with and obtained all authorizations necessary from the applicable Governmental
Authority to generate electric energy and sell electric energy, capacity or
ancillary services at wholesale or retail (“Non-FPA Sales Authorizations”).

 

(d)                             The Thermal Utilities are subject to state
public utility commission regulation with respect to rates or financial
organization.

 

(e)                               No Loan Party, Company Group Party or Project
Company will, as the result of the ownership, construction, testing, repair,
maintenance, use and/or operation of any facility or the sale of electricity and
other services related to the sale of electricity from the facilities or the
entering into of, or the performance of any obligations under any of the
agreements to which any of them are a party or the consummation of any
transaction contemplated thereby, be subject to regulation under the laws of any
state governing the rates charged by, or the financial or organizational
regulation of, electric utilities, electrical transmission and distribution
utilities, retail electric utilities, electrical public utilities, electric
public service companies, or other similar entities relating to the sale of
electricity.

 

(f)                                None of the Lenders nor any “affiliate” (as
that term is defined in PUHCA) of any of them will, solely as a result of each
Generation Portfolio Company’s respective ownership, leasing or operation of its
facility, the sale or transmission of thermal energy or electricity therefrom or
the Borrower’s, any Loan Party’s, any Project Company’s, or any Generation
Portfolio Company’s entering into any Loan Document, or any transaction
contemplated hereby or thereby, be subject to regulation under the FPA, PUHCA,
or state laws and regulations respecting the rates of, or the financial or
organizational regulation of, public utilities, except that the exercise by the
Administrative Agent or the Lenders of certain foreclosure remedies allowed
under the Loan Documents may subject the Administrative Agent,

 

107

--------------------------------------------------------------------------------


 

the Lenders and their “affiliates” (as that term is defined in PUHCA) to
regulation under the FPA, PUHCA or state laws respecting the rates of, or the
financial or organizational regulation of, public utilities.

 

5.18                    Intellectual Property; Licenses, Etc.  Each Loan Party
and each of its Subsidiaries owns, or possesses rights to use, all of the IP
Rights that are reasonably necessary for the operation of their respective
businesses, except where failure to so own or possess such right, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Borrower, the conduct of the
respective businesses of Loan Parties or any of their respective Subsidiaries is
not infringing upon any IP Rights owned by any other Person, except where such
infringement could reasonably be expected to have a Material Adverse Effect.

 

5.19                    Solvency.  As of the Closing Date, each Loan Party, and
the Loan Parties and their Subsidiaries taken as a whole, is Solvent.

 

5.20                    Casualty, Etc.  Neither the businesses nor the
properties of any Loan Party or any of their respective Subsidiaries are
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance) that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.21                    Labor Matters.  Neither any Loan Party nor any of their
respective Subsidiaries has suffered any strikes, walkouts, work stoppages or
other material labor difficulty within the last five years, that either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

5.22                    Collateral Documents.  The provisions of the Collateral
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Permitted Prior Liens) on all right, title and interest of the
respective Loan Parties in the Collateral described therein.  Except for filings
completed on or prior to the Closing Date or as contemplated hereby or by the
Collateral Documents (subject to Section 4.7(b) of the Security Agreement in the
case of IP Rights), no filing or other action will be necessary to perfect or
protect such Liens.

 

5.23 OFAC.  Neither any Loan Party, nor any of its Subsidiaries, nor, to the
knowledge of any Loan Party or its Subsidiaries, any director, officer,
employee, agent, Affiliate or representative thereof, is an individual or entity
currently the subject of any Sanctions, nor is any Loan Party or any Subsidiary
located, organized or resident in a Designated Jurisdiction.

 

5.23                    Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.  The
Borrower and its Subsidiaries and, to the knowledge of the Borrower, their
respective officers, directors and employees, are not Sanctioned Persons.   No
Borrowing or Letter of Credit will be used, directly, or to the

 

108

--------------------------------------------------------------------------------


 

knowledge of the Borrower, indirectly, in violation of Anti-Corruption Laws or
applicable Sanctions.

 

5.24                    Restricted Payments.  As of the ClosingA&R Credit
Agreement Third Amendment Effective Date, no Contractual Obligation limits the
ability of any Subsidiary of the Borrower to make Restricted Payments, directly
or through one or more intermediate Subsidiaries of the Borrower, to the
Borrower or to otherwise transfer property to or invest in the Borrower, except
for any agreement in effect on the date hereof and set forth on Schedule 5.24.

 

5.25                    PATRIOT Act, Etc.  To the extent applicable, each Loan
Party and its Subsidiaries is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the PATRIOT Act.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, any of the foreign assets control regulations of the United
States Treasury Department (31 C.F. R., Subtitle B, Chapter V, as amended), any
Sanctions or any other applicable anti-corruption Law.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, in each case, other than Contingent Obligations as to
which no claim has been made, Obligations in respect of Secured Cash Management
Agreements and Obligations in respect of Secured Hedge Agreements, each of
Holdings and the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Company Group Party
to:

 

6.01                    Financial Statements.  Deliver to the Administrative
Agent and each Lender, in form reasonably satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)                               as soon as available, but in any event within
120 days (or earlier as may be required for the filing of the Parent’s financial
statements by the SEC) after the end of each fiscal year of Parent (commencing
with the fiscal year ended December 31, 2013), a consolidated balance sheet of
Parent and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, commencing with the
first fiscal year for which such corresponding figures are available, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required

 

109

--------------------------------------------------------------------------------


 

Lenders, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit (other than (x) a result of the pending maturity of any of
the Facilities or (y) a potential Event of Default as a result of the failure to
comply with the financial covenants set forth in Section 7.11 (provided that, in
the case of clause (y), the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of the Borrower certifying as to
the Borrower’s intention to exercise the Cure Right);

 

(b)                              as soon as available, but in any event within
60 days (or earlier as may be required for the filing of the Parent’s financial
statements by the SEC) after the end of each of the first three fiscal quarters
of each fiscal year of Parent (commencing with the fiscal quarter ended
March 31, 2014), a consolidated balance sheet of Parent and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, changes in shareholders’ equity, and cash flows for such
fiscal quarter and for the portion of Parent’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, commencing with the first fiscal quarter for which such
corresponding figures are available, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Parent as fairly presenting, in all material
respects, the financial condition, results of operations, shareholders’ equity
and cash flows of Parent and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes; and

 

(c)                               as soon as available, but in any event no
later than the earlier of (i) twenty (20) Business Days following the occurrence
of the annual investor earnings presentation with respect to Parent and
(ii) ninety (90) days following the beginning of each fiscal year of Holdings,
forecasts and projections prepared by management of Holdings consistent with the
type of information that would be customarily found in earnings presentations
delivered by public filing companies (it being understood that delivery of
earnings presentation material that contain such forecasts and projections which
are made available to the public shall be sufficient for purposes hereof) (the
“Annual Projections”).

 

6.02                    Certificates; Other Information.  Deliver to the
Administrative Agent, in form reasonably satisfactory to the Administrative
Agent:

 

(a)                               concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal quarter ended March 31,
2014), (i) a duly completed Compliance Certificate signed by the chief executive
officer, chief financial officer, treasurer or controller of Parent or Holdings
and (ii) a copy of management’s discussion and analysis with respect to such
financial statements;

 

(b)                              promptly after any request by the
Administrative Agent, copies of any audit reports, management letters or
recommendations submitted to the board of directors or similar governing
authority (or the audit committee thereof) of any Loan Party by independent

 

110

--------------------------------------------------------------------------------


 

accountants in connection with the accounts or books of any Loan Party or any of
its Subsidiaries, or any audit of any of them;

 

(c)                               promptly, and in any event within fifteen (15)
Business Days after receipt thereof by any Loan Party or any Company Group
Party, copies of (i) each amendment to any Organization Document of any Loan
Party or any Company Group Party and (ii) each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party, any Company Group Party or Parent;

 

(d)                             promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Loan Party or any of their respective Subsidiaries with any Environmental
Law or Environmental Permit that could reasonably be expected to have a Material
Adverse Effect;

 

(e)                               each year, at the time of delivery of annual
financial statements with respect to the preceding fiscal year pursuant to
Section 6.01(a), a certificate of a Responsible Officer of the Borrower either
confirming that there has been no change in the information set forth in the
Collateral Questionnaire delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section 6.02(e), as applicable,
and/or identifying any such changes;

 

(f)                                if the Borrower elects to have an Acquisition
Period apply with respect to a Qualified Acquisition, written notice of such
election no later than the earlier of (i) 10 Business Days following the
Qualified Acquisition Closing Date with respect thereto and (ii) the date of
delivery of the Compliance Certificate required under Section 6.02(a) for the
fiscal quarter during which the Qualified Acquisition occurred; and

 

(g)                              promptly, such additional information regarding
the business, financial, legal or corporate affairs of any Loan Party, any
Company Group Party or any Project Company, or compliance with the terms of the
Loan Documents, as the Administrative Agent may from time to time reasonably
request.

 

Any documents required to be delivered pursuant to Section 6.01(a) or (b) may be
delivered electronically (including by having been publicly filed with the SEC)
and if so delivered, shall be deemed to have been delivered on the date (i) on
which Parent posts such documents, or provides a link thereto on Parent’s
website on the Internet at the website address listed on Schedule 11.02; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent);  or (iii) if publicly filed with the SEC, as of the date
of such filing; provided that the Borrower shall promptly notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions of such documents.  The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for

 

111

--------------------------------------------------------------------------------


 

delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”  Notwithstanding the foregoing, the Borrower shall be
under no Obligation to mark any Borrower Materials “PUBLIC.”  Unless otherwise
marked “PUBLIC” all Borrower Materials will be presumed to be available for
non-Public Lenders only.

 

6.03                    Notices.  Promptly notify the Administrative Agent:

 

(a)                               of the existence of any Default;

 

(b)                              of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect (including as a
result of a violation by any Loan Party or any of their respective Subsidiaries
of, or a liability of any Loan Party or any of their respective Subsidiaries
arising under, Environmental Laws);

 

(c)                               within ten (10) days after any officer of a
Loan Party knows of the occurrence of any ERISA Event that could reasonably be
expected to have a Material Adverse Effect; and

 

(d)                             Holdings shall provide notification to the
Administrative Agent promptly upon the making of any Holdings Tax Equity
Payments.

 

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein

 

112

--------------------------------------------------------------------------------


 

and stating what action the Borrower has taken and proposes to take with respect
thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04                    Payment of Obligations.  Except as could not reasonably
be expected to result in a Material Adverse Effect, pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all Tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrower or such
Company Group Party and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property (except for Liens described in Section 7.01).

 

6.05                    Preservation of Existence, Etc.  (a)  Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all (i) issued patents and (ii) registered trademarks,
trade names and service marks, in each case with respect to clauses (i) and
(ii), owned by any Loan Party, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

6.06                    Maintenance of Properties.  (a)  Maintain, preserve and
protect all of its material tangible properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof, in each case, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

6.07                    Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of the Borrower,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons and providing for not less than 30
days’ prior notice to the Administrative Agent by the Borrower (or the
Borrower’s insurance agent and/or broker) of termination, lapse or cancellation
of such insurance.

 

6.08                    Compliance with Laws.  Comply in all material respects
with the requirements of all Laws (including the United States Foreign Corrupt
Practices Act of 1977, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended)) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

113

--------------------------------------------------------------------------------


 

6.09                    Books and Records.  (a)  Maintain proper books of record
and account, in which true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the applicable Loan Party or such Company
Group Party, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over such Loan Party or
such Company Group Party, as the case may be.

 

6.10                    Inspection Rights.  Permit representatives of the
Administrative Agent to visit and inspect any of the properties of the Loan
Parties and their respective material Subsidiaries, to examine the corporate,
financial and operating records of the Loan Parties and their respective
material Subsidiaries, and make copies thereof or abstracts therefrom, and to
discuss the affairs, finances and accounts of the Loan Parties and their
respective material Subsidiaries with the directors, officers, and independent
public accountants of the Loan Parties, all at the expense of the Borrower and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided
that the foregoing shall, unless an Event of Default has occurred and is
continuing, occur not more than twice during any fiscal year of the Borrower;
provided further, so long as no Event of Default shall have occurred and be
continuing, any visit pursuant to this Section in excess of once per calendar
year by the Administrative Agent shall be at the expense of the Lenders;
provided further, however, that when an Event of Default exists the
Administrative Agent may do any of the foregoing at the expense of the Borrower
at any time during normal business hours and without advance notice.

 

6.11                    Use of Proceeds and Letters of Credit.  Use the proceeds
of the Credit Extensions for ongoing working capital and other general corporate
purposes, including acquisitions permitted under Section 7.03(g) and capital
expenditures., and not use, directly or, to the knowledge of the Borrower,
indirectly, or otherwise make available such proceeds to any Subsidiary or any
other Person to fund, finance or facilitate any activities or business of or
with any Person that is, at the time of such funding, a Sanctioned Person or in
any country or territory that is at the time of such funding a Sanctioned
Country or in any other manner that would result in a violation of any Sanctions
applicable to any party hereto.

 

6.12                    Covenant to Give Security.  (a)  Upon the formation or
acquisition of any new Company Group Party or Project Company (unless, in the
case of a Company Group Party or Project Company that is not wholly owned by a
Loan Party or Affiliate thereof, such Company Group Party’s or Project Company’s
Organization Documents prohibit Liens on Equity Interests of such Company Group
Party or such Project Company pursuant to the Security Agreement, or in the case
of any Project Company, such Lien is prohibited due to the terms of any
Project-Level Indebtedness or any Permitted Tax Equity Financing binding upon
such Person or another Project Company that is the direct or indirect parent of
such Person or expected to become binding upon such Person or another Project
Company that is the direct or indirect parent of such Person within one hundred
eighty (180) days (or such longer period not to exceed 270 days as is reasonably
acceptable to the Administrative Agent), following its formation or acquisition
by any Loan Party) owned directly by any Loan Party, then the Borrower shall, at
the

 

114

--------------------------------------------------------------------------------


 

Borrower’s expense, with respect to the Equity Interests in each such Company
Group Party or Project Company:

 

(i)                                  within 15 Business Days (or such longer
period as may be agreed to by the Administrative Agent in its reasonable
discretion) after such formation or acquisition, duly execute and deliver to the
Administrative Agent Security Agreement Supplements and other security and
pledge agreements, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent, together with all Pledged Equity
issued by such Company Group Party or Project Company and owned by a Loan Party
and other instruments of the type specified in Section 4.01(a)(iii), securing
payment of all the Obligations of such Loan Party and constituting Liens on all
such properties (provided that in no event shall such security interests or
Liens apply to, in the case of any Foreign Subsidiary, more than 65% of the
voting equity interests and 100% of non-voting equity interests in such Foreign
Subsidiary; provided further, that in no event shall any Foreign Subsidiary or
any direct or indirect Subsidiary of a Foreign Subsidiary be required to pledge
or grant a security interest in any of its assets pursuant to this
Section 6.12(a)(i));

 

(ii)                              within 15 Business Days (or such longer period
as may be agreed to by the Administrative Agent in its reasonable discretion)
after such formation or acquisition, cause the Loan Parties or their
Subsidiaries to take whatever action (including the filing of Uniform Commercial
Code financing statements and the giving of notices) may be necessary to vest in
the Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting first priority Liens (other than with
respect to Permitted Prior Liens) on the properties purported to be subject to
the Security Agreement Supplements and security and pledge agreements delivered
pursuant to this Section 6.12, enforceable against all third parties in
accordance with their terms; and

 

(iii)                          within 15 Business Days (or such longer period as
may be agreed to by the Administrative Agent in its reasonable discretion) after
such formation or acquisition, to the extent reasonably requested by the
Administrative Agent, deliver to the Administrative Agent a signed copy of a
favorable opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to the matters contained in clauses (i) and (ii) above,
and as to such other matters as the Administrative Agent may reasonably request
and being substantially consistent with the opinions delivered pursuant to
Section 4.01(a)(v) on the Closing Date.

 

(b)                        Subject to any limitations set forth in the Security
Agreement with respect to particular types of assets or property, in the event
that any Loan Party acquires any assets or property not referred to in
Section 6.12(a) or any fee interest in any real property (with a fair market
value, inclusive of fixtures located thereon, in excess of the greater of
(i) $10,000,00020,000,000 and (ii) 0.50% of Total Assets in the case of such
real property), or any Person owns any such assets or property at the time it
becomes a Loan Party, and such assets, property or interest in real property
have not otherwise been made subject to the Lien of the Collateral Documents in
favor of the Administrative Agent, for the benefit of Secured Parties,

 

115

--------------------------------------------------------------------------------


 

then such Loan Party shall promptly take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, opinions and certificates, including those which are similar to
those described in Section 4.01(a)(iii), with respect to each such asset,
property or interest in real property (other than Excluded Assets (as defined in
the Security Agreement)), that the Administrative Agent shall reasonably request
to create in favor of the Administrative Agent, for the benefit of Secured
Parties, a valid and perfected (subject to Section 4.7(b) of the Security
Agreement in the case of IP Rights) first priority (other than with respect to
Permitted Prior Liens) security interest in such assets, property or interest in
real property. The Administrative Agent shall receive from the applicable Loan
Party within 90 days following the date that such Loan Party acquires any fee
interest in any real property with a fair market value, inclusive of fixtures
located thereon, in excess of the greater of (i) $10,000,00020,000,000 and
(ii) 0.50% of Total Assets (“Mortgaged Property”) (or such longer period of time
as may be agreed to by the Administrative Agent in its reasonable discretion)
or, in the case of any real property owned by a Person at the time it becomes a
Loan Party, within 90 days following the date that such Person becomes a Loan
Party (or such longer period of time as may be agreed to by the Administrative
Agent in its reasonable discretion), the following documents and instruments:

 

(i)                            a mortgage duly authorized and executed, in
proper form for recording in the recording office of each jurisdiction where
such Mortgaged Property to be encumbered thereby is situated, in favor of the
Administrative Agent, for the benefit of the Secured Parties, together with such
other instruments as shall be necessary or appropriate (in the reasonable
judgment of the Administrative Agent) to create a Lien under applicable law, all
of which shall be in form and substance reasonably satisfactory to the
Administrative Agent, which mortgage and other instruments shall be effective to
create and/or maintain a first priority Lien on such Mortgaged Property, as the
case may be, subject to no Liens other than Liens permitted by Section 7.01
applicable to such Mortgaged Property;

 

(ii)                        fully paid American Land Title Association Lender’s
Extended Coverage title insurance policies (the “Mortgage Policies”), with
endorsements and in amounts reasonably acceptable to the Administrative Agent,
issued, coinsured and reinsured by title insurers reasonably acceptable to and
reasonably required by the Administrative Agent, insuring the mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, other than Liens permitted by
Section 7.01, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for zoning of the
applicable property) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem reasonably necessary or desirable and are
available in the relevant jurisdiction;

 

(iii)                    American Land Title Association/American Congress on
Surveying and Mapping form surveys or such other forms of surveys as are
reasonably acceptable to the Administrative Agent, including ExpressMaps
prepared by First American Commercial Due Diligence Services, for which all
necessary fees (where applicable) have been paid, and dated no more than 90 days
before the date on which a mortgage in respect thereof is required to be
delivered hereby (or such other dates as shall be reasonably acceptable

 

116

--------------------------------------------------------------------------------


 

to the Administrative Agent), either (i) certified by a land surveyor duly
registered and licensed in the States in which the property described in such
surveys is located and reasonably acceptable to the Administrative Agent,
showing all buildings and other improvements, any off-site improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects reasonably acceptable to the Administrative
Agent or (ii) as to ExpressMaps, in form and substance reasonably acceptable to
the issuer of the Mortgage Policies to delete the standard survey exceptions and
to issue endorsements to the same extent as such exceptions could have been
deleted and such endorsements issued had an ALTA/ACSM Survey been provided
rather than an ExpressMap;

 

(iv)                    all such other items as shall be reasonably necessary in
the opinion of counsel to the Administrative Agent to create a valid and
perfected first priority mortgage Lien on such Mortgaged Property, subject only
to Liens permitted by Section 7.01;

 

(v)                        opinions of local counsel for the Loan Parties in
states in which the Mortgaged Properties are located, with respect to the
enforceability and validity of the mortgages and any related fixture filings in
form and substance reasonably satisfactory to the Administrative Agent; and

 

(vi)                    to the extent any Mortgaged Property is subject to the
provisions of the Flood Insurance Laws, (i) (x) concurrently with the delivery
of the mortgage in favor of the Administrative Agent in connection therewith and
(y) at any other time if necessary for compliance with applicable Flood
Insurance Laws, a standard flood hazard determination form for such Mortgaged
Property and (ii) if improvements located on such Mortgaged Property are located
in an area designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
evidence of flood insurance in such amount as the Administrative Agent may from
time to time reasonably require, and otherwise to ensure compliance with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as it may be amended from time to time (the “Flood Insurance
Laws”).

 

(c)                               If any Loan Party is prohibited from providing
a Lien on the Equity Interests it owns in a Project Company pursuant to the
requirements of Section 6.12(a) due to the terms of any Project-Level
Indebtedness or Permitted Tax Equity Financing entered into by such Project
Company or any other Project Company that is the direct or indirect parent of
such Project Company after the Closing Date, and such prohibition was not
implemented by the Borrower or any of its Affiliates primarily to prevent such
Equity Interests from being Collateral (as determined from the standpoint of the
Borrower (rather than any lenders of Project-Level Indebtedness)), then the
Borrower shall provide written notice of the foregoing to the Administrative
Agent and any such Lien on such Equity Interests under the Loan Documents shall
automatically be discharged and released without any further action by any
Person effective as of the time of entering into of such Project-Level
Indebtedness Document or

 

117

--------------------------------------------------------------------------------


 

Permitted Tax Equity Financing Document or containing such prohibition.  The
Administrative Agent hereby agrees to execute and deliver such documentation
(including, without limitation, releases and UCC termination statements with
respect to any such pledge) at the Borrower’s expense as the Borrower may
reasonably request to evidence any such discharge and release provided for in
this Section 6.12 and the Lenders hereby authorize the Administrative Agent to
do so.

 

(d)                             In the event that any Subsidiary of any Loan
Party which is a Project Company shall no longer constitute a Project Company or
any Loan Party acquires any Subsidiary which is not a Project Company (unless,
in the case of a Subsidiary that is not wholly owned by a Loan Party or
Affiliate thereof, such Subsidiary’s Organization Documents prohibit the
guarantee by such Subsidiary of the Obligations pursuant to the Guaranty or the
granting of a security interest by such Subsidiary to secure the Obligations),
and, in each case, such Subsidiary is not a Foreign Subsidiary, the Borrower
shall (a) cause such Subsidiary to become a Guarantor hereunder and a Grantor
under the Security Agreement within fifteen (15) Business Days of the date
thereof (or up to twenty (20) Business Days of the date thereof if reasonably
acceptable to the Administrative Agent) by executing and delivering to the
Administrative Agent a Counterpart Agreement and a Joinder Agreement under the
Security Agreement and (b) take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements
and certificates reasonably requested by the Administrative Agent, including
those which are similar to those described in Sections 4.01(a)(iii), (iv) and
(v).  With respect to each such Subsidiary, the Borrower shall promptly send to
the Administrative Agent written notice setting forth with respect to such
Subsidiary (i) the date on which such Subsidiary shall no longer constitute a
Project Company or the date of acquisition of such Subsidiary, as applicable and
(ii) all of the data required to be set forth in Schedule 5.13 with respect to
all Subsidiaries of the Borrower.

 

6.13                    Compliance with Environmental Law.  Except as could not
reasonably be expected to have a Material Adverse Effect (i) comply, and cause
all lessees and other Persons operating or occupying properties and facilities
owned, leased or operated by it or the Company Group Parties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; (ii) timely obtain and renew all Environmental Permits necessary for
the ownership, leasing, use, and operation of its and the Company Group Parties’
properties; and (iii) if required pursuant to applicable Environmental Law,
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its and the Company Group Parties’ properties,
in accordance with the requirements of all Environmental Laws; provided,
however, that neither the Loan Parties nor any of the Company Group Parties
shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.

 

6.14                    Further Assurances.  Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments and

 

118

--------------------------------------------------------------------------------


 

documents as the Administrative Agent, or any Lender through the Administrative
Agent, may reasonably require from time to time in order to perfect (subject to
Section 4.7(b) of the Security Agreement in the case of IP Rights), preserve and
maintain the validity, effectiveness and priority of the Guaranty, the
Collateral Documents and the Liens intended to be created thereunder.

 

6.15                    Maintenance of Energy Regulatory Authorizations and
Status.  (a)  Each of the FPA-Jurisdictional Generation Portfolio Companies
shall maintain and preserve its (i) FPA MBR Authorizations, Exemptions and
Waivers and (ii) status as either an Exempt Wholesale Generator within the
meaning of PUHCA or a Qualifying Facility under PURPA, except to the extent
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(b)                              Each of the Non-FPA-Jurisdictional Generation
Portfolio Companies shall maintain and preserve its (i) Non-FPA Sales
Authorizations and (ii) status as either an Exempt Wholesale Generator within
the meaning of PUHCA or a Qualifying Facility under PURPA, except to the extent
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(c)                               Each of the Thermal Utilities shall maintain
and preserve its authority under the appropriate state public utility commission
to produce and sell thermal energy.

 

6.16                    Post-Closing Obligations.  As promptly as practicable,
and in any event within the time periods following the Closing Date specified on
Schedule 6.16 or such later date as the Administrative Agent agrees to in
writing in its reasonable discretion, the Borrower and each other applicable
Loan Party shall deliver the documents or take the actions specified on Schedule
6.16; provided that if (a) the Borrower or the applicable Grantor has closed any
of the Deposit Accounts listed on Schedule 6.16 on or prior to the date that is
sixty (60) days following the Closing Date or (b) any of the Deposit Accounts
listed on Schedule 6.16 shall constitute an Excluded Account (as defined in the
Security Agreement), the Borrower or the applicable Grantor shall not be
required to deliver the applicable Control Agreement (as defined in the Security
Agreement) in respect of such Deposit Account pursuant to this Section 6.16.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, in each case, other than Contingent Obligations as to
which no claim has been made, Obligations in respect of Secured Cash Management
Agreements and Obligations in respect of Secured Hedge Agreements, the
BorrowBorrower shall not, nor shall it permit any Company Group Party, and
solely in the case of Section 7.17, Holdings shall not:

 

7.01                    Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired other than the following:

 

(a)                               Liens pursuant to any Loan Document;

 

119

--------------------------------------------------------------------------------


 

(b)                              Liens existing on the date hereofA&R Credit
Agreement Third Amendment Effective Date and listed on Schedule 7.01 and any
renewals or extensions thereof,; provided that (i) the property covered thereby
is not changed (except for additions, improvements or other similar ancillary
assets thereto), (ii) the amount secured thereby is not increased except as
contemplated by Section 7.02(d), and except for underwriting, issuance and other
related transaction fees and expenses and (iii) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.02(d);

 

(c)                               Liens for taxes not yet due or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(d)                             carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 45 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)                               pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                deposits to secure the performance of bids,
trade contracts, contractual obligations and leases (in each case, other than
Indebtedness), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(g)                              easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                              Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                  Liens on Equity Interests of Project
Companies owned by Company Group Parties securing Project-Level Indebtedness or
Permitted Tax Equity Financing or otherwise created pursuant to Contractual
Obligations of such Project Company, or Liens on Equity Interests of Equity
Investor Subsidiaries or other joint ventures owned by Company Group Parties
securing Indebtedness of such Equity Investor Subsidiary or joint venture;

 

(j)                                  Liens on cash deposits and other funds
maintained with a depositary institution, in each case arising in the ordinary
course of business by virtue of any statutory or common law provision relating
to a banker’s lien, including Section 4-210 of the UCC, and/or arising from
customary contractual fee provisions, the reimbursement of funds advanced by a

 

120

--------------------------------------------------------------------------------


 

depositary or intermediary institution (and/or its Affiliates) on account of
investments made or securities purchased, indemnity, returned check and other
similar provisions;

 

(k)                              Liens on assets or securities deemed to arise
in connection with the execution, delivery or performance of contracts to sell
such assets or stock otherwise permitted under this Agreement;

 

(l)                                  Liens resulting from restrictions on any
Equity Interest or undivided interests, as the case may be, of a Person
providing for a breach, termination or default under any joint venture,
stockholder, membership, limited liability company, partnership, owners’,
participation or other similar agreement between such Person and one or more
other holders of Equity Interests or undivided interests of such Person, as the
case may be, if a Lien is created on such Equity Interest or undivided interest,
as the case may be, as a result thereof;

 

(m)                          other Liens securing Indebtedness outstanding in an
aggregate principal amount not to exceed the greater of
(x) $25,000,000100,000,000 and (y) 10% of Unencumbered Total Assets (which shall
be measured as of the date such Lien is created, incurred or assumed and shall
take into account any Lien previously or concurrently created, incurred or
assumed pursuant to this clause (m) and then outstanding as of such date);

 

(n)                              (i) Liens securing Indebtedness permitted by
Section 7.02(k); provided that no such Lien incurred in connection with such
Indebtedness shall extend to or cover property other than the respective
property so acquired, and additions, improvements, warranties, and other similar
assets, and the principal amount of Indebtedness secured by any such Lien shall
at no time exceed the original purchase price of such property plus brokerage,
acquisition, financing and other similar fees, costs and expenses and (ii) Liens
existing on any property or asset prior to the acquisition thereof by any
Company Group Party or existing prior to the time such Person becomes a Company
Group Party on any property or asset of any Person that becomes a Company Group
Party after the date hereof,; provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or asset of any Loan Party or Company Group Party and (C) such Lien
shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Company Group Party, as the case
may be, and extensions, renewals and replacements thereof so long as the
principal amount secured does not exceed the principal amount of the obligations
being extended, renewed or replaced (plus any accrued but unpaid interest and
premium thereon and fees, costs and expenses associated with such extensions,
renewals and replacements);

 

(o)                              licenses and sublicenses of IP Rights in the
ordinary course of business; and

 

(p)                              Liens on cash or Cash Equivalents at any time
pledged by a Company Group Party or the Borrower to secure Swap Contracts in
respect of interest rates on Incremental Term Loans permitted under
Section 7.02(a).; and

 

121

--------------------------------------------------------------------------------


 

(q)                             Liens securing Incremental Equivalent Debt
incurred pursuant to Section 7.02(p) and any Permitted Refinancing Indebtedness
in respect thereof.

 

7.02                    Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a)                               obligations (contingent or otherwise) of the
Borrower existing or arising under any Swap Contract in respect of interest
rates on Incremental Term Loans,; provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with fluctuations in interest
rates and (ii) such Swap Contract is not for speculative purposes;

 

(b)                              Indebtedness of a Company Group Party owed to
the Borrower or a wholly-owned Company Group Party, which Indebtedness shall
(i) in the case of Indebtedness owed to a Loan Party, constitute “Pledged Debt”
under the Security Agreement and (ii) be otherwise permitted under the
provisions of Section 7.03 (c), (f) or (j);

 

(c)                               Indebtedness under the Loan Documents;

 

(d)                             Indebtedness (i) Indebtedness outstanding on the
date hereofA&R Credit Agreement Third Amendment Effective Date and listed on
Schedule 7.02(d) and any Permitted Refinancing Indebtedness in respect thereof
and (ii) from and after the Acquisition Closing Date, Indebtedness constituting
the Bridge Financing and any Permitted Refinancing Indebtedness (but without
giving effect to clause (b) of the definition thereof) in respect thereof;

 

(e)                               Guarantees by any Loan Party in respect of
Indebtedness otherwise permitted hereunder of any other Loan Party, and
Guarantees by any Company Group Party that is not a Loan Party in respect of
Indebtedness otherwise permitted hereunder of any other Company Group Party that
is not a Loan Party;

 

(f)                                the incurrence by the Borrower or any Company
Group Party of Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument (except in the
case of daylight overdrafts) inadvertently drawn against insufficient funds in
the ordinary course of business, so long as such Indebtedness is covered within
five (5) Business Days;

 

(g)                              the incurrence by the Borrower or any Company
Group Party of Indebtedness consisting of (i) workers’ compensation claims and
self-insurance obligations and (ii) surety bonds provided by a Company Group
Party, performance, statutory or appeal bonds or similar obligations in the
ordinary course of business;

 

(h)                              the incurrence of Indebtedness that may be
deemed to arise as a result of agreements of the Borrower or any Company Group
Party providing for indemnification, adjustment of purchase price or any similar
obligations, in each case, incurred in connection with the disposition of any
business, assets or Equity Interests of any Subsidiary permitted hereunder;
provided that the aggregate maximum liability associated with such provisions
may not exceed the gross proceeds (including non-cash proceeds) of such
disposition;

 

122

--------------------------------------------------------------------------------


 

(i)                                  Indebtedness of the Borrower or any Company
Group Party consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

(j)                                  (i) Guarantees and/or other credit support
by a Company Group Party of Indebtedness of a Project Company directly or
indirectly owned by such Company Group Party to the extent such Guarantees are
required by the terms of Project-Level Indebtedness; (ii) Guarantees and/or
other credit support by the Borrower of Indebtedness of a Project Company that
constitute an Investment in such Project Company permitted by
Section 7.03(c)(i)(B) and/or Section 7.03(c)(iii)(A) and/or (B) (which
Guarantees and/or other credit support will be deemed to be an Investment
pursuant to such Section 7.03(c)(i)(B) and/or 7.03(c)(iii)(A) and/or (B));
(iii) to the extent constituting Indebtedness and otherwise permitted by
Section 7.03(c), (f) or (j), Letters of Credit, surety, performance, statutory
or appeal bonds and other credit support by a Company Group Party to any
Subsidiary or joint venture of such Company Group Party; and (iv) (A) Permitted
Guarantees and obligations in respect of Letters of Credit and/or (B) other
credit support in respect of obligations that otherwise could have been
guaranteed pursuant to a Permitted Guarantee.

 

(k)                              the incurrence by the Borrower or any Company
Group Party of Indebtedness represented by obligations in respect of Capitalized
Leases, mortgage financings or purchase money obligations, in each case,
incurred for the purpose of financing all or any part of the purchase price or
cost of design, construction, installation or improvement or lease of property
(real or personal), plant or equipment used or useful in the business of the
Borrower or any Company Group Party or incurred within 180 days thereafter, in
an aggregate principal amount, including all Permitted Refinancing Indebtedness
incurred to refund, refinance, replace, defease or discharge any Indebtedness
incurred pursuant to this clause (k), not to exceed at any time outstanding
(x) in the case of property (real or personal) that following the purchase
thereof are intended to be contributed to one or more Project Companies, an
amount equal to 10% of Unencumbered Total Assets (which shall be measured as of
the date such Indebtedness is created, incurred or assumed and shall take into
account any Indebtedness previously or concurrently created, incurred or assumed
pursuant to this clause (k)(x) and then outstanding as of such date) (provided
that, following such contribution to one or more Project Companies, such amount
shall be reinstated in the amount of the Capitalized Lease, mortgage financing
or purchase money obligation actually contributed to the applicable Project
Company (so long as the Borrower and Company Group Parties are no longer liable
with respect to such Capitalized Lease, mortgage financing or purchase money
obligation)) and (y) in all other cases, $25,000,00050,000,000;

 

(l)                                  unsecured Indebtedness of the Borrower
and/or a Company Group Party in an aggregate principal amount not to exceed the
greater of (i) $40,000,000100,000,000 and (ii) 2.00% of Total Assets (which
shall be measured as of the date such Indebtedness is created, incurred or
assumed and shall take into account any Indebtedness previously or concurrently
created, incurred or assumed pursuant to this clause (l) and then outstanding as
of such date) at any time outstanding for all such Persons;

 

(m)                          Indebtedness of the Borrower or any Company Group
Party consisting of obligations under deferred compensation, deferred purchase
price, earn-outs or similar

 

123

--------------------------------------------------------------------------------


 

arrangements incurred in connection with any acquisition permitted under
Section 7.03(g), (i) or (j);

 

(n)                              (x) Indebtedness incurred by a Loan Party and
owed to the Equity Investor and (y) Indebtedness incurred by the Borrower and
owed to the Parent (including the Parent CSN Proceeds Loan); provided that, in
the case of each of clauses (x) and (y), (i) except in the case of the Parent
CSN Proceeds Loan, such Indebtedness is subordinated to the Obligations on terms
and conditions substantially in the form of Exhibit H (which subordinated debt
may allow for interest payments in cash and payments of principal to the extent
such payments could be made under Section 7.06(f)); provided, however, that
(A) if the Convertible Senior Notes shall no longer exist for any reason or
(B) following the conversion of all of the outstanding Convertible Senior Notes
into equity pursuant to the terms thereof, in the case of each of the foregoing
clauses (A) and (B), payments may continue to be made with respect to the Parent
CSN Proceeds Loan only if such Indebtedness is subordinated to the Obligations
on terms and conditions substantially in the form of Exhibit H, (ii) immediately
before and immediately after giving effect to the incurrence of any such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing and (iii) immediately after giving effect to the incurrence of such
Indebtedness, the Borrower shall be in pro forma compliance with the covenants
set forth in Section 7.11, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) (provided that in the case of any
Indebtedness incurred by the Borrower pursuant to the preceding clause (y) at
any time from and after the First Amendment Effective Date until but not
including the date of delivery of the audited financial statements for the
fiscal year ended December 31, 2013 in accordance with Section 6.01(a), the
financial calculations for determining compliance with the preceding clause
(iii) shall be based upon the financial information delivered to the
Administrative Agent pursuant to Section III.C. of the First Amendment) or (b),
as though such Indebtedness had been incurred as of the first day of the most
recently completed Measurement Period and remained outstanding;

 

(o)                    unsecured guarantees by (x) the Borrower of the
Indebtedness represented by the Convertible Senior Notes and (y) any Company
Group Party of the Indebtedness represented by the Convertible Senior Notes, but
solely in the case of this clause (y) to the extent that such Company Group
Party guarantees the Obligations;

 

(p)                    senior secured first lien or junior lien debt securities,
senior unsecured debt securities or subordinated debt securities, in each case
issued by the Borrower in a public offering, Rule 144A or other private
placement or bridge financing in an amount not to exceed the Incremental Term
Loan Facility Amount minus the principal amount of any Incremental Term Loan
Facility incurred on or prior to the date of the incurrence of any such
Indebtedness pursuant to this clause (qp) (such debt securities, “Incremental
Equivalent Debt”); provided that, (i) no Event of Default shall exist before or
after giving effect to the incurrence of such Incremental Equivalent Debt unless
the proceeds thereof are being concurrently used to finance any Investment
permitted pursuant to Section 7.03(g), in which no case Event of Default shall
exist at the time of entering into a binding agreement in respect of such
Investment; (ii) the representations and warranties contained in Article V and
the other Loan Documents are true and correct in all material respects (except
to the extent any such representation and warranty itself is qualified by
“materiality”, “Material Adverse Effect” or any

 

124

--------------------------------------------------------------------------------


 

similar qualifier, in which case, it shall be true and correct in all respects)
on and as of the date of incurrence of such Incremental Equivalent Debt, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 7.02(p), the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01; provided that to the extent that such
Incremental Equivalent Debt will be used concurrently with the initial provision
of such Incremental Equivalent Debt to finance any Investment permitted pursuant
to Section 7.03(g), then such representations and warranties shall be limited to
customary “SunGard” representations and warranties (including those with respect
to the target contained in the acquisition or merger agreement to the extent
failure of such representations and warranties to be true and correct permits
the Borrower or relevant Affiliate thereof not to consummate the transactions
contemplated thereby), (iii) such Incremental Equivalent Debt shall not be
Guaranteed by any Person that is not a Guarantor; (iv) subject to the
limitations in clauses (v) and (vi) below, the terms and provisions of such
Incremental Equivalent Debt shall not be more restrictive, taken as a whole, to
the Borrower and the other Loan Parties than those applicable to any Facility at
the time of incurrence of such Incremental Equivalent Debt, unless such other
terms (1) apply only after the Latest Maturity Date of each Facility at the time
of incurrence of such Incremental Equivalent Debt, (2) shall also apply to the
existing Facilities (which such application shall not require the consent of the
Lenders or the Administrative Agent if so reasonably determined by the Borrower)
or (3) relate only to mandatory prepayments customary for such type of debt
securities, premiums (including make-whole provisions), interest, fees or
(subject to the foregoing) maturity or amortization; (v) the Weighted Average
Life to Maturity of such Incremental Equivalent Debt shall be no shorter than
that of any Facility in effect at the time of incurrence of such Incremental
Equivalent Debt; (vi) the Stated Maturity of such Incremental Equivalent Debt
shall be no shorter than the Latest Maturity Date at the time of incurrence of
such Incremental Equivalent Debt; and (vii) if such Incremental Equivalent Debt
is in the form of secured debt securities, a representative acting on behalf of
the holders of such Incremental Equivalent Debt shall have executed and
delivered a joinder to the Pari Passu Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as applicable, to the Administrative Agent in
accordance with the terms thereof; provided that if such Indebtedness is the
initial issuance of Indebtedness designated as “Other First Lien Obligations” or
“Second Lien Obligations” thereunder, then the Borrower, the Guarantors, the
Administrative Agent and the representative for such Other First Lien
Obligations shall have executed and delivered the Pari Passu Intercreditor
Agreement or the Second Lien Intercreditor Agreement, as applicable; and

 

(q)                              other senior unsecured Indebtedness of the
Borrower; provided that (i) no Default or Event of Default shall exist before or
after giving effect to the incurrence of such Indebtedness and (ii) the Borrower
shall be in pro forma compliance with the covenants set forth in Section 7.11,
such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b), as though such Indebtedness had been incurred as of the
first day of the most recently completed Measurement Period and remained
outstanding.

 

7.03                    Investments.  Make or hold any Investments, except:

 

125

--------------------------------------------------------------------------------


 

(a)                               Investments held by the Borrower and the
Company Group Parties in the form of cash and Cash Equivalents;

 

(b)                              advances to officers, directors and employees
of the Borrower and Company Group Parties in an aggregate amount not to exceed
$1,000,0002,000,000 at any time outstanding, for travel, entertainment,
relocation and analogous ordinary business purposes;

 

(c)                               (i) Investments by the Borrower and the
Company Group Parties in their respective Subsidiaries in an amount equal to the
sum of (A) amounts outstanding on the date hereof, plus (B) any returns thereon
from and after the date hereof that do not constitute Available Cash;

 

(ii)                              Investments by the Borrower or any Company
Group Party in the Borrower or another Company Group Party wholly-owned,
directly or indirectly, by the Borrower; and

 

(iii)                          Investments by the Borrower or a Company Group
Party in a Subsidiary owned, in whole or in part, by it on the Closing Date,
plus Investments that would be permitted by Section 7.03(g) (without giving
effect to clause (iii)(y)(B) thereof) and other Investments, in each case made
from, without duplication, (A) an issuance of Equity Interests or debt by Parent
that is contributed to or loaned, in each case within six months prior to the
date of such Investment (subject to the delivery of a certificate from a
Responsible Officer certifying that the proceeds used to finance such Investment
were derived from such contribution or loan) to Holdings, and by Holdings to the
Borrower, on a subordinated basis in the form of Indebtedness of Holdings or the
Borrower (as applicable) permitted by Section 7.02(n), that does not constitute
Available Cash or (B) Available Cash that is not being used to support Other
Permitted Guarantees as contemplated by clause (b) of the definition thereof
pursuant to Section 7.02(j)(iv) or Section 7.03(e);

 

(d)                             Investments consisting of extensions of credit
in the nature of accounts receivable or notes receivable arising from the grant
of trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors;

 

(e)                               to the extent constituting Investments,
(x) Guarantees permitted by Section 7.02 and (y) Permitted Guarantees;

 

(f)                                Investments existing on the date hereofA&R
Credit Agreement Third Amendment Effective Date (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03(f);

 

(g)                              (i) the formation of any Person in connection
with a Permitted Tax Equity Financing, (ii) the purchase or other acquisition of
all or any portion of the Equity Interests in any Person, (iii) the purchase by
any Company Group Party of all or substantially all of the property of any
Person, in each case, where the Equity Interests in, or the assets of, such
Person, upon the consummation of such formation, transaction, purchase or other
acquisition, will be owned

 

126

--------------------------------------------------------------------------------


 

directly by the Borrower or one or more of the Company Group Parties (including
as a result of a merger or consolidation with a Company Group Party); provided
that, with respect to each formation, transaction, purchase or other acquisition
made pursuant to this Section 7.03(g):

 

(w)                          the Loan Parties shall comply with the requirements
of Section 6.12, to the extent applicable;

 

(x)                              the lines of business of the Person to be (or
the property of which is to be) so formed, purchased or otherwise acquired shall
be substantially the same lines of business as one or more of the principal
businesses of the Borrower and its Subsidiaries in the ordinary course;
(including, for the avoidance of doubt, the ownership, lease or development of
energy generating, transmission or distribution assets, or assets related
thereto, or of any other power or energy facility, or any assets relating to any
of the foregoing);

 

(y)                              (A) immediately before and immediately after
giving pro forma effect to any such formation, transaction, purchase or other
acquisition, no Event of Default shall have occurred and be continuing and
(B) immediately after giving effect to such formation, transaction, purchase or
other acquisition, the Borrower and its Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Section 7.11, such compliance
to be determined on the basis of the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such formation, transaction, purchase or other
acquisition had been consummated as of the first day of the four quarter period
covered thereby, and the Borrower shall deliver to the Administrative Agent a
certificate of its chief executive officer, chief financial officer, treasurer
or controller demonstrating such compliance calculations for this clause (B) in
reasonable detail; and

 

(z)                               the Borrower shall have delivered to the
Administrative Agent and each Lender, solely with respect to the consummation of
any Qualified Acquisition, at least one Business Day prior to the date on which
any such Qualified Acquisition is to be consummated (provided that if no
Borrowing will be made in connection with such Qualified Acquisition, the
Borrower shall deliver to the Administrative Agent and each Lender the following
certificate no later than threethirty (330) Business Daysdays following the
closing date of such Qualified Acquisition), a certificate of a Responsible
Officer certifying that all of the requirements set forth in this clause
(g) have been satisfied or will be satisfied on or prior to the consummation of
such formation, transaction, purchase or other acquisition (or, in the case of
clause (g)(i), will be satisfied within the periods required by Section 6.12).”

 

(h)                              to the extent (if any) constituting an
Investment, Swap Contracts permitted by Section 7.02(a);

 

(i)                                  to the extent constituting an
Investment, Investments made pursuant to the RoFo Agreement; provided that, with
respect to each Investment made pursuant to this Section 7.03(i):

 

127

--------------------------------------------------------------------------------


 

(x)                              the Loan Parties shall comply with the
requirements of Section 6.12, to the extent applicable;

 

(y)                              (A) immediately before and immediately after
giving pro forma effect to any such Investment, no Default shall have occurred
and be continuing and (B) immediately after giving effect to such Investment,
Borrower and its Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Section 7.11, such compliance to be determined on the
basis of the financial informationstatements most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment had been consummated as of the first day of the
fiscalfour quarter period covered thereby, and the Borrower shall deliver to the
Administrative Agent a certificate of its chief executive officer, chief
financial officer, treasurer or controller demonstrating such compliance
calculations in reasonable detail; and

 

(z)                               the Borrower shall have delivered to the
Administrative Agent and each Lender, at least three Business Days prior to the
date on which any such Investment is to be consummated, a certificate of a
Responsible Officer certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such Investment; and

 

(j)                                  so long as no Default has occurred and is
continuing or would result from such Investment, any other Investments made
since the Closing Date in an amount not to exceed the greater of
(i) $40,000,000150,000,000 and (ii) 2.00% of Total Assets (which shall be
measured as of the date such Investment is made and shall take into account any
Investment previously or concurrently made pursuant to this clause (j) and then
held as of such date) in the aggregate.

 

7.04                    Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                               any Unencumbered Company Group Party may merge
with (i) the Borrower,; provided that the Borrower shall be the continuing or
surviving Person, or (ii) any Company Group Party; provided that when any
Guarantor is merging with another Company Group Party, such Guarantor shall be
the continuing or surviving Person and when any wholly-owned Company Group Party
is merging with another Company Group Party, such wholly-owned Company Group
Party shall be the continuing or surviving Personperson;

 

(b)                              (x) any Company Group Party that is a Loan
Party may dispose of all or substantially all of its assets (including any
Disposition that is in the nature of a liquidation) to (i) another Company Group
Party that is a Loan Party or (ii) to the Borrower and (y) any Company Group
Party that is not a Loan Party may dispose of all or substantially all of its
assets (including any Disposition that it is the nature of a liquidation) to any
Company Group Party that is wholly-owned, directly or indirectly, by the
BorrowerGuarantor; and

 

128

--------------------------------------------------------------------------------


 

(c)                               in connection with any acquisition permitted
under Section 7.03, any Company Group Party may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that the Person surviving such merger shall be a wholly-owned
Company Group Party.

 

7.05                    Dispositions.  Make any Disposition or, in the case of
any Company Group Party, issue, sell or otherwise transfer or dispose of any of
its Equity Interests, except:

 

(a)                               Dispositions of obsolete, damaged, surplus or
worn out property, whether now owned or hereafter acquired, in the ordinary
course of business;

 

(b)                              Dispositions of inventory in the ordinary
course of business;

 

(c)                               Dispositions of equipment or real property to
the extent that (i) such property is exchanged for credit against the purchase
price of similar replacement property or (ii) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of such replacement
property;

 

(d)                             Dispositions of property, or issuances of its
Equity Interests, by any Company Group Party to the Borrower or to a Company
Group Party that is wholly-owned, directly or indirectly, by the Borrower;

 

(e)                               Dispositions permitted by Sections 7.04 or
7.06;

 

(f)                                Dispositions by the Borrower and the Company
Group Parties not otherwise permitted under this Section 7.05; provided that,
(i) no Default has occurred and is continuing at the time of and immediately
after giving effect to such Disposition and (ii) only if the relevant
Disposition is in excess of $10,000,00020,000,000, after giving effect to such
Disposition, the Borrower shall be in pro forma compliance with all of the
covenants set forth in Section 7.11 as if such Disposition had occurred on the
first day of the applicable Measurement Period, such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b);

 

(g)                              Disposition of cash or Cash Equivalents;

 

(h)                              licenses and sublicenses of IP Rights in the
ordinary course of business; and

 

(i)                                  lapse, abandonment, expiration or other
Disposition of any IP Rights that are immaterial or otherwise determined by
Borrower or any Company Group Party to be no longer economically practicable to
maintain, worth the cost of maintaining, or used or useful in any material
respect, or the expiration of IP Rights in accordance with their respective
statutory terms,

 

provided, however, that any Disposition pursuant to Section 7.05(ab) through
Section 7.05(i, (c) and (f) shall be for fair market value.

 

129

--------------------------------------------------------------------------------


 

7.06                    Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, except that:

 

(a)                               each Company Group Party may make Restricted
Payments to the Borrower, or to any other Person that owns a direct Equity
Interest in such Company Group Party, ratably according to their respective
holdings of the type of Equity Interests in respect of which such Restricted
Payment is being made;

 

(b)                              the Borrower and each Company Group Party may
declare and make dividend payments or other distributions payable solely in the
common stock or other common Equity Interests of such Person;

 

(c)                               the Borrower and each Company Group Party may
purchase, redeem or otherwise acquire its common Equity Interests with the
proceeds received from the substantially concurrent issue of new common Equity
Interests;

 

(d)                             the Borrower may declare and pay dividends in
cash or Cash Equivalents to Holdings not to exceed an amount necessary to permit
Holdings and Parent to pay (i) reasonable and customary corporate (including
appropriate allocations of shared costs and expenses of the corporate group of
the Equity Investor) and operating expenses (including reasonable out-of-pocket
expenses for legal, administrative and accounting services provided by third
parties, umbrella insurance costs, and compensation, benefits and other amounts
payable to officers and employees in connection with their employment in the
ordinary course of business) and (ii) so long as the Borrower is properly
treated as a disregarded entity and Holdings is properly treated as a
partnership for U.S. federal and applicable state and local income tax purposes,
distributions to Holdings which distributions shall be used by its equity
holders to discharge the relevant U.S. federal, state and local income tax
liabilities of such equity holders attributable to the Borrower; provided that
the amount of any distribution  pursuant to this clause (ii) shall not exceed
the amount that the Borrower would be required to pay in respect of the relevant
U.S. federal, state and local income taxes were it to pay such taxes as a stand
alone corporate taxpayer, taking into account any net operating loss carryovers
and other tax attributes arising from the Closing Date; provided, further, that
any distribution pursuant to this clause (ii) shall be used to discharge the
relevant tax liability of each such equity owner within 90 days of the
distribution;

 

(e)                               the Borrower and each Company Group Party may
issue common Equity Interests to a Loan Party or, in the case of a Company Group
Party, another Company Group Party, in each case that is its direct parent;

 

(f)                                so long as no Default has occurred and is
continuing or would result from such Restricted Payment, the Borrower may
declare and pay dividends in cash or Cash Equivalents to Holdings from Available
Cash that is not being used to support Other Permitted Guarantees as
contemplated by clause (b) of the definition thereof pursuant to
Section 7.02(j)(iv) or 7.03(e); provided that immediately after giving effect to
such dividend payment or other distribution, the Borrower shall be in pro forma
compliance with all of the covenants set forth in Section 7.11;

 

130

--------------------------------------------------------------------------------


 

(g)                              the Borrower may declare and pay dividends in
cash or Cash Equivalents to Holdings not to exceed an amount necessary to permit
Holdings and Parent to pay franchise fees or similar taxes and fees required to
maintain its corporate existence;

 

(h)                              any Restricted Payments made pursuant to the
Exchange Agreement;

 

(i)                                  to the extent constituting a Restricted
Payment, Restricted Payments by the Borrower as required pursuant to the
Management Services Agreement to (i) pay monitoring, consulting, management,
transaction, advisory, termination or similar fees payable to the Equity
Investor and indemnities, reimbursements and reasonable and documented
out-of-pocket fees and expenses of the Equity Investor in connection therewith
and (ii) reimburse the Equity Investor for costs and expenses of Holdings and
its Subsidiaries incurred in the ordinary course of business, overhead costs and
expenses and fees (including administrative, legal, accounting, insurance, cash
management, reporting and compliance and/or similar expenses provided by third
parties as well as trustee, directors, managers and general partner fees) which
are paid by the Equity Investor on behalf of Holdings or its applicable
Subsidiary; and

 

(j)                                  (i) the Borrower shall be permitted to make
payments of principal and interest under the Parent CSN Proceeds Loan so long as
the proceeds thereof are directly used to make corresponding payments of
principal, interest and other amounts due and payable under the Convertible
Senior Notes or (ii) the Borrower may declare and pay dividends to Holdings so
as to enable Holdings to (a) satisfy demands made against Holdings under the
unsecured guarantee of Holdings of the Indebtedness represented by the
Convertible Senior Notes or (b) make dividend payments or other distributions
(including any repayment of intercompany indebtedness) to the Parent in order to
redeem, repurchase or otherwise acquire or exchange for value (including in one
or more tender offers, “change of control” offers or “fundamental change” offers
or similarly termed offers) the Convertible Senior Notes (including any cash
payment to be made upon conversion of such Convertible Senior Notes) in
connection with the Acquisition or (c) on behalf of the Parent, repurchase or
otherwise acquire or exchange for value (including in one or more tender offers,
“change of control” offers or “fundamental change” offers or similarly termed
offers) the Convertible Senior Notes (including any cash payment to be made upon
conversion of such Convertible Senior Notes) in connection with the Acquisition.

 

7.07                    Change in Nature of Business.  Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and the Company Group Parties on the Closing Date (including,
for the avoidance of doubt, the ownership, lease or development of energy
generating, transmission or distribution assets, or assets related thereto, or
of any other power or energy facility, or any assets relating to any of the
foregoing) or any business substantially related or incidental thereto, or
permit the Project Companies, taken as a whole, to do the same.

 

7.08                    Transactions with Affiliates.  Consummate any
transaction of any kind with any of its Affiliates, whether or not in the
ordinary course of business, other than:

 

(a)                               on fair and reasonable terms substantially as
favorable to the Borrower or such Company Group Party as would be obtainable by
the Borrower or such Company Group

 

131

--------------------------------------------------------------------------------


 

Party at the time in a comparable arm’s length transaction with a Person other
than an Affiliate thereof;

 

(b)                              a transaction between or among one or more of
the Borrower and the Company Group Parties;

 

(c)                               any employment agreement or director’s
engagement agreement, employee benefit plan, officer and director
indemnification agreement or any similar arrangement entered into by the
Borrower or any Company Group Party and approved by a Responsible Officer of the
Borrower in good faith;

 

(d)                             any issuance of Equity Interests (other than
Disqualified Equity Interests) of the Borrower or any Company Group Party;

 

(e)                               Restricted Payments that do not violate the
provisions of Section 7.06;

 

(f)                                payments or advances to employees or
consultants that are incurred in the ordinary course of business or that are
approved by a Responsible Officer of the Borrower in good faith;

 

(g)                              the existence of, or the performance by the
Borrower or any Company Group Party of its obligations under the terms of, any
stockholders agreement (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Closing Date and any
similar agreements which it may enter into thereafter; provided, however, that
the existence of, or the performance by the Borrower or any of the Company Group
Parties of its obligations under, any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this Section 7.08(g) to the extent that the terms of
any such amendment or new agreement are not otherwise more disadvantageous to
the Lenders in any material respect than those such agreements to which the
Borrower or the Company Group Parties, as applicable, are party as of Closing
Date;

 

(h)                              transactions required pursuant to the RoFo
Agreement and the Exchange Agreement;

 

(i)                                  licenses and sublicenses of IP Rights in
the ordinary course of business;

 

(j)                                  transactions pursuant to the Management
Services Agreement; or

 

(k)                              the incurrence by the Borrower of the Parent
CSN Proceeds Loan on the terms in effect on the First Amendment Effective Date
and disclosed to the Administrative Agent and without giving effect to any
amendments, restatements, supplements or other modifications thereof occurring
after the First Amendment Effective Date that would be materially adverse to the
interests of the Lenders or the Administrative Agent in their respective
capacities as such.; or

 

(l)                                  Permitted Guarantees.

 

132

--------------------------------------------------------------------------------


 

7.09                    Burdensome Agreements.  Enter into or permit to exist
any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Company Group Party to make
Restricted Payments to the Borrower or to otherwise transfer property to or
invest in the Borrower, except for any agreement in effect on the date hereofA&R
Credit Agreement Third Amendment Effective Date and set forth on Schedule 7.09
or (ii) of any Loan Party (other than NRG South Trent Holdings LLC (to the
extent such restrictions exist in agreements in respect of Indebtedness thereof
in effect as of the Closing Date)) to create, incur, assume or suffer to exist
Liens on property of such Person to secure the Obligations; provided, however,
that this clause (ii) shall not prohibit any negative pledge incurred or
provided in connection with Indebtedness permitted under Section 7.02(j) (solely
to the extent any such negative pledge relates to Equity Interests subject to a
Lien permitted by Section 7.01(i)) or (b) requires the grant of a Lien to secure
an obligation of such Person if a Lien is granted to secure another obligation
of such Person (other than in respect of Indebtedness permitted under
Section 7.02(p), Section 7.02(q) or the Bridge Financing (provided that, in the
case of the Bridge Financing, such Contractual Obligation shall be on customary
terms for equal and ratable springing lien provisions in similar debt
instruments in light of then prevailing market conditions).

 

7.10                    Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.11                    Financial Covenants.

 

(a)                               Borrower Leverage Ratio.  Commencing with the
fiscal quarter ending June 30, 2014 and as of the last day of each fiscal
quarter thereafter, permit the Borrower Leverage Ratio for the most recently
completed Measurement Period to be greater than (i) on any date of determination
other than during an Acquisition Period, 5.50: 1.00 and (ii) on any date of
determination during an Acquisition Period, 6.00:1.00; and

 

(b)                              Borrower Interest Coverage Ratio.  Commencing
with the fiscal quarter ending June 30, 2014 and as of the last day of each
fiscal quarter thereafter, permit the Borrower Interest Coverage Ratio for the
most recently completed Measurement Period to be less than 1.75:1.00.

 

7.12                    Sanctions.  Directly or indirectly, use the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary of the Borrower or any Company Group Party, or to any
Equity Investor Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer or
otherwise) of Sanctions.

 

133

--------------------------------------------------------------------------------


 

7.13                    Amendments of Organization Documents.  Amend any of the
Organization Documents of any such Person, other than amendments that do not,
taken as a whole, materially adversely affect the interests of any Agent, any
Lender or any Secured Party in their capacity as such.

 

7.14                    Accounting Changes.  Make any change in (a) accounting
policies or reporting practices, except as required by GAAP, or (b) fiscal year.

 

7.15                    Prepayments, Etc. of Indebtedness.  Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any unsecured Indebtedness, junior Lien Indebtedness or any Indebtedness which
is contractually subordinated to the Obligations, except (a) regularly scheduled
payments of principal and interest in respect of such Indebtedness in accordance
with the terms of, and only to the extent required by, and subject to any
subordination provisions contained in, the indenture or other agreement pursuant
to which such Indebtedness was issued or incurred or any subordination agreement
(including any subordination agreement entered into pursuant to Section 7.02(n))
in respect of such Indebtedness (provided that such regularly scheduled payments
of principal shall not exceed 1.00% per annum of the aggregate principal amount
of such Indebtedness), (b) prepayments and repayments of such Indebtedness made
from cash of the Borrower that at such time would be permitted to be distributed
to Holdings pursuant to Section 7.06(f), (c) prepayments and repayments of such
Indebtedness made with the proceeds of Permitted Refinancing Indebtedness in
respect thereof, (d) other prepayments, repayments, redemptions or similar
transactions in an amount not to exceed the greater of (i) $20,000,00050,000,000
and (ii) 1.00% of Total Assets (which shall be measured as of the date such
transaction is consummated and shall take into account any transaction
previously or concurrently consummated pursuant to this clause (d)) and
(e) prepayments and repayments of the Convertible Senior Notes or the Existing
Senior Notes with the proceeds of the Bridge Financing or any Permitted
Refinancing Indebtedness in respect of the Bridge Financing.

 

7.16 Amendment, Etc. of Indebtedness.  Amend, modify or change in any manner any
term or condition of any Indebtedness set forth in Schedule 7.02(d), except for
any refinancing, refunding, renewal or extension thereof permitted by
Section 7.02(d), in a manner materially adverse to the interests of the Agents,
any Lender or any Secured Party in their capacity as such, taken as a whole.

 

7.16                    [Reserved].

 

7.17                    Holding Company.  In the case of Holdings, engage in any
business, activity or transaction or own any interest (fee, leasehold or
otherwise) in any real property, or incur, assume, or suffer to exist any
Indebtedness other than (a) the ownership of all outstanding Equity Interests in
the Borrower, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as the parent of a consolidated
group of companies, including the Borrower, (d) making Restricted Payments of
amounts received by it pursuant to Section 7.06, and making Investments in the
Borrower, (e) in respect of the execution and delivery of the Loan Documents to
which it is a party and the performance of its obligations thereunder, (f) the
execution and delivery of the Exchange Agreement and the performance of its
obligations thereunder, (g) incurring Indebtedness consisting of an unsecured

 

134

--------------------------------------------------------------------------------


 

guarantee of the Indebtedness represented by the Convertible Senior Notes,
(h) providing, and complying with its obligations in respect of, Permitted
Guarantees, (i) (x) entering into Holdings Tax Equity Credit Support and
(y) making Holdings Tax Equity Payments in an amount not to exceed, in the
aggregate for all such Holdings Tax Equity Payments made by Holdings during the
term of this Agreement, 10% of Holdings’ shareholders’ equity as reported in the
most recent financial statements filed by Holdings with the SEC on Form 10-Q or
Form 10-K, as applicable, (it being understood that Holdings may enter into
Holdings Tax Equity Credit Support without regard to such 10% cap, but that
actual payments made by Holdings with respect thereto are subject to such 10%
cap) and (j) activities incidental to the businesses or activities described in
clauses (a) through (i) of this Section.

 

7.18                    Swap Contracts.  Enter into any Swap Contract other than
as permitted by Section 7.02(a).

 

7.19                    Sales and Lease-Backs.  Become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which the Borrower or such Company Group Party has sold or transferred
or is to sell or to transfer to any other Person.

 

7.20                    Permitted Tax Equity Credit Support.  Enter into any
indemnification, guarantee or other credit support agreement in respect of any
tax equity financing, or incur any obligations or make any payments thereunder
or in connection therewith, other than pursuant to Permitted Guarantees (it
being understood that Holdings may enter into Holdings Tax Equity Credit Support
and make Holdings Tax Equity Payments pursuant to clause (i) of Section 7.17).

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                    Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                               Non-Payment.  The Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation consisting of reimbursement of draws
under a Letter of Credit, or (ii) pay within five (5) Business Days after the
same becomes due any interest on any Loan or on any L/C Obligation or any fee
due hereunder, or (iii) pay within five (5) Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

 

(b)                              Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.03(a), 6.05(a), 6.11, 6.12, or Article VII; or

 

(c)                               Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 45 days after written
notice by the Administrative Agent or any Lender to the Borrower; or

 

135

--------------------------------------------------------------------------------


 

(d)                             Representations and Warranties.  Any
representation, warranty or certification made or deemed made by or on behalf of
the Borrower or any other Loan Party herein, in any other Loan Document, or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(e)                               Cross-Default.

 

(i)                                  Any Loan Party, Company Group Party or
Material Project Company (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise),
after giving effect to any grace, waiver and any cure periods, in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) (x) in the case of any Loan Party or Company Group Party,
having an aggregate principal amount then outstanding (excluding, for the
avoidance of doubt, any undrawn commitments)  of more than the Threshold Amount
and (y) in the case of (1) any Project Company that, individually or together
with any other Project Company that is in default under any of its Indebtedness
or Guarantees or that is then the subject of an event described in
Section 8.01(f) or (g), made Restricted Payments, directly or indirectly through
Company Group Parties or otherwise, to the Borrower in an amount equal to or
greater than 2030% of the Distributed Cash during the most recently completed
Measurement Period (any such Project Company, a “Material Project Company”) or
(2) any Company Group Party that is not a Loan Party, the terms of which
Indebtedness or Guarantee prohibit such Person from making Restricted Payments
as a result thereof, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which event of default or other event is to cause,
or to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its Stated Maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or

 

(ii)                              there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party, Company Group
Party or Material Project Company is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party, Company Group Party or Material Project
Company is an Affected Party (as so defined) and, in either event, (x) in the
case of any Loan Party, the Swap Termination Value (after giving effect to any
netting arrangements) owed by such Loan Party as a result thereof is greater
than the Threshold Amount and (y) in the case of any Company Group Party that is
not a Loan Party or Material Project Company, the terms of such Swap Contract
prohibit such Person from making Restricted Payments as a result thereof; or

 

136

--------------------------------------------------------------------------------


 

provided that no Event of Default shall result under this clause (e) from an
event or circumstance limited to a Material Project Company unless, as result
thereof and giving pro forma effect thereto, the Borrower would be in violation
of Section 7.11 (such calculation to be done on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a)); or

 

(f)                                Insolvency Proceedings, Etc.  Any Loan Party
orHoldings, the Borrower, any Material Company Group Party or any, any group of
Company Group Parties that, taken together, would constitute a Material Company
Group Party, or any Material Project Company institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; orprovided that
no Event of Default shall result under this clause (f) from an event or
circumstance limited to a Material Project Company unless, as result thereof and
giving pro forma effect thereto, the Borrower would be in violation of
Section 7.11 (such calculation to be done on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a)); or

 

(g)                              Inability to Pay Debts; Attachment.  (i)  Any
Loan Party orHoldings, the Borrower, any Material Company Group Party or any,
any group of Company Group Parties that, taken together, would constitute a
Material Company Group Party, or any Material Project Company becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 45 days
after its issue or levy; orprovided that no Event of Default shall result under
this clause (g) from an event or circumstance limited to a Material Project
Company unless, as result thereof and giving pro forma effect thereto, the
Borrower would be in violation of Section 7.11 (such calculation to be done on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a)); or

 

(h)                              Judgments.  There is entered against any Loan
Party or Company Group Party (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments and orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance, which has been notified of the potential claim and does
not dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 2030 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

137

--------------------------------------------------------------------------------


 

(i)                                  ERISA. If a Material Adverse Effect would
result as a result thereof:  (i) an ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan; or

 

(j)                                  Invalidity of Loan Documents.  Any material
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder, or the
satisfaction in full of all the Obligations (other than Contingent Obligations
as to which no claim has been made), ceases to be in full force and effect; or
any Loan Party or any Affiliate thereof that is the Equity Investor or a
Subsidiary of the Equity Investor contests in any manner the validity or
enforceability of any material provision of any Loan Document; or any Loan Party
denies in writing that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

 

(k)                              Change of Control.  There occurs any Change of
Control; or

 

(l)                                  Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to Section 4.01 or 6.12 shall for any
reason (other than pursuant to the terms hereof or thereof) cease to create a
valid and perfected (subject to Section 4.7(b) of the Security Agreement in the
case of IP Rights) first priority Lien (subject to Permitted Prior Liens) on any
material portion of the Collateral purported to be covered thereby; or, in each
case for any reason other than the Administrative Agent’s failure to maintain
possession of any equity certificates or other instruments delivered to it under
the Collateral Documents; provided that, for purposes of this clause (l), all or
any portion of the Pledged Equity shall be deemed to be a material portion of
the Collateral.

 

(m) Certain Amendments.  Any addition, amendment or other modification of any
agreement or provision governing or related to the ability of any Project
Company or Company Group Party to make Restricted Payments, directly or
indirectly, to the Borrower shall become effective if such provisions as added,
amended or modified, taken as a whole, are materially more restrictive than such
provisions as in effect on the Closing Date; provided that, notwithstanding the
foregoing, no Event of Default pursuant to this clause (m) shall occur if
immediately after giving effect to any such addition, amendment or other
modification, the Borrower shall be in pro forma compliance with the covenants
set forth in Section 7.11 for the most recently completed Measurement Period,
such compliance to be calculated as if any Restricted Payments from such Company
Group Party or Project Company, as applicable, to the Borrower had not been, and
shall not be permitted by the terms of such provisions to be, made.

 

Notwithstanding anything to the contrary contained in this Article VIII, in the
event that the Borrower fails to comply with the requirements of Section 7.11,
until the expiration of the tenth day subsequent to the date the certificate
calculating such compliance is required to be delivered pursuant to
Section 6.02(a) (the period from such failure to comply to such tenth day, the
“Cure Period”), the Borrower shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions to the capital of
the Borrower (collectively, the “Cure

 

138

--------------------------------------------------------------------------------


 

Right”), and upon the receipt by the Borrower of such cash (the “Cure Amount”)
pursuant to the exercise by the Borrower of such Cure Right compliance with the
covenants set forth in Section 7.11 shall be recalculated giving effect to the
following pro forma adjustments:

 

(a)                               Borrower Cash Flow shall be increased, solely
for the purpose of measuring compliance with Section 7.11 and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount; and

 

(b)                              if, after giving effect to the foregoing
recalculations, the Borrower shall then be in compliance with the requirements
of Section 7.11, the Borrower shall be deemed to have satisfied the requirements
of Section 7.11 as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach or default of Section 7.11 that had occurred shall be deemed
cured for the purposes of this Agreement.

 

Notwithstanding anything herein to the contrary, (a) in each two-fiscal-quarter
period there shall be at least one fiscal quarter in which the Cure Right is not
exercised, (b) in each eight-fiscal-quarter period, there shall be a period of
at least four consecutive fiscal quarters during which the Cure Right is not
exercised, (c) the Cure Amount shall be no greater than the amount required for
purposes of complying with Section 7.11 as of the relevant date of determination
and (d) no more than five (5) Cure Rights may be exercised  in the aggregate.

 

8.02                    Remedies upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders (or, in the case of clause
8.02(a) and (c) below, (x) the Required Revolving Credit Lenders with respect to
Revolving Credit Commitments and (y) each L/C Issuer, with respect to the
obligations of such L/C Issuer to make L/C Credit Extensions and the requirement
to Cash Collateralize L/C Obligations in respect of Letters of Credit issued by
it), take any or all of the following actions:

 

(a)                               declare the commitment of each Lender to make
Loans and any obligation of each L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                              declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                               require that the Borrower Cash Collateralize
the L/C Obligations (in an amount equal to 103% of the then Outstanding Amount
thereof); and

 

(d)                             exercise on behalf of itself, the Lenders and
the L/C Issuers all rights and remedies available to it, the Lenders and the L/C
Issuers under the Loan Documents or at law or in equity;

 

139

--------------------------------------------------------------------------------


 

provided, however, that upon the occurrence of an Event of Default set forth in
Section 8.01(f) with respect to any Loan Party under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of each L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender or L/C Issuer.

 

8.03                    Application of Funds.  After the exercise of remedies
provided for in Section 8.02 or any other Loan Document (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize at 103% of the Outstanding Amount thereof that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above and any other
Cash Collateral provided in

 

140

--------------------------------------------------------------------------------


 

respect of L/C Obligations in accordance with the terms of this Agreement shall
be applied to satisfy drawings under such Letters of Credit and other
Obligations owing to the applicable L/C Issuer in respect of Letters of Credit
issued by it as they occur.  If any amount remains on deposit as Cash Collateral
after all Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of  Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                    Appointment and Authority.  (a)  Each of the Lenders and
each L/C Issuer hereby irrevocably appoints RBCJPMorgan to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers, rights and remedies as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and, powers,
rights and remedies as are reasonably incidental thereto.  The provisions of
this Article are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuers, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.  Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and of the Guarantees of the Secured
Obligations provided under the Loan Documents, to have agreed to the provisions
of this Article.

 

(b)                              The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Hedge Bank and a potential Cash Management
Bank) and each of the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent,” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c)), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents as if set forth in full herein with respect thereto.

 

141

--------------------------------------------------------------------------------


 

9.02                    Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender and L/C Issuer, as applicable, as any other Lender or L/C
Issuer and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” or “L/C Issuer” or “L/C Issuers” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any of its
Subsidiaries or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                    Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  In performing its functions and duties hereunder
and under the other Loan Documents, the Administrative Agent is acting solely on
behalf of the Lenders and the L/C Issuers (except in limited circumstances
expressly provided for herein relating to the maintenance of the Register), and
its duties are entirely mechanical and administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

 

(a)                               shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;
(and it is understood and agreed that the use of the term “agent” (or any
similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender and L/C Issuer agrees that it will not
assert any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement and
the transactions contemplated hereby;

 

(b)                              shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents),; provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability unless the Administrative Agent receives an indemnification
satisfactory to it from the Lenders and the L/C Issuers with respect to such
action or that is contrary to any Loan Document or applicable law;, including
any action that may be in violation of the automatic stay under any requirement
of law relating to bankruptcy, insolvency or reorganization or relief of debtors
or that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided;

 

142

--------------------------------------------------------------------------------


 

(c)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;

 

(d)                             shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct;

 

(e)                               shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or an L/C Issuer; and

 

(f)                                shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. or (vi) the creation, perfection or priority of Liens on
the Collateral.  Notwithstanding anything herein to the contrary, the
Administrative Agent shall not be liable for, or be responsible for any loss,
cost or expense suffered by the Borrower, any Subsidiary, any Lender or any L/C
Issuer as a result of, any determination of the Total Revolving Credit
Outstandings, any of the component amounts thereof or any portion thereof
attributable to each Lender or L/C Issuer in the absence of its own gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a court of competent jurisdiction by a final and nonappealable
judgment); and

 

(g)                              shall not be required by any provision in this
Agreement or any Loan Document to account to any Lender for any sum or the
profit element of any sum received by the Administrative Agent for its own
account.

 

9.04                    Reliance by Administrative Agent; Indemnification, Etc. 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability (i) for relyingany action taken or omitted to be taken by it in
reliance upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person or
(ii) in the absence of its own gross negligence or willful misconduct (such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment).

 

143

--------------------------------------------------------------------------------


 

The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Without limiting the foregoing, the Administrative Agent (i) may treat the payee
of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 11.06, (ii) may rely on the Register to the
extent set forth in Section 11.06(c), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or L/C Issuer and shall not be responsible to any Lender or L/C Issuer for any
statements, warranties or representations made by or on behalf of any Loan Party
in connection with this Agreement or any other Loan Document, (v) in determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, may presume that such condition is satisfactory to
such Lender or L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or L/C Issuer sufficiently in advance of
the making of such Loan or the issuance of such Letter of Credit and (vi) shall
be entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the maker thereof).

 

9.05                    Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent., and shall apply to
their respective activities pursuant to this Agreement. The Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final

 

144

--------------------------------------------------------------------------------


 

and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agent.

 

9.06                    Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuers and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a financial institution with an office in
the United States, or an Affiliate of any such financial institution with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuers under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article 9 and
Section 11.04, as well as all exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by RBCJPMorgan as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

145

--------------------------------------------------------------------------------


 

9.07                    Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                    No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof or
elsewhere herein shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

 

9.09                    Administrative Agent May File Proofs of Claim.  In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                               to file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuers and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuers and
the Administrative Agent under Sections 2.03(i) and (j), 2.08 and 11.04) allowed
in such judicial proceeding; and

 

(b)                              to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of

 

146

--------------------------------------------------------------------------------


 

any Lender or any L/C Issuer to authorize the Administrative Agent to vote in
respect of the claim of any Lender or any L/C Issuer or in any such proceeding. 
The Administrative Agent (upon the instruction of the Required Lenders) is
authorized to credit bid any Obligation held by any Lender or any L/C Issuer on
a pro rata basis in a proceeding under any Debtor Relief Law without the prior
consent of such Lender or such L/C Issuer, as applicable.

 

9.10                    Collateral Matters.  Except with respect to the exercise
of setoff rights in accordance with Section 11.08 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Secured Obligations, it being understood and
agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof.  Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
each of the L/C Issuers irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Lien on any property granted to or
held by the Administrative Agent under any Loan Document (i) upon the Discharge
of the Secured Obligations, (ii) that is sold or as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)  if
approved, authorized or ratified in writing in accordance with Section 11.01.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property as set forth
herein or in the Collateral Documents.  In each case as specified in this
Section 9.10, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, in each case in accordance with the terms
of the Loan Documents and this Section 9.10.

 

9.11                    Secured Cash Management Agreements and Secured Hedge
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

9.12 Effectiveness of Resignation of Administrative Agent.  All parties hereto
acknowledge and agree that Bank of America has resigned as Administrative Agent
under the Existing Credit Agreement and each of the other Loan Documents,
effective as of the Closing Date, and the parties hereto acknowledge, accept and
approve such resignation (it

 

147

--------------------------------------------------------------------------------


 

being understood that Article IX and Section 11.04 and any other provisions of
the Existing Credit Agreement or any other Loan Document regarding payment of
costs and expenses and indemnification of the Administrative Agent (as defined
therein), together with any provision of any Loan Document that shall accrue to
the benefit of any retiring or resigning Agent (as defined in the Existing
Credit Agreement), shall continue in effect for the benefit of Bank of America
in respect of any actions taken or omitted to be taken by it as Administrative
Agent (as defined in the Existing Credit Agreement) under the Loan Documents (as
defined in the Existing Credit Agreement) on or prior to the date hereof or
hereafter taken pursuant to the terms of this Agreement (collectively, the
“Retained Rights”)).

 

By virtue of the resignation of Bank of America as Administrative Agent and the
appointment of RBC as Administrative Agent, all parties hereto acknowledge that
RBC has succeeded (by way of assignment) to the rights and interests (other than
the Retained Rights) of the Administrative Agent under all Loan Documents
(collectively, the “Agency Rights”), including with respect to all of the
Administrative Agent’s rights and interests as the secured party, on behalf of
the Secured Parties, with respect to the Collateral pledged to it pursuant to
Section 2 of the Security Agreement and any other provision of the Security
Agreement or any other Loan Document and as the holder of any Lien therein and
all rights under any agreements perfecting any such security interest.  For the
avoidance of doubt (and as a supplement to and in no way in limitation of the
foregoing paragraphs), effective as of the date hereof, Bank of America, in its
capacity as Administrative Agent, hereby absolutely and unconditionally grants,
assigns, transfers, conveys and delivers to RBC all of Bank of America’s rights,
title, interest, duties and obligations in all of the Agency Rights (the “Agency
Assignment”) (it being understood that Bank of America shall continue to enjoy
the Retained Rights), and each of the Loan Parties hereby consents to such
Agency Assignment.  This assignment is made without recourse, representations or
warranties of any kind or nature.  RBC hereby absolutely and unconditionally
accepts the foregoing assignment, assumes all of Bank of America’s rights,
duties and obligations as stated above pursuant to this Agreement and the other
Loan Documents and agrees to perform and to be bound by all of the terms,
covenants and conditions of such rights, title, interest, duties and obligations
which arise from and after the date hereof.  Notwithstanding anything herein to
the contrary, all of such assigned Liens shall in all respects be continuing and
in effect and are hereby reaffirmed.  Without limiting the generality of the
foregoing, any reference to Bank of America in any publicly filed document, to
the extent such filing relates to the Liens in the Collateral assigned hereby
and until such filing is modified to reflect the interests of RBC, shall, with
respect to such Liens, constitute a reference to Bank of America as collateral
representative of RBC (provided, that the parties hereto agree that Bank of
America’s role as such collateral representative shall impose no duties,
obligations or liabilities on Bank of America).

 

9.12                    Certain ERISA Matters.

 

(a)                              Each Lender and L/C Issuer (x) represents and
warrants, as of the date such Person became a Lender or L/C Issuer party hereto,
to, and (y) covenants, from the date such Person became a Lender or L/C Issuer
party hereto to the date such Person ceases being a Lender or L/C Issuer party
hereto, for the benefit of, the Administrative

 

148

--------------------------------------------------------------------------------


 

Agent and its respective Affiliates, and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that at least one of
the following is and will be true:

 

(i)                                  such Lender or L/C Issuer is not using
“plan assets” (within the meaning of the Plan Asset Regulations) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments;

 

(ii)                              the transaction exemption set forth in one or
more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s or L/C Issuer’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, and the conditions for exemptive
relief thereunder are and will continue to be satisfied in connection therewith;

 

(iii)                          (A) such Lender or L/C Issuer is an investment
fund managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender or L/C Issuer to enter into,
participate in, administer and perform the Loans, the Letters of Credit, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender or L/C Issuer, the requirements of subsection (a) of Part I of PTE 84-14
are satisfied with respect to such Lender’s or L/C Issuer’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)                          such other representation, warranty and covenant
as may be agreed in writing between the Administrative Agent, in its sole
discretion, and such Lender or L/C Issuer.

 

(b)                             In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or L/C Issuer
or such Lender or L/C Issuer has not provided another representation, warranty
and covenant as provided in sub-clause (iv) in the immediately preceding clause
(a), such Lender or L/C Issuer further (x) represents and warrants, as of the
date such Person became a Lender or L/C Issuer party hereto, to, and
(y) covenants, from the date such Person became a Lender or L/C Issuer party
hereto to the date such Person ceases being a Lender or L/C Issuer party hereto,
for the benefit of,

 

149

--------------------------------------------------------------------------------


 

the Administrative Agent and its respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:

 

(i)                                  none of the Administrative Agent or any of
its respective Affiliates is a fiduciary with respect to the assets of such
Lender or L/C Issuer (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto);

 

(ii)                              the Person making the investment decision on
behalf of such Lender or L/C Issuer with respect to the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement is independent (within the meaning of
29 CFR § 2510.3-21, as amended from time to time) and is a bank, an insurance
carrier, an investment adviser, a broker-dealer or other person that holds, or
has under management or control, total assets of at least $50 million, in each
case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

(iii)                          the Person making the investment decision on
behalf of such Lender or L/C Issuer with respect to the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the obligations);

 

(iv)                          the Person making the investment decision on
behalf of such Lender or L/C Issuer with respect to the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement is a fiduciary under ERISA or the
Code, or both, with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and

 

(v)                              no fee or other compensation is being paid
directly to the Administrative Agent  or any its respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

(c)                               The Administrative Agent hereby informs each
Lender and L/C Issuer that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or L/C Issuer or
(iii) may

 

150

--------------------------------------------------------------------------------


 

receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

Bank of America, RBC and the Loan Parties agree to take any and all actions and
execute any and all instruments, agreements and other documents, including
acknowledgments or assignments, reasonably requested by RBC to evidence or
otherwise memorialize the Agency Assignment and the succession of RBC to the
Agency Rights.

 

Bank of America agrees that, to further effectuate the purposes of this
Agreement, it shall, within a reasonable period of time following the Closing
Date, in each case at the Borrower’s expense: (i) deliver all Collateral (if
any) constituting cash, securities, investments, financial assets or any other
property, including, without limitation, all certificated debt and equity
securities, that is in the possession of Bank of America (collectively, the
“Possessory Collateral”), including without limitation the property set forth on
Schedule 9.12, to such locations as RBC shall have notified Bank of America
prior to the Closing Date; (ii) execute all documents necessary to substitute
RBC as additional insured and/or loss payee with respect to the insurance
policies set forth on the certificates of insurance attached hereto on Schedule
9.12; (iii) authorize (and it so hereby authorizes) RBC to file Uniform
Commercial Code assignments or amendments with respect to the Uniform Commercial
Code financing statement filings listed on Schedule 9.12 as RBC may in its
reasonable judgment deem necessary or appropriate to evidence RBC’s succession
as Administrative Agent under this Agreement and the other Loan Documents (it
being understood and agreed that no other amendments to Uniform Commercial Code
financing statements are authorized hereby, and no amendment to change the
secured party in such financing statements is authorized prior to the Closing
Date); (iv) execute notices of assignments with respect to all control
agreements listed on Schedule 9.12; and (v) execute any additional documents
reasonably requested in writing by RBC.  Each of the Borrower, on behalf of
itself and the other Loan Parties, and Bank of America authorizes the Borrower,
the other Loan Parties and/or RBC (and/or their respective counsel) to prepare
and file at any time on or after the Closing Date such Uniform Commercial Code
assignments or amendments with respect to the Uniform Commercial Code financing
statements in the offices and jurisdictions that RBC may in its reasonable
judgment deem necessary or appropriate to effectuate the Agency Assignment.  To
the extent that for any reason, with respect to any security interest, lien or
other encumbrance, the foregoing cannot be accomplished as of the Closing Date,
Bank of America hereby agrees to act as an agent of RBC, solely for purposes of
maintaining the continued perfection with respect to the relevant security
interest, lien or other encumbrance until the first to occur of the consummation
of RBC’s succession to Bank of America’s rights in its capacity as the
Administrative Agent with respect to such security interest, lien or other
encumbrance and the 90th day after the Closing Date (provided that the parties
hereto agree that Bank of America’s role as such sub-agent shall impose no
duties, obligations or liabilities on Bank

 

151

--------------------------------------------------------------------------------


 

of America).  The parties hereto irrevocably direct Bank of America to turn over
to RBC all such Possessory Collateral.  Solely to effect the foregoing, Bank of
America hereby agrees to act as a gratuitous non-fiduciary agent of RBC until
the first to occur of such delivery and the 90th day after the Closing Date.

 

ARTICLE X
CONTINUING GUARANTY

 

10.01            Guarantee of Secured Obligations.  Each of the Guarantors
hereby, jointly and severally, absolutely, unconditionally and irrevocably,
guarantees, as primary obligor and not merely as surety, to the Administrative
Agent, for the benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by each other Guarantor and the Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Secured Obligations.  Each
Guarantor shall be liable under its guarantee set forth in this Section 10.01,
without any limitation as to amount, for all present and future Secured
Obligations, including specifically all future increases in the outstanding
amount of the Loans or other Secured Obligations and other future increases in
the Secured Obligations, whether or not any such increase is committed,
contemplated or provided for by the Loan Documents, the Secured Cash Management
Agreements or the Secured Hedge Agreements on the Closing Date.  Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all Secured Obligations (including, without limitation, interest,
fees, costs and expenses) that would be owed by any other obligor on the Secured
Obligations but for the fact that they are unenforceable or not allowable due to
the existence of a proceeding under any Debtor Relief Law involving such other
obligor because it is the intention of the Guarantors and the Secured Parties
that the Secured Obligations which are guaranteed by the Guarantors pursuant
hereto should be determined without regard to any rule of law or order which may
relieve the Borrower or any Guarantor of any portion of such Secured
Obligations.

 

10.02            Limitation on Obligations Guaranteed(a) .  (a)

 

(a)                              Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Article X shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Article X void or voidable under applicable law,
including, without limitation, the Uniform Fraudulent Conveyance Act, Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to the guaranty set forth herein and the obligations of each
Guarantor hereunder.  To effectuate the foregoing, the Administrative Agent and
the Guarantors hereby irrevocably agree that the Secured Obligations of each
Guarantor in respect of the guarantee set forth in this Article X at any time
shall be limited to the maximum amount as will result in the Secured Obligations
of such Guarantor with respect thereto hereof not constituting a fraudulent
transfer or conveyance after giving full effect to the liability under such
guarantee set forth in this Article X and its related contribution rights but
before taking into account any liabilities under any other guarantee by such
Guarantor.  For purposes of the foregoing, all guarantees of such Guarantor
other than the guarantee under this Article X will be deemed to be enforceable
and payable after the guaranty under this Article X.  To the fullest extent
permitted by applicable law, this Section 10.02(a) shall

 

152

--------------------------------------------------------------------------------


 

be for the benefit solely of creditors and representatives of creditors of each
Guarantor and not for the benefit of such Guarantor or the holders of any Equity
Interest in such Guarantor.

 

(b)                              Each Guarantor agrees that Secured Obligations
may at any time and from time to time be incurred or permitted in an amount
exceeding the maximum liability of such Guarantor under Section 10.02(a) without
impairing the guarantee contained in this Article X or affecting the rights and
remedies of any Secured Party hereunder.

 

10.03            Nature of Guarantee; Continuing Guarantee; Waivers of Defenses
Etc.

 

(c)                               (a) Each Guarantor understands and agrees that
the guarantee contained in this Article X shall be construed as a continuing
guarantee of payment and performance and not merely of collectability.  Each
Guarantor waives diligence, presentment, protest, marshaling, demand for
payment, notice of dishonor, notice of default and notice of nonpayment to or
upon the Borrower or any of the other Guarantors with respect to the Secured
Obligations.  Without limiting the generality of the foregoing, this Guaranty
and the obligations of each Guarantor hereunder shall be valid and enforceable
and shall not be subject to any reduction, limitation, impairment, set-off,
defense, counterclaim, discharge or termination for any reason (other than a
Discharge of the Secured Obligations).

 

(d)                             (b) Each Guarantor agrees that the Secured
Obligations of each Guarantor hereunder are independent of the Secured
Obligations of each other Guarantor and of any other guarantee of the Secured
Obligations and when making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, any Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or other
guarantee for the Secured Obligations or any right of offset with respect
thereto, and any failure by any Secured Party to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

(e)                               (c) No payment made by the Borrower, any of
the Guarantors, any other guarantor or any other Person or received or collected
by any Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Secured Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment, remain liable for the Secured
Obligations until the Discharge of the Secured Obligations.

 

153

--------------------------------------------------------------------------------


 

(f)                                (d) Without limiting the generality of the
foregoing, each Guarantor agrees that its obligations under and in respect of
the guarantee contained in this Article X and any security interest securing the
Secured Obligations shall not be affected by, and shall remain in full force and
effect without regard to, and hereby waives all rights, claims or defenses that
it might otherwise have (now or in the future) with respect to each of the
following (whether or not such Guarantor has knowledge thereof):

 

(i)                                  the validity or enforceability of this
Agreement or any other Loan Document or any Secured Hedge Agreement or Secured
Cash Management Agreement, any of the Secured Obligations or any guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party;

 

(ii)                              any renewal, extension or acceleration of, or
any increase in the amount of the Secured Obligations, or any amendment,
supplement, modification or waiver of, or any consent to departure from, the
Loan Documents or any Secured Hedge Agreement or Secured Cash Management
Agreement;

 

(iii)                          any failure or omission to assert or enforce or
agreement or election not to assert or enforce, delay in enforcement, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under any Loan Document, any Secured Hedge Agreement or any
Secured Cash Management Agreement, at law, in equity or otherwise) with respect
to the Secured Obligations or any agreement relating thereto, or with respect to
any other guaranty of or security for the payment of the Secured Obligations;

 

(iv)                          any change, reorganization or termination of the
corporate structure or existence of the Borrower or any Guarantor or any of
their Subsidiaries and any corresponding restructuring of the Secured
Obligations;

 

(v)                              any settlement, compromise, release, or
discharge of, or acceptance or refusal of any offer of payment or performance
with respect to, or any substitution for, the Secured Obligations, or any
subordination of the Secured Obligations to any other obligations;

 

(vi)                          the validity, perfection, non-perfection or lapse
in perfection, priority or avoidance of any security interest or lien, the
release of any or all collateral securing, or purporting to secure, the Secured
Obligations or any other impairment of such collateral;

 

(vii)                      any exercise of remedies with respect to any security
for the Secured Obligations (including, without limitation, any collateral,
including the Collateral, securing or purporting to secure any of the Secured
Obligations) at such time and in such order and in such manner as the
Administrative Agent and the Secured Parties may decide and whether or not every
aspect thereof is commercially reasonable and whether or not such action
constitutes an election of remedies and even if such action operates to impair
or extinguish any right of reimbursement or subrogation or

 

154

--------------------------------------------------------------------------------


 

other right or remedy that any Guarantor would otherwise have, and without
limiting the generality of the foregoing or any other provisions hereof, each
Guarantor hereby expressly waives any and all benefits which might otherwise be
available to such Guarantor under applicable law; and

 

(viii)                  any other circumstance whatsoever which may or might in
any manner or to any extent vary the risk of any Guarantor as an obligor in
respect of the Secured Obligations or which constitutes, or might be construed
to constitute, an equitable or legal discharge of the Borrower or any Guarantor
for the Secured Obligations, or of such Guarantor under the guarantee contained
in this Article X or of any security interest granted by any Guarantor, whether
in a proceeding under any Debtor Relief Law or in any other instance.

 

(g)                              (e) In addition each Guarantor further waives
any and all other defenses, set-offs or counterclaims (other than a defense of
payment or performance in full hereunder) which may at any time be available to
or be asserted by it, the Borrower, or any other Guarantor or Person against any
Secured Party, including, without limitation, failure of consideration, breach
of warranty, statute of frauds, statute of limitations, accord and satisfaction
and usury, other than payment in full in cash of all Secured Obligations and a
termination of all Commitments.

 

10.04            Rights of Reimbursement, Contribution and Subrogation.

 

In case any payment is made on account of the Secured Obligations by any
Guarantor or is received or collected on account of the Secured Obligations from
any Guarantor or its property:

 

(a)                               If such payment is made by a Guarantor or the
Borrower or from its property in respect of the Secured Obligations of another
Guarantor, such Guarantor shall be entitled, subject to and upon (but not
before) the Discharge of the Secured Obligations, (A) to demand and enforce
reimbursement for the full amount of such payment from such other Guarantor and
(B) to demand and enforce contribution in respect of such payment from each
other Guarantor which has not paid its fair share of such payment, as necessary
to ensure that (after giving effect to any enforcement of reimbursement rights
provided hereby) each Guarantor pays its fair share of the unreimbursed portion
of such payment.  For this purpose, the fair share of each Guarantor as to any
unreimbursed payment shall be determined based on an equitable apportionment of
such unreimbursed payment among all Guarantors (other than the Guarantor whose
primary obligations were so guaranteed by the other Guarantors) based on the
relative value of their assets and any other equitable considerations deemed
appropriate by the court.  For purposes of the foregoing, all guarantees of such
Guarantor other than the guarantee under Article X hereof will be deemed to be
enforceable and payable after the guaranty under Article X hereof.

 

(b)                              Any right of subrogation of any Guarantor or
the Borrower shall be enforceable solely after the Discharge of the Secured
Obligations and solely against the Guarantors or the Borrower, and not against
the Secured Parties, and neither the Administrative Agent nor any other Secured
Party shall have any duty whatsoever to warrant, ensure or protect

 

155

--------------------------------------------------------------------------------


 

any such right of subrogation or to obtain, perfect, maintain, hold, enforce or
retain any collateral securing or purporting to secure any of the Secured
Obligations for any purpose related to any such right of subrogation.  If
subrogation is demanded by any Guarantor, then, after the Discharge of the
Secured Obligations, the Administrative Agent shall deliver to the Guarantors
making such demand, or to a representative of such Guarantors or of the
Guarantors generally, an instrument satisfactory to the Administrative Agent
transferring, on a quitclaim basis without any recourse, representation,
warranty or any other obligation whatsoever, whatever security interest the
Administrative Agent then may hold in whatever collateral securing or purporting
to secure any of the Secured Obligations that may then exist that was not
previously released or disposed of or acquired by the Administrative Agent.

 

(c)                               All rights and claims arising under this
Section 10.04 or based upon or relating to any other right of reimbursement,
indemnification, contribution or subrogation that may at any time arise or exist
in favor of any Guarantor or the Borrower as to any payment on account of either
(x) the Secured Obligations or (y) any other obligation that is secured by any
collateral that also secures or purports to secure any of the Secured
Obligations, in each case made by it or received or collected from its property,
shall be fully subordinated to the Secured Obligations in all respects prior to
the Discharge of the Secured Obligations.  Until the Discharge of the Secured
Obligations, no Guarantor may demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim.  If any such payment or
distribution is made or becomes available to any Guarantor in any bankruptcy
case, receivership, or insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Secured Obligations.  If any such payment or distribution is
received by any Guarantor, it shall be held by such Guarantor in trust, as
trustee of an express trust for the benefit of the Secured Parties, and shall
forthwith be transferred and delivered by such Guarantor to the Administrative
Agent, in the exact form received and, if necessary, duly endorsed.

 

(d)                             The obligations of the Guarantors under this
Agreement and the other Loan Documents, including their liability for the
Secured Obligations and the enforceability of the security interests granted
thereby, are not contingent upon the validity, legality, enforceability,
collectability or sufficiency of any right of reimbursement, contribution or
subrogation arising under this Section 10.04 or otherwise.  The invalidity,
insufficiency, unenforceability or uncollectability of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Secured Party against
any Guarantor or its property.  The Secured Parties make no representations or
warranties in respect of any such right and shall have no duty to assure,
protect, enforce or ensure any such right or otherwise relating to any such
right.

 

10.05            Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars in immediately available funds at the Administrative
Agent’s Office.

 

10.06            Subordination of Other Obligations.  Any Indebtedness of the
Borrower or any Guarantor now or hereafter held by any other Guarantor (the
“Obligee Guarantor”), whether as original creditor, assignee, or by way of
subrogation, restitution or otherwise, is hereby

 

156

--------------------------------------------------------------------------------


 

subordinated in right of payment to the Secured Obligations, and any such
Indebtedness collected or received by the Obligee Guarantor after an Event of
Default has occurred and is continuing shall be held in trust for the
Administrative Agent on behalf of the Secured Parties and shall forthwith be
paid over to the Administrative Agent for the benefit of the Secured Parties to
be credited and applied against the Secured Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.

 

10.07            Financial Condition of Borrower and Guarantors.  Any Credit
Extension may be made to the Borrower or continued from time to time, and any
Secured Hedge Agreements and Secured Cash Management Agreements may be entered
into from time to time, in each case, without notice to or authorization from
any Guarantor regardless of the financial or other condition of Borrower or any
Guarantor at the time of any such grant or continuation or at the time such
Secured Hedge Agreement or Secured Cash Management Agreement is entered into, as
the case may be.  No Secured Party shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Borrower or any other Guarantor.  Each Guarantor has
adequate means to obtain information from the Borrower and each Guarantor on a
continuing basis concerning the financial condition of the Borrower and each
other Guarantor and its ability to perform its obligations under the Loan
Documents, Secured Cash Management Agreements and Secured Hedge Agreements, and
each Guarantor assumes responsibility for being and keeping informed of the
financial condition of Borrower and each other Guarantor and of all
circumstances bearing upon the risk of nonpayment of the Secured Obligations. 
Each Guarantor hereby waives and relinquishes any duty on the part of any
Secured Party to disclose any matter, fact or thing relating to the business,
operations or conditions of the Borrower or any other Guarantor now known or
hereafter known by any Secured Party.

 

10.08            Bankruptcy, Etc.  The obligations of the Guarantors hereunder
shall not be reduced, limited, impaired, discharged, deferred, suspended or
terminated by any case or proceeding under any Debtor Relief Law, voluntary or
involuntary, involving the Borrower or any Guarantor or by any defense which the
Borrower or any Guarantor may have by reason of the order, decree or decision of
any court or administrative body resulting from any such proceeding.  To the
fullest extent permitted by law, the Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any interest, fees, costs, expenses
or other Secured Obligations accruing or arising after the date on which such
case or proceeding is commenced.

 

10.09            Duration of Guaranty.  The guarantee contained in this
Article X shall remain in full force and effect until the Discharge of the
Secured Obligations.

 

10.10            Reinstatement.  If at any time payment of any of the Secured
Obligations or any portion thereof is rescinded, disgorged or must otherwise be
restored or returned by any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, or if any Secured Party repays,
restores, or returns, in whole or in part, any payment or property previously
paid or transferred to the Secured Party in full or

 

157

--------------------------------------------------------------------------------


 

partial satisfaction of any Secured Obligation, because the payment or transfer
or the incurrence of the obligation is so satisfied, or is declared to be void,
voidable, or otherwise recoverable under any state or federal law (collectively
a “Voidable Transfer”), or because such Secured Party elects to do so on the
reasonable advice of its counsel in connection with an assertion that the
payment, transfer or incurrence is a Voidable Transfer, then, as to any such
Voidable Transfer and as to all reasonable costs, expenses and attorney’s fees
of the Secured Party related thereto, the liability of each Guarantor hereunder
will automatically and immediately be revived, reinstated, and restored and will
exist as though the Voidable Transfer had never been made.

 

10.11            Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.11 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.11, or otherwise under this Guaranty, as it relates to such Loan
Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a Discharge of the Secured Obligations.  Each Qualified ECP Guarantor
intends that this Section 10.11 constitute, and this Section 10.11 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

ARTICLE XI
MISCELLANEOUS

 

11.01            Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document (other than the Fee Letter), and no
consent to any departure by any Loan Party therefrom, shall be effective unless
in writing signed by the Required Lenders and the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

(a)                               waive any condition set forth in Section 4.02,
or, solely in the case of the initial Credit Extension, Section 4.01, without
the written consent of each Lender party hereto at the time of such Credit
Extension;

 

(b)                              extend or increase the Commitment of any Lender
(or reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender;

 

(c)                               extend the stated expiration date of any
Letter of Credit beyond the Letter of Credit Expiration Date without the written
consent of each Lender that would be directly affected thereby and the L/C
Issuer of such Letter of Credit;

 

(d)                             postpone any date fixed by this Agreement or any
other Loan Document for any payment (excluding mandatory prepayments or payments
of increased costs or indemnities) of principal, interest, fees or other amounts
due to the Lenders (or any of them)

 

158

--------------------------------------------------------------------------------


 

hereunder or under such other Loan Document without the written consent of each
Lender directly entitled to such payment;

 

(e)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iii) of the second proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly entitled to such amount; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees, or any other Obligations, at the Default Rate;

 

(f)                                change (i) Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender, (ii) Section 2.16 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Revolving Credit Lender directly adversely affected thereby or
(iii) Section 2.12 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of (x) if such Facility is an
Incremental Facility comprised of Incremental Term Loan Commitments, the
Required Incremental Term Loan Lenders of such Series and (y) if such Facility
is the Revolving Credit Facility, the Required Revolving Credit Lenders;

 

(g)                              (i) change any provision of this Section 11.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
or the last sentence of Section 9.09 or clause (x) of the first sentence of
Section 11.06(a) without the written consent of each Lender, (ii) change the
definition of “Required Revolving Credit Lenders” or any other provision hereof
specifying the number or percentage of Revolving Credit Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Revolving
Credit Lender or (iii) change the definition of “Required Incremental Term Loan
Lenders” or any other provision hereof specifying the number or percentage of
Incremental Term Loan Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Incremental Term Loan Lender;

 

(h)                              release all or substantially all of the
Collateral in any transaction or series of related transactions without the
written consent of each Lender; or

 

(i)                                  release all or substantially all of the
value of the Guaranty without the written consent of each Lender;

 

and provided, further, that (i) no amendment (including any amendment of this
clause of Section 11.01), waiver or consent shall, unless in writing and signed
by the applicable L/C Issuer in addition to the Lenders required above, affect
the rights or duties of such L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter and the

 

159

--------------------------------------------------------------------------------


 

Engagement Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and each such Defaulting
Lender shall be deemed to have approved or disapproved of any such amendment,
waiver or consent hereunder in the same proportion as the non-Defaulting
Lenders), except that (a) the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (b) no amendment, waiver or consent
hereunder shall reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing payable hereunder or under any other Loan
Document without the written consent of such Lender directly entitled to such
amount and (c) no amendment, waiver or consent hereunder shall postpone any date
fixed by this Agreement or any other Loan Document for any payment (excluding
mandatory prepayments or payments of increased costs or indemnities) of
principal or interest due to the Lenders (or any of them) hereunder or under
such other Loan Document without the written consent of such Lender directly
entitled to such payment.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each directly and adversely affected Lender, or of each Lender
directly entitled to a payment amount, or each affected Lender, and that has
been approved by the Required Lenders, or any Lender rejects an Extension Offer
in accordance with Section 2.15 (a “Non-Extending Lender”), the Borrower may
replace such non-consenting Lender or Non-Extending Lender in accordance with
Section 11.13; provided that in the case of any non-consenting Lender such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph) and
in the case of any Non-Extending Lender, the replacement lender shall accept the
Extension Offer.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document (including this Section 11.01), (x) the consent of the Required Lenders
shall not be required to make any changes necessary to be made in connection
with any increase in the Commitments hereunder in accordance with Section 2.13
or any Extension pursuant to Section 2.15. and (y) subject to Section 3.03, only
the consent of the Administrative Agent and the Borrower shall be required to
amend this Agreement to reflect an alternate rate of interest as to which the
Required Lenders shall not have objected in accordance with Section 3.03.

 

11.02            Notices; Effectiveness; Electronic Communications(a) .  (a)

 

(a)                              Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

160

--------------------------------------------------------------------------------


 

(i)                                  if to the Loan Parties, the Administrative
Agent or any L/C Issuer, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

 

(ii)                              if to any Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                              Electronic Communications.  Notices and other
communications to the Lenders and the L/C Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent,; provided
that the foregoing shall not apply to (x) notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication or (y) the issuance of any Letter
of Credit by Goldman Sachs Bank USA.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement),; provided that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                               The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH

 

161

--------------------------------------------------------------------------------


 

THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender, any L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)                             Change of Address, Etc.  Each of the Loan
Parties, the Administrative Agent and each L/C Issuer may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent and each L/C Issuer.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

(e)                               Reliance by Administrative Agent, L/C Issuers
and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03            No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any

 

162

--------------------------------------------------------------------------------


 

other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law or in equity in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all the Lenders and the L/C Issuers; provided, however, that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as an L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

11.04            Expenses; Indemnity; Damage Waiver(a) .  (a)

 

(a)                              Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Arrangers, the
Administrative Agent and their respective Affiliates (including the reasonable
and documented or invoiced fees and expenses of one counsel per relevant
jurisdiction for the Arrangers and the Administrative Agent and one local
counsel per relevant jurisdiction (which may include a single counsel acting in
multiple jurisdictions) and one special counsel, including special regulatory
counsel, per relevant jurisdiction), in connection with the Transactions and the
contemplated use of proceeds thereof and the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the Transactions or the other transactions
contemplated hereby or thereby shall be consummated) and any ancillary documents
in connection therewith, (ii) all reasonable out-of-pocket expenses incurred by
any L/C Issuer in connection with the issuance, amendment or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees and expenses of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents and the Transactions, including its rights under
this Section and (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.  The Borrower acknowledges that the

 

163

--------------------------------------------------------------------------------


 

Administrative Agent or the Arrangers may receive a benefit, including without
limitation, a discount, credit or other accommodation, from counsel based on the
fees such counsel may receive on account of their relationship with the
Administrative Agent or the Arrangers.

 

(b)                              Indemnification by the Borrower.  The Borrower
shall indemnify the Arrangers, the Administrative Agent (and any sub-agent
thereof), each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, joint or several, (including the fees and
expenses of one counsel and local and special counsel for the Indemnitees
(except to the extent that an Indemnitee shall have been advised by counsel that
there are actual conflicting interests or there exists the reasonable likelihood
of a conflicting interest between such Indemnitee and another Indemnitee)) (in
each case, other than with respect to those losses, claims, damages, liabilities
and related expenses set forth in Sections 3.02, 3.04, and 3.05, which shall be
governed by the relevant terms and conditions set forth therein) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder and the consummation of the Transactions and the other transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by any L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by Holdings or any
of its Subsidiaries, or any Environmental Liability related in any way to
Holdings or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation, defense or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower or any other Loan Party or any Affiliate
thereof or any of the Borrower’s or such Loan Party’s or such Affiliate’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses, (w) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (x) result from a claim
brought by one Indemnitee against another Indemnitee (other than claims against
any Agent or Arranger in its capacity as such) and not arising out of or
involving any act or omission of any Loan Party or any of their subsidiaries or
Affiliates or (y) result from a claim brought by the Borrower or any other Loan
Party against such Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  This
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

164

--------------------------------------------------------------------------------


 

(c)                               Reimbursement by Lenders.  To the extent that
the Borrower for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as in accordance with clause (c) of the definition
thereof of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount,; provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any L/C Issuer or any Related Party of any of
the foregoing, each Revolving Credit Lender severally agrees to pay to such L/C
Issuer or such Related Party, as the case may be, such Revolving Credit Lender’s
Applicable Percentage (determined as in accordance with clause (a) of the
definition thereof of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount,; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against any L/C Issuer
in its capacity as such, or against any Related Party of any of the foregoing
acting for any L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.11(d).

 

(d)                             Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by applicable law, no Loan Party shall assert, and each
Loan Party hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the Transactions or the other transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages (whether direct or
indirect, in contract or tort or otherwise) arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                               Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent and any L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

165

--------------------------------------------------------------------------------


 

11.05            Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

11.06            Successors and Assigns(a) .  (a)

 

(a)                              Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (x) neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and (y) no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Section 11.06(b),
(ii) by way of participation in accordance with the provisions of
Section 11.06(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees and
the Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                              Assignments by Lenders.  Any Lender may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this Section 11.06(b), participations
in L/C Obligations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)                                  Minimum Amounts.

 

(A)                          in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in

 

166

--------------------------------------------------------------------------------


 

the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                           in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of any Commitment (which for
this purpose includes Loans outstanding thereunder) or, if such Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of any Incremental Term Loans, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)                              Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans and Commitments assigned;

 

(iii)                          Required Consents.  No consent shall be required
for any assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)                          the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;  provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                           the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Revolving Credit Commitment or Revolving
Credit Loan or rights or obligations associated therewith if such assignment is
to a Person that is not a Revolving Credit Lender, an Affiliate of such
Revolving Credit Lender or an Approved Fund with respect to such Revolving
Credit Lender or (2) any Incremental Term Loan Commitment or Incremental Term
Loan to a Person that is not a Lender, an Affiliate of a Lender or an Approved
Fund; and

 

167

--------------------------------------------------------------------------------


 

(C)                           the consent of each L/C Issuer (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of any Revolving Credit Facility.

 

(iv)                          Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                              No Assignment to Certain Persons.  No such
assignment shall be made (A) to any Loan Party or any Loan Party’s Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person.

 

(vi)                          Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.

 

168

--------------------------------------------------------------------------------


 

Upon request, the Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 11.06(d).

 

(c)                               Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption, each
Incremental Amendment, each Extension Amendment and each Refinancing Amendment
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                             Participations.  Any Lender may at any time,
without the consent of, or notice to, any Loan Party, the Administrative Agent
or any L/C Issuer, sell participations to any Person (other than a natural
person or a Loan Party or any Loan Party’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant. 
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04, and 3.05
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b),; provided that such Participant agrees
to be subject to Section 3.01 as if it were a Lender.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or

 

169

--------------------------------------------------------------------------------


 

any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                               Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)                                Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)                              Resignation as L/C Issuer after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time any
person acting as an L/C Issuer assigns all of its Revolving Credit Commitment
and Revolving Credit Loans pursuant to Section 11.06(b), such person may, upon
30 days’ notice to the Borrower and the Lenders, resign as an L/C Issuer.  In
the event of any such resignation as an L/C Issuer, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of such resigning person as an L/C Issuer.  If such
person resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by it hereunder and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to such
resigning person to effectively assume the obligations of such resigning person
with respect to such Letters of Credit.

 

11.07            Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and

 

170

--------------------------------------------------------------------------------


 

representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.13 or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their respective
obligations, (g) with the consent of the Borrower, (h) to market data
collectors, similar services providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement and the other Loan Documents or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof,; provided that, in the case of information received from a
Loan Party or any such Subsidiary after the Closing Date, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08            Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer, irrespective of whether or not such Lender or such L/C Issuer shall

 

171

--------------------------------------------------------------------------------


 

have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.  Each Lender and each L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application,; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

11.09            Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

11.10            Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of an original executed
counterpart of this Agreement.

 

11.11            Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

172

--------------------------------------------------------------------------------


 

11.12            Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.13            Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01 or if any Lender is a Defaulting Lender or a
Non-Extending Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment),; provided that:

 

(a)                               the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

 

(b)                              such assigning Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(d)                             such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that if the Borrower exercises its option
hereunder to cause an assignment by such Lender, such Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 11.06.  In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one Business Day after receipt of
such notice, such Lender shall be deemed to have executed and delivered such
documentation as may be required to give effect to an assignment in accordance
with Section 11.06.

 

173

--------------------------------------------------------------------------------


 

11.14            Governing Law; Jurisdiction; Etc.

 

(a)                               GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

(b)                              SUBMISSION TO JURISDICTION.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT; PROVIDED THAT IF NONE OF SUCH COURTS
CAN AND WILL EXERCISE JURISDICTION, THEN SUCH EXCLUSIVITY SHALL NOT APPLY;
PROVIDED, FURTHER, THAT SUIT FOR THE RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT
OBTAINED IN ANY SUCH NEW YORK STATE OR FEDERAL COURT MAY BE BROUGHT IN ANY COURT
OF COMPETENT JURISDICTION.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                               WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS IN ANY COURT REFERRED
TO IN SECTION 11.14(B).  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                             SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY

 

174

--------------------------------------------------------------------------------


 

PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15            Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY ACTION, CLAIM, COUNTERCLAIM OR LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Loan Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Loan Parties
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Lenders, on the other hand, that do not directly or
indirectly give rise to, nor does any Loan Party rely on, any fiduciary duty on
the party of any of the Administrative Agent, the Arrangers or the Lenders,
(B) each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and none of the
Administrative Agent, the Arrangers or the Lenders is advising the Loan Parties
as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction and (C) each of the Loan Parties is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the Transactions and the other transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the Lenders
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Loan Parties or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent, the Arrangers nor the Lenders has any obligation to the Loan Parties or
any of their respective Affiliates with respect to the Transactions or the other
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Loan Parties and their respective Affiliates, and neither the Administrative
Agent, the Arrangers nor the Lenders nor their respective Affiliates has any
obligation to disclose any of such interests and transactions to, or furnish
confidential information obtained by them from other companies to, the Loan
Parties or any of their respective Affiliates.  To the fullest extent permitted
by law, each

 

175

--------------------------------------------------------------------------------


 

of the Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent, the Arrangers or the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby, and agrees that none of the
Administrative Agent, the Arrangers or the Lenders shall have any liability
(whether direct or indirect) to the Loan Parties in respect of such a fiduciary
duty claim or to any Person asserting a fiduciary duty claim on behalf of or in
right of the Loan Parties, including the stockholders, employees or creditors
thereof.

 

11.17            Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

11.18            USA PATRIOT Act.  Each Lender that is subject to the Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” an anti-money laundering rules and
regulations, including the Act.  This notice is given in accordance with the
requirements of the Act and is effective for each Lender.

 

11.19            ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

11.20            Amended and Restated Credit Agreement.  It is the intention of
each of the parties hereto that the Existing Credit Agreement be amended and
restated in its entirety on the Closing Date and shall be deemed replaced and
superseded in all respects by this Agreement, except to evidence (i) the
incurrence by the Borrower of the “Obligations” under and as defined in Existing
Credit Agreement (whether or not such “Obligations” are contingent as of the
Closing Date) and (ii) the representations and warranties made by the Borrower
and the other Loan Parties prior to the Closing Date (which representations and
warranties made prior to the Closing Date shall not be superseded or rendered
ineffective by this Agreement as they pertain to the period prior to the Closing
Date).  This Agreement does not constitute a novation or termination of the
obligations and liabilities existing under the Existing Credit Agreement (or
serve to terminate Section 11.04

 

176

--------------------------------------------------------------------------------


 

of the Existing Credit Agreement or any of the Borrower’s obligations thereunder
with respect to the Revolving Credit Lenders (as defined therein)), and all
outstanding “Obligations” under and as defined in the Existing Credit Agreement
shall constitute Obligations hereunder.  This Agreement constitutes an amendment
of the Existing Credit Agreement made under and in accordance with the terms of
Section 11.01 of the Existing Credit Agreement.  In addition, unless
specifically amended in connection herewith, each of the Loan Documents shall
continue in full force and effect.

 

Each Loan Party and each of the Revolving Credit Lenders (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement hereby
acknowledges that it has reviewed the terms and provisions of the Existing
Credit Agreement, the Existing Security Agreement, this Agreement, the Security
Agreement and the other Collateral Documents and consents to the amendment and
restatement of the Existing Credit Agreement, the Existing Security Agreement
and the other Collateral Documents effected pursuant to this Agreement, the
Security Agreement and the other Collateral Documents.  Each Loan Party hereby
confirms that each Loan Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all Obligations under each of the Loan
Documents to which is a party.  Each of the Revolving Credit Lenders (as defined
in the Existing Credit Agreement) under the Existing Credit Agreement hereby
expressly authorizes and directs the Administrative Agent to execute such
documents or instruments as may be required or contemplated by the Existing
Credit Agreement, this Agreement, the Existing Security Agreement, the Security
Agreement and the other Collateral Documents, in each case, as contemplated by
and in accordance with the provisions of this Agreement and the Collateral
Documents.

 

On and after the Closing Date, (i) all references to the “Credit Agreement” in
the Loan Documents shall be deemed to refer to this Agreement, (ii) all
references to any section (or subsection) of the Credit Agreement in any Loan
Document shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Closing Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be to this Agreement.

 

11.21            Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                               the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                              the effects of any Bail-In Action on any such
liability, including, if applicable:

 

177

--------------------------------------------------------------------------------


 

(i)                                  a reduction in full or in part or
cancellation of any such liability;

 

(ii)                              a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                          the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

 

[Remainder of page intentionally left blank.]

 

178

--------------------------------------------------------------------------------
